Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 1 of 219




               EXHIBIT A
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 2 of 219
                               Public Version



          UNITED STATES INTERNATIONAL TRADE COMMISSION
                          WASHINGTON, DC

                    Before The Honorable Clark S. Cheney
                          Administrative Law Judge



In the Matter of
                                          Investigation No. 337-TA-1207
CERTAIN PRE-FILLED SYRINGES
FOR INTRAVITREAL INJECTION AND
COMPONENTS THEREOF



        COMMISSION INVESTIGATIVE STAFF’S PRE-HEARING BRIEF




 INV. NO. 337-TA-1207
 STAFF’S PRE-HEARING BRIEF
            Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 3 of 219
                                      Public Version




                                   TABLE OF CONTENTS
I.        INTRODUCTION ................................................................................................... 1
     A.        Procedural History............................................................................................ 1
     B.        The Parties ........................................................................................................ 4
          1.      Novartis ......................................................................................................... 4
          2.      Regeneron ...................................................................................................... 4
     C.        Overview of the Technology ............................................................................. 5
          1.      VEGF-antagonists ......................................................................................... 5
          2.      Pre-filled syringes.......................................................................................... 5
          3.      Terminal sterilization ................................................................................... 6
          4.      Siliconization ................................................................................................. 7
     D.        The ’631 Patent ................................................................................................. 7
     E.        The Products at Issue ....................................................................................... 9
          1.      Novartis’s Domestic Industry Product ......................................................... 9
          2.      Accused Regeneron Product .......................................................................... 9
     F.        Witness Testimony ........................................................................................... 9
II. JURISDICTION ................................................................................................... 10
     A.        Subject Matter Jurisdiction ........................................................................... 10
     B.        Personal Jurisdiction ...................................................................................... 11
     C.        In Rem Jurisdiction ........................................................................................ 11
III.        LEGAL STANDARDS ....................................................................................... 12
     A.        Violation of Section 337 .................................................................................. 12
     B.        Infringement ................................................................................................... 12
     C.        Invalidity Under 35 U.S.C. § 103 (pre-AIA) .................................................. 13
     D.        Written Description ........................................................................................ 15
     E.        Enablement ..................................................................................................... 16
     F.        Inventorship .................................................................................................... 17
     G.        Prior invention by another ............................................................................. 19
     H.        Domestic Industry .......................................................................................... 21
IV.         U.S. PATENT NO. 9,220,631 ............................................................................ 24
     A.        Claim Construction......................................................................................... 24

 INV. NO. 337-TA-1207                                                                                               i
 STAFF’S PRE-HEARING BRIEF
            Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 4 of 219
                                      Public Version



          1.      Level of skill of a Person of Ordinary Skill in the Art ............................... 24
          2.      Terms with agreed constructions ............................................................... 25
     B.        Infringement ................................................................................................... 28
     C.        Domestic Industry - Technical Prong ............................................................ 30
          1.      Claims 1, 3-7, 16-17, 22, and 23 of the ’631 patent .................................... 30
          2.      Claims 21, 24, and 25 .................................................................................. 31
     D.        Invalidity ......................................................................................................... 31
          1.      Obviousness Under 35 U.S.C. § 103 ........................................................... 31
          2.      Inventorship Under 35 U.S.C. § 102(f) ....................................................... 98
          3.      Prior Invention By Another Under 35 U.S.C. § 102(g) ............................ 114
          4.      Enablement and Written Description Under 35 U.S.C. § 112, ¶ 1 ......... 128
          5.      Indefiniteness Under 35 U.S.C. § 112, ¶ 2 ............................................... 134
     E.        Other Defenses ............................................................................................. 134
V.        DOMESTIC INDUSTRY – ECONOMIC PRONG............................................. 134
     A.        Overview of Novartis’s Domestic Activities ................................................. 134
     B.        Employment of Labor or Capital.................................................................. 138
          1.      Novartis’s investments in labor and capital............................................. 138
          2.      Novartis’s investments are significant ..................................................... 141
          3.      Regeneron’s arguments ............................................................................. 142
     C.   Novartis Has Not Made Substantial Investment in Exploitation of the ’631
     Patent ..................................................................................................................... 157
          1.      Lack of nexus ............................................................................................. 158
          2.      Investments not substantial ..................................................................... 160
VI.         PUBLIC INTEREST ........................................................................................ 161
     A.        Legal Standards ............................................................................................ 161
     B.        Analysis ......................................................................................................... 164
          1.      Effect on public health and welfare .......................................................... 165
          2.      Effect on competitive conditions in the United States economy ............. 189
          3.   Effect on production of like or directly competitive articles in the United
          States .................................................................................................................. 189
          4.      Effect on United States consumers........................................................... 190
     C.        Conclusion ..................................................................................................... 191


 INV. NO. 337-TA-1207                                                                                                ii
 STAFF’S PRE-HEARING BRIEF
        Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 5 of 219
                                  Public Version



VII. REMEDY AND BONDING ............................................................................. 192
  A.        Limited Exclusion Orders ............................................................................ 192
       1.      Regeneron’s request for a reporting requirement .................................... 193
       2.      Novartis’s requests for modifications to the exclusion order ................... 194
  B.        Cease and Desist Orders .............................................................................. 199
  C.        Bond .............................................................................................................. 200
VIII.       CONCLUSION ............................................................................................. 202




 INV. NO. 337-TA-1207                                                                                            iii
 STAFF’S PRE-HEARING BRIEF
       Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 6 of 219
                                 Public Version



                                            TABLE OF AUTHORITIES

Cases

Abbott Lab’ys v. Geneva Pharm., Inc., 182 F.3d 1315, 1319 (Fed. Cir. 1999)............ 42
AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. , 759 F.3d 1285, 1298
  (Fed. Cir. 2014) ......................................................................................................... 16
ABT Sys., LLC v. Emerson Elec. Co., 797 F.3d 1350, 1360 (Fed. Cir. 2015) ....... 14, 63
Advanced Cardiovascular Sys. v. SciMed Life Sys., Inc., 261 F.3d 1329 (Fed. Cir.
  2001) ......................................................................................................................... 12
Allergan, Inc. v. Sandoz Inc., 726 F.3d 1286, 1293 (Fed. Cir. 2013)........................... 68
Alloc, Inc. v. Int’l Trade Comm’n, 342 F.3d 1361, 1375 (Fed. Cir. 2003) .................... 22
Amgen, Inc. v. Int’l Trade Comm’n, 565 F.3d 846, 854 (Fed. Cir. 2009) .................... 10
Apotex USA, Inc. v. Merck & Co., 254 F.3d 1031, 1035 (Fed. Cir. 2001) ............. 19, 20
Apple Inc. v. Samsung Elecs. Co., Ltd., 839 F.3d 1034 (Fed. Cir. 2016) .................... 15
Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010) (en banc)
   ................................................................................................................................ 131
Automotive Techs. Int'l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 1282 (Fed. Cir.
  2007) ......................................................................................................................... 16
Baker Oil Tools, Inc. v. Geo Vann, Inc., 828 F.2d 1558, 1563 (Fed. Cir. 1987) .......... 41
BASF Corp. v. SNF Holding Co., 955 F.3d 958, 967 (Fed. Cir. 2020) ........................ 43
Beckman Instruments, Inc. v. LKB Produkter AB, 892 F.2d 1547, 1551
  (Fed.Cir.1989) ........................................................................................................... 63
Blue Calypso, LLC v. Groupon, Inc., 815 F.3d 1331, 1341 n.4 (Fed. Cir. 2016) ........ 13
Burroughs Wellcome Co. v. Barr Labs., Inc., 40 F.3d 1223, 1228 (Fed. Cir. 1994).. 112
Cellular Commc’ns Equip. LLC v. HTC Corp., No. 6:16-CV-475-KNM, 2018 WL
  4261195, at *3 (E.D. Tex. July 5, 2018) ................................................................. 110
CFMT, Inc. v. Yieldup Int'l Corp., 349 F.3d 1333, 1338 (Fed. Cir. 2003) ................. 133
Checkpoint Sys., Inc. v. U.S. Int’l Trade Comm’n, 54 F.3d 756, 761 (Fed. Cir. 1995)
   .................................................................................................................... 20, 21, 127
City of Elizabeth v. Am. Nicholson Pavement Co. , 97 U.S. 126, 136 (1877).............. 42
Comcast Corp. v. Int’l Trade Comm’n, 951 F.3d 1301, 1308 (Fed. Cir.) ..................... 12
Demaco Corp. v. F. Von Langsdorff Licensing Ltd., 851 F.2d 1387 (Fed. Cir. 1988) . 15
Dippin’ Dots, Inc. v. Mosey, 476 F.3d 1337, 1344 (Fed. Cir. 2007) ............................. 41

 INV. NO. 337-TA-1207                                                                                                iv
 STAFF’S PRE-HEARING BRIEF
       Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 7 of 219
                                 Public Version



Dome Pat. L.P. v. Lee, 799 F.3d 1372, 1381 (Fed. Cir. 2015) ...................................... 68
Dystar Textilfarben GmbH v. C.H. Patrick Co., 464 F.3d 1356, 1361 (Fed. Cir. 2006)
   .................................................................................................................................. 14
Egenera, Inc. v. Cisco Sys., Inc., 972 F.3d 1367, 1376 (Fed. Cir. 2020) ................... 113
Eon Corp. IP Holdings v. Silver Spring Networks, 815 F.3d 1314, 1319 (Fed. Cir.
  2016) ......................................................................................................................... 25
Ethicon, Inc. v. U.S. Surgical Corp., 135 F.3d 1456, 1460 (Fed. Cir. 1998) ......... 18, 19
Fina Oil & Chem. Co. v. Ewen, 123 F.3d 1466, 1473 (Fed. Cir. 1997); .............. 18, 112
Fox Grp., Inc. v. Cree, Inc., 700 F.3d 1300, 1305 (Fed. Cir. 2012)................ 19, 21, 125
Geo. M. Martin Co. v. All. Mach. Sys. Int'l LLC, 618 F.3d 1294, 1302 (Fed. Cir. 2010)
   .................................................................................................................................. 63
Helsinn Healthcare S.A. v. Teva Pharm. USA, Inc., 139 S. Ct. 628, 633 (2019) ....... 42
Helsinn Healthcare S.A. v. Teva Pharm. USA, Inc., 855 F.3d 1356, 1372 (Fed. Cir.
  2017) ....................................................................................................................... 118
In re Huai-Hung Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011) ...................................... 92
In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988)......................................................... 17
Iron Grip Barbell Co. v. USA Sports, Inc., 392 F.3d 1317 (Fed. Cir. 2004) ................ 15
J.T. Eaton & Co. v. Atl. Paste & Glue Co., 106 F.3d 1563, 1571 (Fed. Cir. 1997) ...... 93
KSR Int’l, Co. v. Teleflex, Inc., 127 S. Ct. 1727 (2007) ............................................... 14, 46
Kumar v. Ovonic Battery Co., 351 F.3d 1364 (Fed. Cir. 2003) ................................... 26
LaBounty Mfg. v. Int’l Trade Comm’n, 958 F.2d 1066, 1071 (Fed.Cir.1992) ............. 41
Lelo Inc. v. International Trade Comm’n, 786 F.3d 879, 883-84 (Fed. Cir. 2015) .... 23,
  152
Metabolite Lab’ys, Inc. v. Lab’y Corp. of Am. Holdings, 370 F.3d 1354, 1368 (Fed.
  Cir. 2004) .................................................................................................................. 94
Mettler-Toledo, Inc. v. B-Tek Scales, LLC, 671 F.3d 1291, 1298 (Fed. Cir. 2012) .... 49,
  64, 75
Millennium Pharms., Inc. v. Sandoz Inc., 862 F.3d 1356 (Fed. Cir. 2017) ................ 15
Mycogen Plant Sci. v. Monsanto Co., 243 F.3d 1316, 1336 (Fed. Cir. 2001) ...... 19, 115
Novartis Pharm. Corp. v. W.-Ward Pharm. Int'l Ltd. , 923 F.3d 1051, 1059 (Fed. Cir.
  2019) ......................................................................................................................... 68
Nuvo Pharm. (Ireland) Designated Activity Co. v. Dr. Reddy's Labs. Inc. , 923 F.3d
  1368, 1376–77 (Fed. Cir. 2019) ........................................................................ 16, 132

 INV. NO. 337-TA-1207                                                                                                v
 STAFF’S PRE-HEARING BRIEF
        Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 8 of 219
                                  Public Version



O2 Micro Int'l Ltd. v. Beyond Innovation Tech. Co. , 521 F.3d 1351, 1360 (Fed. Cir.
   2008) ......................................................................................................................... 25
Ormco Corp. v. Align Tech., Inc., 463 F.3d 1299, 1312 (Fed. Cir. 2006) ... 49, 64, 75, 93
Pannu v. Iolab Corp., 155 F.3d 1344, 1351 (Fed. Cir. 1998) ............................... 18, 100
Perfect Surgical Techniques, Inc. v. Olympus Am., Inc., 841 F.3d 1004, 1015 (Fed.
   Cir. 2016) ................................................................................................................ 114
Persion Pharm. LLC v. Alvogen Malta Operations Ltd. , 945 F.3d 1184, 1192 (Fed.
   Cir. 2019) .................................................................................................................. 65
Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348 (Fed. Cir. 2007) ......................................... 13
PharmaStem Therapeutics, Inc. v. Viacell, Inc., 491 F.3d 1342 (Fed. Cir. 2007) ...... 14
Quantachrome Corp. v. Micromeritics Instrument Corp. , 15 F. App’x 848, 849 (Fed.
   Cir. 2001) .................................................................................................................. 42
Quantachrome Corp. v. Micromeritics Instrument Corp. , 97 F. Supp. 2d 1181, 1187
   (S.D. Fla. 2000) ......................................................................................................... 43
Santarus, Inc. v. Par Pharmaceutical, Inc., 694 F.3d 1344, 1355-56 (Fed. Cir. 2012)
    .................................................................................................................................. 68
Sealed Air Corp. v. United States Int’l Trade Comm’n, 645 F.2d 976 (C.C.P.A. 1981)
    .................................................................................................................................. 11
Spansion, Inc. v. U.S. Int’l Trade Comm’n, 629 F.3d 1331, 1360 (Fed. Cir. 2010).. 162,
   164
Storer v. Clark, 860 F.3d 1340, 1345 (Fed. Cir. 2017) ................................................ 17
Tokai Corp. v. Easton Enters., Inc., 632 F.3d 1358, 1369 (Fed.Cir.2011) .................. 93
TorPharm, Inc. v. Ranbaxy Pharm., Inc., 336 F.3d 1322, 1327 (Fed. Cir. 2003) ....... 41
Trovan, Ltd. v. Sokymat SA, Irori, 299 F.3d 1292, 1301 (Fed. Cir. 2002) .................. 17
Trustees of Bos. Univ. v. Everlight Elecs. Co., 896 F.3d 1357, 1364 (Fed. Cir. 2018)
    .......................................................................................................................... 17, 129
United States v. Apple Inc., 992 F. Supp. 2d 263, 280 (S.D.N.Y. 2014) ................... 198
Unwired Planet, LLC v. Google Inc., 841 F.3d 995, 1003 (Fed. Cir. 2016) ................ 14
Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 684 (Fed. Cir. 2015)
    ................................................................................................................................ 133
W.L. Gore & Assocs., Inc. v. Garlock, Inc., 721 F.2d 1540, 1550 (Fed.Cir.1983) 20, 127

Statutes

19 U.S.C. § 1337 ............................................................................................... 1, 10, 200

 INV. NO. 337-TA-1207                                                                                                 vi
 STAFF’S PRE-HEARING BRIEF
        Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 9 of 219
                                  Public Version



19 U.S.C. § 1337(a)(1)(B) ................................................................................ 11, 12, 113
19 U.S.C. § 1337(a)(3) .......................................................................................... 22, 142
19 U.S.C. § 1337(d) .................................................................................................... 192
19 U.S.C. § 1337(d)(1) ................................................................................ 161, 175, 176
19 U.S.C. § 1337(f) ..................................................................................................... 199
19 U.S.C. § 1337(j)(3) ................................................................................................. 195
35 U.S.C. § 102(f) (pre-AIA)........................................................................... 17, 98, 113
35 U.S.C. § 102(g)(2) (pre-AIA) ..................................................................... 19, 20, 114
35 U.S.C. § 103 ............................................................................................................. 13
35 U.S.C. § 112, ¶ 1 (pre-AIA) ....................................................................... 15, 16, 128
35 U.S.C. § 112, ¶ 2 (pre-AIA) ................................................................................... 134
35 U.S.C. § 256 ........................................................................................................... 113
35 U.S.C. § 271(a) ........................................................................................................ 12
35 U.S.C. § 282 ............................................................................................................. 13

Regulations

19 C.F.R. § 210.37(a) .................................................................................................... 13
19 C.F.R. § 210.50(d) .................................................................................................. 195
19 C.F.R. § 210.68 ...................................................................................................... 196
19 C.F.R. § 210.70 ...................................................................................................... 196
19 C.F.R. § 210.71(a)(1)...................................................................................... 196, 197
19 C.F.R. § 210.71(a)(2).............................................................................................. 196
19 C.F.R. § 210.76 .............................................................................................. 157, 192

Commission Decisions

Battery-Powered Ride-On Toy Vehicles, Inv. No. 337-TA-314, USITC Pub. 2420,
   Initial Det. (Aug. 1991) ............................................................................................ 23
Certain Automated Mechanical Transmission Systems for Medium-Duty and
  Heavy-Duty Trucks, and Components Thereof , Inv. No. 337-TA-503, Comm. Op.,
   at 5 (May 9, 2005)................................................................................................... 162
Certain Automatic Crankpin Grinders, Inv. No. 337-TA-60, Comm. Det. & Order at
   2, USITC Pub. No. 1022 (1979) ............................................................................. 164


 INV. NO. 337-TA-1207                                                                                          vii
 STAFF’S PRE-HEARING BRIEF
      Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 10 of 219
                                Public Version



Certain Baseband Processor Chips and Chipsets, Transmitter and Receiver (Radio)
  Chips, Power Control Chips, and Products Containing Same, Including Cellular
  Telephone Handsets, Inv. No. 337-TA-543, Comm. Op., at 148–54 (June 19, 2007)
   ................................................................................................................................ 162
Certain Collapsible Sockets for Mobile Electronic Devices and Components Thereof ,
  Inv. 337-TA-1056, Comm’n Op., at 20 (Jul. 9, 2018) ............................................... 23
Certain Composite Aerogel Insulation Materials and Methods for Manufacturing
  the Same, Inv. No. 337-1003, Comm’n Op., at 62 (Feb. 22, 2018) ........................ 193
Certain Computers & Computer Peripheral Devices, & Components Thereof, &
  Prod. Containing Same, Inv. No. 337-TA-841, Comm’n Op., 2014 WL 5380098, at
  *24 (Jan. 9, 2014) ............................................................................................. 21, 156
Certain Crystalline Cefadroxil Monohydrate , Inv. No. 337-TA-293, Comm’n Op.
  (March 15, 1990) ...................................................................................................... 15
Certain Digital Cameras, Software, & Components Thereof, Inv. No. 337-TA-1059,
  Init. Det. (Aug. 17, 2018) ....................................................................................... 156
Certain Diltiazem Hydrochloride & Diltiazem Preparations, Inv. No. 337-TA-349,
  Init. Det., 1995 WL 945191, at * 167 (Feb. 1, 1995) ............................................. 140
Certain Dynamic Random Access Memories, Inv. No. 337-TA-242,USITC Pub. 2034,
  Comm’n Op. (Nov. 1987) .......................................................................................... 23
Certain Elec. Imaging Devices, Inv. No. 337-TA-850, Comm'n Op., 2018 WL
  11201935, at *48 (Nov. 1, 2018) ............................................................................. 113
Certain Electric Skin Care Devices, Brushes and Chargers Therefor, and Kits
  Containing the Same, 337-TA-959, Comm’n Op. (Feb. 13, 2017) (EDIS Doc.
  603444) ................................................................................................................... 199
Certain Electronic Digital Media Devices and Components Thereof, Inv. No. 337-TA-
  796, Comm’n Op., at 99-100 (Sep. 6, 2013) ........................................................... 153
Certain Fluidized Supporting Apparatus, Inv. No. 337-TA-182/188, Comm. Op., 1984
  WL 63741, at *10-11 (1984) ................................................................................... 164
Certain Inclined Field Acceleration Tubes, Inv. No. 337-TA-67, Comm. Op. at 21-31,
  USITC Pub. No. 1119 (1980) .................................................................................. 164
Certain Integrated Circuit Chips and Products Containing the Same , Inv. 337-TA-
  859, Comm’n Op., 2014 WL 12796437, at *28 (Aug. 22, 2014) ............ 146, 158, 160
Certain Integrated Circuit Telecommunication Chips and Products Containing
  Same, Including Dialing Apparatus, Inv. No. 337-TA-337, Comm. Op. at 41-43
  (Aug. 3, 1993) ......................................................................................................... 200



 INV. NO. 337-TA-1207                                                                                                viii
 STAFF’S PRE-HEARING BRIEF
      Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 11 of 219
                                Public Version



Certain Lithium Ion Batteries, Battery Cells, Battery Modules, Battery Packs,
  Components Thereof, and Processes Therefor, Inv. No. 337-TA-1159, Comm’n Op.,
  at 77-79 (Mar. 4, 2021) ................................................................................... 163, 192
Certain Magnetic Data Storage Tapes and Cartridges Containing the Same (II) , Inv.
  No. 337-TA-1076, Comm. Op. at 64 (Jun. 20, 2019) ............................................. 161
Certain Magnetic Tape Cartridges & Components Thereof , Inv. No. 337-TA-1058,
  Comm’n Op., 2019 WL 2635509, at *32 (Apr. 9, 2019) ................. 143, 146, 147, 161
Certain Marine Sonar Imaging Devices, Including Downscan & Sidescan Devices,
  Prod. Containing the Same, & Components Thereof, Inv. No. 337-TA-921, Comm’n
  Op., 2016 WL 10987364, at *39 (Jan. 6, 2016) ..................................... 145, 150, 151
Certain Microfluidic Devices, Inv. No. 337-TA-1068, Comm. Op., at 1, 22-48, 53-54
  (Jan. 10, 2020) ........................................................................................ 162, 197, 198
Certain Microsphere Adhesives, Process for Making Same, and Products Containing
  Same, Including Self-Stick Repositionable Notes , Inv. No. 337-TA-366, USITC
  Pub. 3949, Comm’n Op. at 24 (January 1996) ...................................................... 200
Certain Network Devices, Related Software & Components Thereof (II) , Inv. No.
  337-TA-945, Comm'n Opinion, 2018 WL 8648380, at *5 (Jul. 12, 2018) ............... 13
Certain Non-Volatile Memory Devices & Prod. Containing the Same , Inv. No. 337-
  TA-1046, Comm’n Op., 2018 WL 6012622, at *25 (Oct. 26, 2018) ....... 156, 157, 194
Certain Personal Data and Mobile Communication Devices and Related Software ,
  Inv. No. 337-TA-710, Comm’n Op., 83 (Dec. 29, 2011) .................................. 162, 163
Certain Printing and Imaging Devices and Components Thereof, Inv. No. 337-TA-
  690, Comm’n Op. at 31 (Feb. 17, 2011) ........................................................... 23, 155
Certain Purple Protective Gloves, Inv. No. 337-TA-500, Order No. 17, 2004 WL
  2330140, *5-6 (Sept. 23, 2004) ............................................................................... 140
Certain Road Construction Machines & Components Thereof, Inv. No. 337-TA-1088,
  Comm'n Op., 2019 WL 6003332, at *27 (July 15, 2019) ....................................... 193
Certain Road Milling Machines & Components Thereof, Inv. No. 337-TA-1067,
  Comm. Op., at 32-33 (Jul. 18, 2019) ...................................................................... 162
Certain Robotic Vacuum Cleaning Devices and Components Thereof Such as Spare
  Parts, Inv. No. 337-TA-1057, Comm’n Op., at 11-12 (Aug. 1, 2018) ..................... 154
Certain Rubber Antidegradants, Components Thereof, and Products Containing
  Same, Inv. No. 337-TA-533, Comm’n Op. (July 21, 2006) ............................ 201, 202
Certain Sleep-Disordered Breathing Treatment Systems and Components Thereof ,
  Inv. No. 337-TA-890, Init. Det. (Sep. 16, 2014) ............................. 144, 146, 147, 150



 INV. NO. 337-TA-1207                                                                                  ix
 STAFF’S PRE-HEARING BRIEF
       Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 12 of 219
                                 Public Version



Certain Solid State Storage Drives, Stacked Electronics Components, and Products
  Containing Same, Inv. No. 337-TA-1097, Comm’n Op. (June 29, 2018) .............. 137
Certain Sortation Systems, Parts Thereof, and Products Containing Same , Inv. No.
   337-TA-460, Comm. Op., at 18–20 (Feb. 19, 2003) ............................................... 163
Certain Stringed Musical Instruments and Components Thereof, Inv. No. 337-TA-
   586, Comm’n Op. at 25 (May 16, 2008) ................................................... 22, 140, 153
Certain Strontium-Rubidium Radioisotope Infusion Sys., & Components Thereof
  Including Generators, Inv. No. 337-TA-1110, Init. Det., 2019 WL 8752806, *94-95
   (Aug. 1, 2019) ................................................................................. 140, 156, 163, 192
Certain Subsea Telecommunications Sys. & Components Thereof , Inv. No. 337-TA-
  1098, Init. Det., 2019 WL 2296160 (Apr. 26, 2019) (“Subsea Telecommunications
  Sys.”) ....................................................................................................... 147, 148, 149
Certain Two-Handle Centerset Faucets & Escutcheons, & Components Thereof , Inv.
   No. 337-TA-422, Comm’n. Op., at 9 (Jul. 21, 2000) .............................................. 161
Certain UV Curable Coatings for Optical Fibers, Coated Optical Fibers, and
  Products Containing Same, Inv. No. 337-TA-1031, Comm’n Op., at 9 (Jun. 7, 2018)
   (public vers.) ............................................................................................................. 16
Certain Variable Speed Wind Turbines & Components Thereof, Inv. No. 337-TA-376,
   Commission Opinion at 21 (Sept. 23, 1996) ............................................................ 22
Certain Video Game Sys. & Wireless Controllers & Components Thereof , Inv. No.
   337-TA-770, Comm’n Op., 2013 WL 12410036, at *42 (Oct. 28, 2013) ................ 143
Certain Voltage Regulators, Components Thereof and Products Containing Same ,
   Inv. No. 337-TA-564, Comm’n Op. (Public Version Oct. 19, 2007) ....................... 201
Certain Windshield Wiper Devices and Components Thereof , Inv. No. 337-TA-881,
   Initial Det. (May 8, 2014)......................................................................................... 11
Certain Wireless Devices with 3G and/or 4G Capabilities & Components Thereof,
   Inv. No. 337-TA-868, Initial Det. at 128 (Jun. 13, 2014) ........................................ 23
EPROM, EEPROM, Flash Memory, and Flash Microcontroller Semiconductor
 Devices, Inv. No. 337-TA-395, USITC Pub. 3392, Comm’n Op., at 9-10 (Jul. 9,
   1998) ....................................................................................................................... 113




 INV. NO. 337-TA-1207                                                                                             x
 STAFF’S PRE-HEARING BRIEF
   Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 13 of 219
                             Public Version




                      TABLE OF ABBREVIATIONS


CPreBr.      Complainant’s Pre-Hearing Brief
CX           Complainant’s Exhibit
CDX          Complainant’s Demonstrative Exhibit
CPX          Complainant’s Physical Exhibit
JX           Joint Exhibit
RPreBr.      Respondents’ Pre-Hearing Brief
RX           Respondents’ Exhibit
RDX          Respondents’ Demonstrative Exhibit
RPX          Respondents’ Physical Exhibit




INV. NO. 337-TA-1207                                            xi
STAFF’S PRE-HEARING BRIEF
          Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 14 of 219
                                    Public Version



     I.    INTRODUCTION

           Pursuant to Ground Rule11.2, the Commission Investigative Staff (“Staff”)

hereby submits the following Pre-Hearing Brief. In summary, the Staff expects the

evidence to show no violation of Section 337 by Respondent Regeneron

Pharmaceuticals, Inc. (“Regeneron”) because the asserted claims are invalid.1

           In the event the Administrative Law Judge finds a violation, however, the

Staff expects the evidence to support the issuance of a limited exclusion order and

cease and desist order against Regeneron. The Staff further believes the evidence

regarding the public interest will show that any Commission orders should be

delayed for at least               to ensure an uninterrupted supply of the relevant

anti-VEGF drugs.

           A.    Procedural History

           The Complaint in this matter was filed on June 19, 2020. (EDIS Doc. ID

713042 (“Complaint”).) The Complaint filed under Section 337 of the Tariff Act

1930, as amended, 19 U.S.C. § 1337, alleges infringement of certain claims of U.S.

Patent No. 9,220,631 (JX-0001) (“the ’631 patent”) based on the importation into the

United States, sale for importation into the United States, and sale within the

United States after importation of certain pre-filled syringes (“PFS”). The

Complaint named only Respondent Regeneron Pharmaceuticals, Inc. (“Regeneron”),

and asserted claims 1–6 and 11–26 of the ’631 patent. The notice of institution



1As explained below, the Staff believes the asserted patent is infringed by the
accused products, and that Novartis has met the domestic industry requirement.


    INV. NO. 337-TA-1207                                                    1
    STAFF’S PRE-HEARING BRIEF
       Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 15 of 219
                                 Public Version



(“NOI”) was published in the Federal Register on July 27, 2020. See 85 Fed. Reg.

45227.

         On August 4, 2020, the Administrative Law Judge (“ALJ”) set a 16-month

target date. (Order No. 6.) The target date is thus November 29, 2021, and a final

initial determination on violation (“ID”) is due on July 29, 2021. ( Id.) The ALJ

issued a procedural schedule on August 17, 2020, setting a Markman hearing for

December 10, 2020, and trial from April 19-23, 2021. (Order No. 8.)

         Regeneron filed a Response to the Complaint on August 25, 2020. (EDIS Doc.

IDs 718105 (conf. vers.) & 718109 (public vers.) (“Response”).)

         On October 9, 2020, the parties filed a Joint Disclosure of Proposed Claim

Constructions (“JCC”). (EDIS Doc. ID 721764.) On November 10, 2020, the private

parties filed opening claim construction briefs. (EDIS Doc. ID 724600, Novartis’s

Opening Claim Construction Brief; EDIS Doc. ID 724594, Regeneron’s Opening

Claim Construction Brief.) The Staff filed a claim construction brief on November

17, 2020. (EDIS Doc ID 725440.) The only contested issues addressed by the

parties’ briefs related to indefiniteness under 35 U.S.C. § 112.2 On November 24,

2020, the private parties filed responsive claim construction briefs. (EDIS Doc. ID

726358, Novartis’s Responsive Claim Construction Brief; EDIS Doc ID 726359,

Regeneron’s Responsive Claim Construction Brief.) The ALJ conducted a Markman

hearing on December 10, 2020. (EDIS Doc. ID 727758, Markman Hearing Tr.) The




2   The parties put forward certain joint constructions, as noted below.


    INV. NO. 337-TA-1207                                                   2
    STAFF’S PRE-HEARING BRIEF
       Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 16 of 219
                                 Public Version



parties filed Post-Hearing Markman Briefs on December 21, 2020. (EDIS Doc. IDs

728667 (Novartis), 728674 (Regeneron), 728657 (Staff).)

        On December 11, 2020, the ALJ granted the private parties’ request to

modify the procedural schedule by adjusting certain dates related to fact and expert

discovery. (Order No. 20.) The amended schedule did not change the date for the

hearing, ID due date, or target date. (Id.)

        Fact discovery closed on December 18, 2020. (Order No. 20.)

        On January 7, 2021, the ALJ denied Regeneron’s request to terminate the

investigation based on lack of standing. (Order No. 22.) The ALJ also denied

Regeneron’s request to amend the Response to add a standing defense. (Order No.

23.)

        On February 18, 2021, the ALJ determined to grant Novartis’s request to

terminate the investigation as to claims 2, 14, 15, and 26. (Order No. 26.)

        Also, on February 18, Novartis moved for summary determination on the

issues of infringement, and the technical and economic prongs of domestic industry.

(EDIS Doc. ID 734529 (“MSD”).) Regeneron opposed the MSD only as to the

economic prong of domestic industry. (EDIS Doc. ID 735497.) The Staff supported

the MSD. (EDIS Doc. ID 735516.)

        Expert discovery closed on February 22, 2021. (Order No. 20.)




 INV. NO. 337-TA-1207                                                         3
 STAFF’S PRE-HEARING BRIEF
       Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 17 of 219
                                 Public Version



         On March 17, 2021, the ALJ determined to grant Novartis’s request to

terminate the investigation as to claims 18, 19, and 20. 3 (Order No. 29.) Claims 1,

3–6, 11–13, and 16, 17, and 21–25 of the ’631 patent remain asserted in this

investigation. (Id. at 2 n. 1.)

         The private parties filed their respective pre-hearing briefs on March 12,

2021. (EDIS Doc. ID 736888, Novartis Pre-Hearing Brief (“CPreBr.”); EDIS Doc. ID

736893, Regeneron’s Pre-Hearing Brief (“RPreBr.”).) Pursuant to Order No. 30, the

private parties filed corrected briefs on March !!, 2021, which replaced CX and RX

exhibit numbers with their equivalent JX numbers. (Order No. 30; EDIS Doc. IDs

737750 (Novartis) & 737762 (Regeneron).)

         B.    The Parties

               1.     Novartis

         Complainant Novartis Pharma AG (“NPAG”) is a Swiss company located in

Basel, Switzerland. (Complaint, ¶ 10.) Complainants Novartis Pharmaceuticals

Corporation (“NPC”) and Novartis Technology LLC (“NT”) are Delaware

corporations located in East Hanover, New Jersey, 07936. ( Id., ¶¶ 11-12.)

               2.     Regeneron

         Respondent Regeneron Pharmaceuticals, Inc. (“Regeneron”) is a New York

corporation located in Tarrytown, New York 10591. (Response, ¶ 16.) Regeneron

sells in the U.S. the accused EYLEA PFS. (Id. at ¶ 17.)




3   As of the filing of this brief, Order No. 29 is pending Commission review.


    INV. NO. 337-TA-1207                                                     4
    STAFF’S PRE-HEARING BRIEF
       Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 18 of 219
                                 Public Version



        C.    Overview of the Technology

        The technology in this case involves terminally sterilized pre-filled siliconized

syringes (“PFS”) used for ophthalmic injection of a VEGF-antagonist drug.

              1.     VEGF-antagonists

        VEGF, or vascular endothelial growth factor, is a “signal protein which

stimulates angiogenesis.”4 (’631 patent, 6:32-33.) Over-production of VEGF in the

eye is connected to a number of serious diseases that impact vision, including wet

age-related macular degeneration (“wAMD”), diabetic retinopathy (“DR”), diabetic

macular edema (“DME”), and macular edema following retinal vein occlusion

(“MEfRVO”). (JX-0445, Dr. Szilard Kiss Opening Report, ¶ 11.) VEGF-antagonists

are drugs that can be injected into the eye to block the action of VEGF and have

been found to be effective in treating many of these conditions. (CX-0128; CX-0135.)

              2.     Pre-filled syringes

        When a medicine is given to a patient in the vial presentation, the provider

needs to use an empty syringe to draw out the correct dosage before injecting the

patient. By contrast, a pre-filled syringe is a syringe that comes to the provider

already filled with the correct dosage of medicine ready to use and inject. (JX-

0434C, Opening Expert Report of Karl R. Leinsing, at ¶ 18; CX-0066.0007.)

        Pre-filled syringe technology is quite old, having “debuted during World War

II to accommodate the need for on the spot sterile medications in battlefield



4“Angiogenesis is the process by which new blood vessels form from existing vessel
networks”. (CX-1720.0001.)


    INV. NO. 337-TA-1207                                                     5
    STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 19 of 219
                               Public Version



hospitals.” (RX-0475.0001.) “The next big push into the market came when Becton

Dickinson and Company (BD, Franklin Lakes, NJ) began supplying glass prefillable

syringes to support Dr Jonas Salks’ poliomyelitis vaccination program in the early

1950s.” (Id.)

       Typical components of a pre-filled syringe include a plunger rod, a stopper, a

syringe barrel, and a needle:




                                   JX-0298, Shah 2009, at 2

                3.   Terminal sterilization

       According to the ’631 patent, “[i]t is important for patient safety and

medicament integrity that the syringe and the contents of that syringe are

sufficiently sterile to avoid infection, or other, risks for patients.” (’631 patent, 1:15-

21.) One way to sterilize a syringe is using terminal sterilization, “in which the

assembled product, typically already in its associated packaging, is sterilised using

heat or a sterilising gas.” (Id.) Common sterilization methods such as heat or

radiation are not appropriate for use with biologic drugs (such as the drugs at issue

in this investigation). (CX-0598.0256; JX-0434C, ¶¶ 28-29.) The ’631 patent

discloses two known processes for terminal sterilization for use with the biologic



 INV. NO. 337-TA-1207                                                          6
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 20 of 219
                               Public Version



drugs used with the invention: ethylene oxide (EtO) or hydrogen peroxide (H 2O2).

(’631 patent, 9:49-52.)

              4.     Siliconization

       The interior barrel of a pre-filled syringe is typically lubricated with silicone

oil to ensure ease of use and consistency of the injection force. (CX-0188.0001, Chan

2012; ’631 patent, 4:48-50.) With respect to ophthalmic injections, however, it is

important to minimize the risk of silicone droplets being injected into the eye, as

those droplets “can build up in the eye, causing potential adverse effects, including

‘floaters’ and an increase in intra-ocular pressure.” (’631 patent, 4:50-55.)

       Syringes can be siliconized using either “oily” siliconization or “baked-on”

siliconization. (JX-0472.0003; JX-304.0003, 5; JX-0434C, ¶ 24.) In oily

siliconization, the silicone oil is sprayed directly on to the interior of the syringe

barrel. (JX-0472.0003; JX-304.0003, 5; JX-0318.0003.) In baked-on siliconization,

an emulsion of silicone oil and water is sprayed onto the interior of the syringe

barrel and then heated (i.e. “baked”); the water evaporates during the heating

process and the silicone oil bonds with the surface of the glass thus reducing the

amount of free silicone oil in the syringe. (Id.)

       D.     The ’631 Patent

       The ’631 patent is titled “SYRINGE” and issued on December 29, 2015, from

an application field on January 25, 2013. The named inventors are Juergen Sigg,

Christophe Royer, Andrew Mark Bryant, Heinrich Martin Buettgen, and Marie

Picci. (Id.) The ’631 patent claims priority to several foreign applications, the



 INV. NO. 337-TA-1207                                                           7
 STAFF’S PRE-HEARING BRIEF
       Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 21 of 219
                                 Public Version



earliest of which are two European patent applications filed on July 30, 2012 (No.

12174860) and October 23, 2012 (12189649). ( Id.) Novartis is claiming priority for

the asserted claims only to the October 2012 application. (CPreBr. at 92 n. 55.)

         The ’631 patent has only a single independent claim, claim 1, which is

directed to a “pre-filled, terminally sterilized syringe for intravitreal injection.” (’631

patent, claim 1.) The syringe has a “nominal maximum fill volume” of 0.5 to 1

milliliters and contains a “VEGF-antagonist” with no more than “2 particles >50 m

in diameter per ml.” (Id.) The syringe of claim 1 contains about 1 to 100 g of

silicone oil, while other dependent claims require 3-100 g (claim 3) or 1-50 g

(claim 22).5

         The ’631 patent also asserts that a syringe must be “easy to use” in that “the

force required to depress the plunger to administer the medicament must not be too

high.” (’631 patent, 1:37-40.) Further, siliconizing a syringe barrel “decreases the

force required to move the stopper.” (Id., 4:50.) The ’631 patent further explains

that optimizing the force required to move the stopper, i.e. the “break loose force,” is

especially important when injecting medicine into the eye “where movement of the

syringe during administration could cause local tissue damage.” ( Id., 7:32-35.)

Independent claim 1 of the ’631 patent requires a break loose force of less than




5   A microgram (g) is one thousandth of a milligram (mg), i.e. 1 g = 0.001 mg.


    INV. NO. 337-TA-1207                                                       8
    STAFF’S PRE-HEARING BRIEF
       Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 22 of 219
                                 Public Version



“about 11 N.” Several dependent claims require a lower break loose force, and/or

require a certain “stopper slide force.”6 (Id., claims 14-16.)

        E.    The Products at Issue

              1.     Novartis’s Domestic Industry Product

        Novartis’s domestic industry product is the PFS presentation of the drug

brolucizumab, marketed under the name “BEOVU.” (CX-0117C.0001.) BEOVU

comes in two presentations for delivering the drug to a patient: a vial and a prefilled

syringe (“PFS”). (Id.) The vial presentation has already been approved by the FDA

and the PFS presentation is pending approval. (CX-0007.)

              2.     Accused Regeneron Product

        The accused Regeneron product is the PFS presentation of the drug

aflibercept, marketed under the name “EYLEA.” (CX-0491C.) As with BEOVU,

EYLEA is sold both in a vial and in a PFS. (Id.) Both versions have been approved

by the FDA. (Id.)

        F.    Witness Testimony

        The Staff does not presently intend to call any witnesses to testify at the

evidentiary hearing but intends to present its case by way of exhibits and by

examining the witnesses called by the other parties. The Staff may seek to call

witnesses identified by other parties in their pre-hearing statements but who are

then not called by the identifying party to testify at the evidentiary hearing.



6The stopper “slide” or “glide” force is the force required to keep the plunger in
motion. (’631 patent, 5:28-32.)


    INV. NO. 337-TA-1207                                                     9
    STAFF’S PRE-HEARING BRIEF
       Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 23 of 219
                                 Public Version



     II. JURISDICTION

        A.    Subject Matter Jurisdiction

        Section 337(a)(1)(B) declares unlawful, inter alia, “[t]he importation into the

United States, the sale for importation, or the sale within the United States after

importation by the owner, importer, or consignee, of articles that . . . infringe a valid

and enforceable United States patent.” 19 U.S.C. § 1337(a)(1)(B).

        Novartis has properly filed a complaint alleging a violation of Section 337 as

a result of the unauthorized importation into the United States, sale for importation

into the United States, and/or sale within the United States after importation of

certain pre-filled syringes for intravitreal injection and components thereof that

infringe claims of the ’631 patent. (Complaint, ¶¶ 1-9.) The Commission therefore

has subject matter jurisdiction. Amgen, Inc. v. Int’l Trade Comm’n, 565 F.3d 846,

854 (Fed. Cir. 2009). Regeneron does not contest that subject matter jurisdiction

exists. (RPreBr. at 56.)

        Novartis is the assignee of the ’631 patent, and therefore has standing to

bring this investigation.7 Regeneron does not contest that Novartis has standing.8

(RPreBr. at 56.)




7Specifically, through a series of assignments, it appears that Complainant
Novartis Technology LLC is the assignee. (Complaint, Ex. 2, at pp. 29-33.)
8Regeneron’s motion to terminate the investigation on standing grounds was
denied by the ALJ, as was Regeneron’s motion to amend the Response to add a
defense related to the same standing argument. (Order Nos. 22 & 23.)


    INV. NO. 337-TA-1207                                                     10
    STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 24 of 219
                               Public Version



      B.     Personal Jurisdiction

      Regeneron has appeared and participated in the investigation. The

Commission, therefore, has personal jurisdiction over Regeneron. See, e.g., Certain

Windshield Wiper Devices and Components Thereof, Inv. No. 337-TA-881, Initial

Det. at 5 (May 8, 2014), unreviewed in relevant part.

      Regeneron does not contest that personal jurisdiction exists. (RPreBr. at 56.)

      C.     In Rem Jurisdiction

      The Commission has in rem jurisdiction when infringing articles are

imported, sold for importation, or sold within the United States after importation by

the owner, importer, or consignee. 19 U.S.C. § 1337(a)(1)(B). An exclusion order

operates against goods, not parties, and therefore is not contingent upon a

determination of personal jurisdiction over a foreign manufacturer. See Sealed Air

Corp. v. United States Int’l Trade Comm’n, 645 F.2d 976, 985–86 (C.C.P.A. 1981)

      Here, the Staff expects the evidence to show that the Commission has in rem

jurisdiction over the products at issue. First, Regeneron admits that

                                                                 . (EDIS Doc. ID

725222, Stipulation of Material Facts on Importation and Inventory, at ¶¶ 5-8; id.

at Attachments 1-3 (                                          )). Second, Regeneron

does not contest that the EYLEA PFS,

            , infringes claims 1, 3-6, 11-13, 16, 17, and 20-23, and that claims 24-25

are infringed by physicians who administer EYLEA PFS. (RPreBr. at 59; EDIS Doc.

ID 735497, Regeneron Response to Novartis MSD, at p. 18.) Regeneron also does



 INV. NO. 337-TA-1207                                                     11
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 25 of 219
                               Public Version



not contest that Regeneron indirectly infringes the asserted claims. (RPreBr. at 59;

CPreBr. at 35-38.) Therefore, the EYLEA PFS is an article that infringes under

Section 337, over which the Commission has in rem jurisdiction. See Comcast Corp.

v. Int’l Trade Comm’n, 951 F.3d 1301, 1308 (Fed. Cir.).

      The Respondents do not contest that in rem jurisdiction exists “over any of

the Accused Components that have been imported into the U.S., as identified in

Paragraph 7 of” CX-0778C. (RPreBr. at 56.)

  III. LEGAL STANDARDS

      A.     Violation of Section 337

      “The importation into the United States, the sale for importation, or the sale

within the United States after importation...of articles that...infringe a valid and

enforceable United States patent” constitutes a violation of Section 337. 19 U.S.C. §

1337(a)(1)(B).

      B.     Infringement

      Under 35 U.S.C. § 271(a), direct infringement consists of making, using,

offering to sell, selling, or importing a patented invention without consent of the

patent owner. 35 U.S.C. § 271(a). Determining patent infringement is a two-step

process. Once the claims have been construed, the second step is to compare the

construed claims to the accused device. This comparison is a question of fact.

Advanced Cardiovascular Sys. v. SciMed Life Sys., Inc., 261 F.3d 1329, 1336 (Fed.

Cir. 2001). To prove direct infringement, a complainant must establish by a

preponderance of the evidence that one or more claims of the patent read on the



 INV. NO. 337-TA-1207                                                       12
 STAFF’S PRE-HEARING BRIEF
       Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 26 of 219
                                 Public Version



accused device either literally or under the doctrine of equivalents. See Certain

Network Devices, Related Software & Components Thereof (II) , Inv. No. 337-TA-

945, Comm'n Op., 2018 WL 8648380, at *5 (Jul. 12, 2018) (citing SciMed, 261 F.3d

at 1336); 19 C.F.R. § 210.37(a) (“The proponent of any factual proposition shall be

required to sustain the burden of proof with respect thereto.”).

        C.    Invalidity Under 35 U.S.C. § 103 (pre-AIA)9

        While “[a] patent shall be presumed valid[,]” 35 U.S.C. § 282, this

presumption of validity may be overcome by “clear and convincing evidence.”

Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1359 (Fed. Cir. 2007).

        A patent claim is invalid as obvious “if the differences between the subject

matter sought to be patented and the prior art are such that the subject matter as a

whole would have been obvious at the time the invention was made to a person

having ordinary skill in the art to which said subject matter pertains.” 35 U.S.C. §

103. To determine whether a claimed invention would have been obvious at the

time of the invention, one must consider: “(1) the scope and content of the prior art;

(2) the differences between the claimed invention and the prior art; (3) the level of

ordinary skill in the art; and (4) any relevant secondary considerations, including

commercial success, long felt but unsolved needs, and failure of others.” Dystar




9The law prior to the enactment of the Leahy-Smith America Invents Act (“AIA”)
applies here because the effective filing date of the ‫ތ‬631 Patent is before March 16,
2013. Blue Calypso, LLC v. Groupon, Inc., 815 F.3d 1331, 1341 n.4 (Fed. Cir. 2016).


    INV. NO. 337-TA-1207                                                      13
    STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 27 of 219
                               Public Version



Textilfarben GmbH v. C.H. Patrick Co., 464 F.3d 1356, 1361 (Fed. Cir. 2006) (citing

Graham v. John Deere Co., 383 U.S. 1, 17 (1966)).

      Multiple prior art references may be used in combination. PharmaStem

Therapeutics, Inc. v. Viacell, Inc., 491 F.3d 1342, 1360 (Fed. Cir. 2007). To avoid

the temptation of reasoning in hindsight, a party asserting obviousness in light of a

combination of references must “show by clear and convincing evidence that a

person of ordinary skill in the art would have had reason to attempt to make the

composition or device, . . . and would have had a reasonable expectation of success

in doing so.” Id.; see KSR Int’l, Co. v. Teleflex, Inc., 127 S. Ct. 1727, 1739-42 (2007)

(rejecting earlier “teaching, suggestion, or motivation” test in favor of a more

“expansive and flexible approach”).

      A motivation to combine does not need to be made explicit. “It is well settled

that, even where references do not explicitly convey a motivation to combine, any

need or problem known in the field of endeavor at the time of invention and

addressed by the patent can provide a reason for combining the elements in the

manner claimed.” ABT Sys., LLC v. Emerson Elec. Co., 797 F.3d 1350, 1360 (Fed.

Cir. 2015) (quoting from KSR). For example, “a court may find a motivation to

combine prior art references in the nature of the problem to be solved.” Id.

Similarly, where one of skill can recognize that application of something in the prior

art can improve the performance of a prior art device, that recognition may supply

the apparent reason to combine the prior art or modify it. Unwired Planet, LLC v.

Google Inc., 841 F.3d 995, 1003 (Fed. Cir. 2016) (“For the technique’s use to be


 INV. NO. 337-TA-1207                                                        14
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 28 of 219
                               Public Version



obvious, the skilled artisan need only be able to recognize, based on her background

knowledge, its potential to improve the device and be able to apply the technique.”)

      Evidence of secondary consideration of non-obviousness can overcome a case

of obviousness and must be considered when present. Millennium Pharms., Inc. v.

Sandoz Inc., 862 F.3d 1356, 1367 (Fed. Cir. 2017). The burden of showing the

existence and applicability of secondary considerations is on the patentee and, as

such, the patentee must establish a nexus between the evidence and the merits of

the claimed invention. Apple Inc. v. Samsung Elecs. Co., Ltd., 839 F.3d 1034, 1068

(Fed. Cir. 2016). However, a prima facie case is generally set forth “when the

patentee shows both that there is commercial success, and that the thing (product

or method) that is commercially successful is the invention disclosed and claimed in

the patent.” Iron Grip Barbell Co. v. USA Sports, Inc., 392 F.3d 1317, 1324 (Fed.

Cir. 2004) (quoting Demaco Corp. v. F. Von Langsdorff Licensing Ltd. , 851 F.2d

1387, 1392 (Fed. Cir. 1988)); Certain Crystalline Cefadroxil Monohydrate , Inv. No.

337-TA-293, Comm’n Op. (March 15, 1990).

      D.     Written Description

      35 U.S.C. § 112, ¶ 1 (pre-AIA) requires that “[t]he specification shall contain

a written description of the invention.” “That requirement is satisfied only if the

inventor conveys with reasonable clarity to those skilled in the art that, as of the

filing date sought, he or she was in possession of the invention, and demonstrates

that by disclosure in the specification of the patent.” Nuvo Pharm. (Ireland)

Designated Activity Co. v. Dr. Reddy's Labs. Inc., 923 F.3d 1368, 1376–77 (Fed. Cir.



 INV. NO. 337-TA-1207                                                       15
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 29 of 219
                               Public Version



2019) (internal citations and quotation marks omitted) (“ Nuvo Pharm.”). “The

essence of the written description requirement is that a patent applicant, as part of

the bargain with the public, must describe his or her invention so that the public

will know what it is and that he or she has truly made the claimed invention.”

AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 1298

(Fed. Cir. 2014); Certain UV Curable Coatings for Optical Fibers, Coated Optical

Fibers, and Products Containing Same, Inv. No. 337-TA-1031, Comm’n Op., at 9

(Jun. 7, 2018) (public vers.) (the written description requirement “is part of the quid

pro quo of the patent grant and ensures that the public receives a meaningful

disclosure in exchange for being excluded from practicing an invention for a period

of time”) (“UV Curable Coatings”).

      E.     Enablement

      Separate and apart from the written description requirement, 35 U.S.C. §

112, ¶ 1 (pre-AIA) also requires that the specification describe “the manner and

process of making and using [the invention], in such full, clear, concise, and exact

terms as to enable any person skilled in the art to which it pertains, or with which

it is most nearly connected, to make and use the [the invention].” The “enablement

requirement is satisfied when one skilled in the art, after reading the specification,

could practice the claimed invention without undue experimentation.” Automotive

Techs. Int'l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 1282 (Fed. Cir. 2007)

(internal quotation marks and citations omitted). This is not to say that the

specification must expressly spell out every possible iteration of every claim,



 INV. NO. 337-TA-1207                                                      16
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 30 of 219
                               Public Version



because “the artisan’s knowledge of the prior art and routine experimentation can

often fill gaps, interpolate between embodiments, and perhaps even extrapolate

beyond the disclosed embodiments, depending upon the predictability of the art.”

See Trustees of Bos. Univ. v. Everlight Elecs. Co., 896 F.3d 1357, 1364 (Fed. Cir.

2018) (internal quotation and citation omitted).

      Factors to be considered in determining whether the experimentation

necessary to practice the claimed invention is “undue,” include:

           (1) the quantity of experimentation necessary, (2) the amount of
           direction or guidance presented, (3) the presence or absence of
           working examples, (4) the nature of the invention, (5) the state of the
           prior art, (6) the relative skill of those in the art, (7) the predictability
           or unpredictability of the art, and (8) the breadth of the claims.

In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988).10 “Whether undue

experimentation is needed is not a single, simple factual determination, but rather

is a conclusion reached by weighing many factual considerations.” Id.

      F.      Inventorship

      Under 35 U.S.C. § 102(f) (pre-AIA), a person is not entitled to a patent if “he did

not himself invent the subject matter sought to be patented.” Thus, a patent is invalid

for improper inventorship “if more or less than the true inventors are named.” Trovan,

Ltd. v. Sokymat SA, Irori, 299 F.3d 1292, 1301 (Fed. Cir. 2002).




10 The case law sometimes refers to these as the “Wands factors.” See e.g. Storer v.
Clark, 860 F.3d 1340, 1345 (Fed. Cir. 2017) (“Storer does not dispute the Board's
findings as to the third, fourth, fifth, sixth, and eighth Wands factors, but argues
that these factors are not dispositive of enablement.”)


 INV. NO. 337-TA-1207                                                             17
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 31 of 219
                               Public Version



       To show that an allegedly omitted inventor was a joint inventor, it must be

shown that the alleged joint inventor “(1) contribute[d] in some significant manner to

the conception or reduction to practice of the invention, (2) ma[de] a contribution to the

claimed invention that is not insignificant in quality, when that contribution is

measured against the dimension of the full invention, and (3) d[id] more than merely

explain to the real inventors well-known concepts and/or the current state of the art.”

Pannu v. Iolab Corp., 155 F.3d 1344, 1351 (Fed. Cir. 1998). Moreover, “for the

conception of a joint invention, each of the joint inventors need not ‘make the same type

or amount of contribution’ to the invention. 35 U.S.C. § 116. “One need not alone

conceive of the entire invention, for this would obviate the concept of joint inventorship.

However, a joint inventor must contribute in some significant manner to the conception

of the invention.” Fina Oil & Chem. Co. v. Ewen, 123 F.3d 1466, 1473 (Fed. Cir. 1997);

Ethicon, Inc. v. U.S. Surgical Corp., 135 F.3d 1456, 1460 (Fed. Cir. 1998) (“[E]ach [joint

inventor] needs to perform only a part of the task which produces the invention”). And

a person need only contribute to a single claim to be considered a joint inventor. See 35

U.S.C. § 116(a) (“Inventors may apply for a patent jointly even though … each did not

make a contribution to the subject matter of every claim of the patent”).

       The Federal Circuit has explained that being a joint inventor requires

contributing to the conception of the invention, not merely the reduction to practice:

          [O]ne does not qualify as a joint inventor by merely assisting the
          actual inventor after conception of the claimed invention. One who
          simply provides the inventor with well-known principles or
          explains the state of the art without ever having a firm and
          definite idea of the claimed combination as a whole does not
          qualify as a joint inventor. Moreover, depending on the scope of a
          patent’s claims, one of ordinary skill in the art who simply reduced


 INV. NO. 337-TA-1207                                                          18
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 32 of 219
                               Public Version



            the inventor’s idea to practice is not necessarily a joint inventor,
            even if the specification discloses that embodiment to satisfy the
            best mode requirement.

      See Ethicon, 135 F.3d at 1460 (internal citations and quotation marks

omitted).

      G.       Prior invention by another

      Under 102(g)(2) (pre-AIA), a patent is invalid if prior to the date of invention,

“the invention was made in this country by another inventor who had not

abandoned, suppressed, or concealed it.” See 35 U.S.C. § 102(g)(2) (pre-AIA); Apotex

USA, Inc. v. Merck & Co., 254 F.3d 1031, 1035 (Fed. Cir. 2001) (explaining that “§

102(g) may be asserted as a basis for invalidating a patent in defense to an

infringement suit”).

      The test for establishing a reduction to practice (i.e. whether the invention

was “made”) requires that the prior inventor must have (1) constructed an

embodiment or performed a process that met all the claim limitations and (2)

determined that the invention would work for its intended purpose. See Fox Grp.,

Inc. v. Cree, Inc., 700 F.3d 1300, 1305 (Fed. Cir. 2012). But “an accidental,

unappreciated reduction to practice should not constitute a ‘true’ reduction to

practice for the purposes of … anticipation pursuant to section 102(g).” See Mycogen

Plant Sci. v. Monsanto Co., 243 F.3d 1316, 1336 (Fed. Cir. 2001). That being said,

“[t]he reduction to practice test does not require in haec verba appreciation of each

of the” claim limitations. Id. at 1336. Thus, it is sufficient to provide evidence that a

product or process met all the limitations of the claims and that the resulting



 INV. NO. 337-TA-1207                                                          19
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 33 of 219
                               Public Version



product was “appreciated to work for its intended purpose.” Id. at 1337 (explaining

that prior inventors “actions were clearly performed deliberately, with no

suggestion of accidental invention”).

      While the language of § 102(g)(2) does not contain an “explicit [public]

disclosure requirement,” the Federal Circuit has explained that “the spirit and

policy of the patent laws encourage an inventor to take steps to ensure that the

public has gained knowledge of the invention which will insure its preservation in

the public domain or else run the risk of being dominated by the patent of another.”

Apotex, 254 F.3d at 1038 (internal quotation marks and citations omitted); see also

W.L. Gore & Assocs., Inc. v. Garlock, Inc., 721 F.2d 1540, 1550 (Fed.Cir.1983)

(“Early public disclosure is a linchpin of the patent system. As between a prior

inventor [who does not disclose] and a later inventor who promptly files a patent

application ..., the law favors the latter.”). Thus, “absent a satisfactory explanation

for the delay or the presence of other mitigating facts, a prior invention will

therefore be deemed suppressed or concealed within the meaning of § 102(g) if,

within a reasonable time after completion, no steps are taken to make the invention

publicly known.” Apotex, 254 F.3d at 1038.

      There is no particular length of delay in public disclosure that is per se

unreasonable. Checkpoint Sys., Inc. v. U.S. Int’l Trade Comm’n, 54 F.3d 756, 761

(Fed. Cir. 1995) “Rather, a determination of abandonment, suppression, or

concealment has consistently been based on equitable principles and public policy

as applied to the facts of each case,” and thus a “court must determine whether,



 INV. NO. 337-TA-1207                                                       20
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 34 of 219
                               Public Version



under the facts before it, any delay was reasonable or excused as a matter of law.”

Id. (internal quotation marks and citations omitted). Moreover, a prior inventor can

abandon, suppress, or conceal the invention for a time after the reduction to

practice as long as that inventor “resumed activity ( i.e., made the benefits of its

invention known to the public)” before the later inventor’s entry into the field.

Apotex, 254 F.3d at 1039–40.

      Public disclosure can be shown through, e.g., filing a patent application, or

commercializing a product. Fox Grp., 700 F.3d at 1306. And “[i]n cases in which an

invention is disclosed to the public by commercialization, courts have excused delay

upon proof that the first inventor engaged in reasonable efforts to bring the

invention to market.” Checkpoint, 54 F.3d at 761–62.

      H.     Domestic Industry

      Section 337 requires that an industry in the United States be established or

be in the process of being established. See 19 U.S.C. § 1337(a)(2). For a patent-

based claim, this domestic industry requirement consists of what are often called

the “technical prong” and the “economic prong.” See, e.g., Certain Computers and

Computer Peripheral Devices, and Components Thereof, and Products Containing

Same, Inv. No. 337-TA-841, Comm’n Op., at 26 (Jan. 9, 2014).

      The technical prong of the domestic industry requirement is satisfied when it

is determined that the complainant practices at least one claim of each asserted

patent. Id. The test for determining whether a complainant practices a claim of a

patent at issue is essentially the same as that for infringement, i.e., it requires that



 INV. NO. 337-TA-1207                                                        21
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 35 of 219
                               Public Version



a complainant’s domestic product practice each limitation of a claim. Alloc, Inc. v.

Int’l Trade Comm’n, 342 F.3d 1361, 1375 (Fed. Cir. 2003).

      The “economic prong” is defined in Section 337(a)(3), and provides the

following criteria for determining whether a domestic industry exists:

          [A]n industry in the United States shall be considered to exist if
          there is in the United States, with respect to the articles protected
          by the patent, copyright, trademark, or mask work concerned—

          (A) significant investment in plant and equipment;

          (B) significant employment of labor or capital; or

          (C) substantial investment in its exploitation, including
          engineering, research and development, or licensing.

      19 U.S.C. § 1337(a)(3). To satisfy the economic prong of the domestic

industry requirement, a complainant need only demonstrate that any one of the

three criteria set forth under subsection (a)(3) is satisfied. See Certain Variable

Speed Wind Turbines & Components Thereof, Inv. No. 337-TA-376, Commission

Opinion at 21 (Sept. 23, 1996).

      The Commission has emphasized that “there is no minimum monetary

expenditure that a complainant must demonstrate to qualify as a domestic

industry.” Certain Stringed Musical Instruments and Components Thereof, Inv.

No. 337-TA-586, Comm’n Op. at 25 (May 16, 2008). Further, “there is no need to

define or quantify the industry itself in absolute mathematical terms.” Id. at 26.

      Determining whether an investment is “substantial” or “significant” under 19

U.S.C. § 1337(a)(3) is context-dependent. Certain Printing and Imaging Devices

and Components Thereof, Inv. No. 337-TA-690, Comm’n Op. at 31 (Feb. 17, 2011)


 INV. NO. 337-TA-1207                                                       22
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 36 of 219
                               Public Version



(“Printing and Imaging Devices”); see also Lelo Inc. v. International Trade Comm’n,

786 F.3d 879, 883-84 (Fed. Cir. 2015). Thus, “the magnitude of the investment

cannot be assessed without consideration of the nature and importance of the

complainant's activities to the patented products in the context of the marketplace

or industry in question.” Printing and Imaging Devices, at 31. Quantitative

analysis of investments is required, but “qualitative evidence, while not sufficient

on its own, supports a finding of significant” investments. See Certain Collapsible

Sockets for Mobile Electronic Devices and Components Thereof , Inv. 337-TA-1056,

Comm’n Op., at 20 (Jul. 9, 2018).

      With all that said, it is important to bear in mind that “[t]he purpose of the

domestic industry requirement is to prevent the ITC from becoming a forum for

resolving disputes brought by foreign complainants whose only connection with the

United States is ownership of a U.S. patent.” Battery-Powered Ride-On Toy

Vehicles, Inv. No. 337-TA-314, USITC Pub. 2420, Initial Det. at 18-21 (Aug. 1991).

Genuine domestic industries with connections to the United States are to be

protected. Accordingly, the Commission has adopted a “flexible, market oriented

approach” to the question of whether a domestic industry exists, favoring a case-by-

case determination “in light of the realities of the marketplace.” Certain Wireless

Devices with 3G and/or 4G Capabilities & Components Thereof , Inv. No. 337-TA-

868, Initial Det., at 128 (Jun. 13, 2014) (citing Certain Dynamic Random Access

Memories, Inv. No. 337-TA-242,USITC Pub. 2034, Comm’n Op. at 62 (Nov. 1987)),

unreviewed in relevant part.


 INV. NO. 337-TA-1207                                                      23
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 37 of 219
                               Public Version



  IV. U.S. PATENT NO. 9,220,631

      A.     Claim Construction

             1.     Level of skill of a Person of Ordinary Skill in the Art

      Novartis’s and Regeneron’s different definitions of a person of ordinary skill

in the art (“POSITA”) in the art are set out in their respective briefs. (CPreBr. at 23-

25; RPreBr. at 58-59.) Both private parties appear to agree that a slightly different

definition is appropriate for the dependent method claims 24-25, in that a POSITA

would be an ophthalmologist with experience with intravitreal injections. ( Id.)

      In the Staff’s view, there is no material difference between the two definitions

(including the alternative criteria for claims 24-25) and either definition appears

appropriate. On balance, the Staff believes the evidence may slightly favor

Regeneron’s definition in that it does not contain the requirement in Novartis’s

definition that a POSITA have been a member of a product development team. The

Staff’s view is that such a requirement is too narrow in that it may exclude persons

with primarily academic, as opposed to industry, experience, as academics are not

necessarily engaged in developing products. The Staff does not necessarily disagree

with Novartis’s contention that either academics or those in industry may work in

teams. For example, and as explained below, the evidence will show that the ’631

patent was developed by a large team of engineers at Vetter and Novartis. ( See

Section IV.D.2.)




 INV. NO. 337-TA-1207                                                         24
 STAFF’S PRE-HEARING BRIEF
       Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 38 of 219
                                 Public Version



        The Staff would also add to both definitions that relevant additional

education could make up for a lack of work experience, and relevant additional work

experience can make up for a lack of education.

        Ultimately, the Staff agrees with Regeneron and Novartis that no issue in the

investigation turns on which definition the ALJ chooses. (CPreBr. at 25; RPreBr. at

59.)

              2.     Terms with agreed constructions

        In the Staff’s view, there are no claim construction disputes for the ALJ to

resolve. See Eon Corp. IP Holdings v. Silver Spring Networks, 815 F.3d 1314, 1319

(Fed. Cir. 2016) (“[A] district court's duty at the claim construction stage is, simply,

the one that we described in O2 Micro and many times before: to resolve a dispute

about claim scope that has been raised by the parties.”); see also O2 Micro Int'l Ltd.

v. Beyond Innovation Tech. Co., 521 F.3d 1351, 1360 (Fed. Cir. 2008) (“When the

parties raise an actual dispute regarding the proper scope of [the] claims, the court,

not the jury, must resolve that dispute.”) The parties did not dispute the definitions

of any constructions during the Markman proceedings in this case; rather,

Regeneron contended that several claim terms were indefinite. (EDIS Doc. ID

721764, Joint Disclosure of Proposed Claim Constructions.)

        The parties also jointly proposed the following constructions (all of which

appear in claims still at issue):




 INV. NO. 337-TA-1207                                                        25
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 39 of 219
                               Public Version



 Claim Term for Construction                 Agreed-to Construction

 Claim 1: “VEGF-antagonist”                  “A substance capable of blocking or
                                             inhibiting the biological action of
                                             vascular endothelial growth factor.”


 Claim 4: “the silicone oil is DC365         “The silicone oil is applied as a
 emulsion”                                   component of DC365 emulsion.”

 Claim 11: “non-antibody VEGF                “A VEGF-antagonist that is not an
 antagonist”                                 antibody.”


      Beyond the jointly proposed constructions, the Staff believes the remaining

claim terms can be given their plain and ordinary meaning.

                       a. “VEGF-antagonist” (claim 1)

      The parties agree that “VEGF-antagonist” should be construed as “a

substance capable of blocking or inhibiting the biological action of vascular

endothelial growth factor.” (JCC, at p. 3.) The specification does not define “VEGF-

antagonist,” but the parties’ definition is consistent with how the term is used by

prior art references included in the file history of the ’631 Patent. See Kumar v.

Ovonic Battery Co., 351 F.3d 1364, 1368 (Fed. Cir. 2003) (“Our cases also establish

that prior art cited in a patent or cited in the prosecution history of the patent

constitutes intrinsic evidence”). For example, “Ranibizumab,” Scientific Discussion,

EMEA, 2007, pp. 1-54, at 1 (CX-0128.0001, “Scientific Discussion”), states that the

VEGF-antagonist Lucentis “binds with high affinity to VEGF-A isoforms” and

thereby “prevents the interaction of VEGF-A with its receptors VEGFR-1 and




 INV. NO. 337-TA-1207                                                       26
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 40 of 219
                               Public Version



VEGFR-2 on the surface of endothelial cells.”11 Thus, a “VEGF-antagonist” is “a

substance capable of blocking or inhibiting the biological action of vascular

endothelial growth factor.”

                       b. “the silicone oil is DC365 emulsion” (claims 1, 23)

      The parties agree that “the silicone oil is DC365 emulsion” should be

construed as “the silicone oil is applied as a component of DC365 emulsion.” (JCC

at p. 3.) The specification explains that DC365 is a Dow Corning silicone oil

emulsion. (’631 patent, 5:9-12.) A Dow Corning FAQ from 2002, describes the

emulsion as “composed of 35% Dow Corning® 360 Medical Fluid, 350 cSt in

water…”12 (RX-0430.0002.) Thus, the parties’ proposed definition accurately

captures that the claimed “silicone oil” is applied as one component of an emulsion

of DC365.

                       c. “non-antibody VEGF antagonist” (claim 11)

      The parties agree that “non-antibody VEGF antagonist” should be construed

as “[a] VEGF-antagonist that is not an antibody.” For example, Lucentis is an

antibody VEGF-antagonist (’631 patent, 6:33-36), and specifically, “a humanised

monoclonal antibody fragment produced in Escherichia coli cells by standard

recombinant DNA technology.” (CX-0128.0001.) Conversely, the patent


11The ’631 patent identifies Lucentis as an example of a VEGF-antagonist. (’631
patent, 4:19-27.)
12The centistoke (cSt) is a measurement of fluid viscosity. (RX-510.0013
(“Centistokes [:] A unit of kinematic viscosity abbreviated cst or cs. It is defined as
the viscosity in centipoise (gm/cm – sec/100) divided by the density in gm/cc, when
both are measured at the same temperature (30)”).)


 INV. NO. 337-TA-1207                                                        27
 STAFF’S PRE-HEARING BRIEF
       Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 41 of 219
                                 Public Version



specification discloses a non-exhaustive list of non-antibody VEGF antagonists that

share the property of not being antibodies. (’631 patent, 6:37 – 7:57.)

        Although the Staff originally proposed to construe this term, and the parties

have jointly agreed on a definition, on further review the Staff does not believe the

term needs to be construed.

        B.    Infringement

        Regeneron does not oppose a finding that the EYLEA PFS infringes claims 1,

3-6, 11-13, 16, 17, and 21-23, and that claims 24-25 are infringed by physicians who

administer EYLEA PFS. (RPreBr. at 59; EDIS Doc. ID 735497, Regeneron Response

to Novartis MSD, at p. 18.) Regeneron also does not oppose a finding that it

indirectly infringes the ’631 patent. (RPreBr. at 59.)

        To the extent the ALJ does not grant Novartis’s MSD that the asserted

claims are infringed,13 the Staff agrees with Novartis that the evidence will show

that the EYLEA PFS infringes claims 1, 3-6, 11-13, 16, 17, and 21-23 of the ’631

patent and that the administration of EYLEA PFS to a patient by a physician

directly infringes claims 24-25 of the ’631 patent.

        The Staff has reviewed the evidence relied on by Novartis in its Pre-Hearing

Brief. (CPreBr. at 32-35.) The Staff agrees that such evidence will show that the

EYLEA PFS practices the asserted claims. For example, Novartis relies on various

parts of the EYLEA PFS sBLA (see e.g. CX-0508C.0004, CX-0432C.0004; CX-




13   EDIS Doc. ID 734529.


 INV. NO. 337-TA-1207                                                      28
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 42 of 219
                               Public Version



0492C.0033; CX-0519C.0007), the label for EYLEA PFS (CX-0402C.0001, 30), and

the testimony of Regeneron’s witnesses (JX-0403, Lamb Tr.; JX-0408C, Graham

Tr.). The Staff generally agrees that the evidence cited in Novartis’s Pre-Hearing

Brief at pages 32-35 (i.e. footnotes 5-26) supports a finding of infringement for the

asserted claims. The Staff also expects that Novartis’s expert Mr. Leinsing will

provide expert testimony as to why such evidence shows infringement of all the

asserted claims other than 24 and 25 (the method of administration claims); Dr.

Calman is expected to provide expert testimony explaining how physicians

administering EYLEA PFS infringe claims 24 and 25. Thus, to the extent the ALJ

does not grant Novartis’s MSD, the Staff will rely on that evidence and expert

testimony to show at the hearing that the asserted claims are infringed.

      For claims 11 and 12, which require respectively “the VEGF antagonist is a

non-antibody VEGF antagonist” and “the non-antibody VEGF antagonist is

aflibercept or conbercept,” Novartis’s Pre-Hearing Brief cites only the ’631 patent as

evidence. (CPreBr. at 34, n. 17 & 18.) In the Staff’s view, statements made by the

patentee in the specification about the accused product are not sufficient evidence to

support a finding of infringement. But it does not appear to be contested that the

drug substance in EYLEA PFS is a non-antibody VEGF-antagonist, and expert

testimony from Mr. Leinsing and evidence in record will show the same. (RX-

0577.0001-2 (comparing the “antibody fragment” ranibizumab ( i.e. Lucentis) to

aflibercept, a “recombinant fusion protein”).) Moreover, the evidence will show that




 INV. NO. 337-TA-1207                                                       29
 STAFF’S PRE-HEARING BRIEF
       Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 43 of 219
                                 Public Version



EYLEA is the brand name for the drug aflibercept, and therefore EYLEA PFS

meets claim 12. (CX-0508C.0003.)

        C.    Domestic Industry - Technical Prong

              1.    Claims 1, 3-7, 16-17, 22, and 23 of the ’631 patent

        Regeneron does not oppose a finding that the BEOVU PFS practices claims 1,

3-7, 16-17, 22, and 23 of the ’631 patent. (RPreBr. at 59; EDIS Doc. ID 735497,

Regeneron Response to Novartis MSD, Response to Chart of Material Facts at Nos.

68-87.)

        To the extent the ALJ does not grant Novartis’s MSD that BEOVU practices

claims 1, 3-7, 16-17, 22, and 23 of the ’631 patent,14 the Staff agrees with Novartis

that the evidence will show that BEOVU PFS practices each of those claims.

        The Staff has reviewed the evidence relied on by Novartis in its Pre-Hearing

Brief. (CPreBr. at 42-45.) The Staff agrees that such evidence will show that the

BEOVU PFS practices claims 1, 3-7, 16-17, 22, and 23 of the ’631 patent. For

example, Novartis relies on internal product specifications (see e.g. CX-0069; CX-

0071C; CX-0073C; CX-0162C; CX-0133C), BEOVU testing certifications (CX-

0125C), third party documents regarding the silicone oil emulsion in the BEOVU

PFS (CX-0257; CX-0258; CX-0259), and the BEOVU PFS label (CX-0117C). The

Staff generally agrees that the evidence cited in Novartis’s Pre-Hearing Brief at

pages 43-45 (i.e. footnotes 27-43) supports a finding that BEOVU PFS practices




14   EDIS Doc. ID 734529.


 INV. NO. 337-TA-1207                                                      30
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 44 of 219
                               Public Version



claims 1, 3-7, 16-17, 22, and 23 of the ’631 patent. The Staff also expects that

Novartis’s expert Mr. Leinsing will provide expert testimony as to why such

evidence shows that BEOVU PFS practices those claims. Thus, to the extent the

ALJ does not grant Novartis’s MSD, the Staff will rely on that evidence and expert

testimony to show at the hearing that BEOVU PFS practices claims 1, 3-7, 16-17,

22, and 23.

               2.    Claims 21, 24, and 25

      Although claims 21, 24, and 25 are addressed in Novartis’s Pre-Hearing Brief

(CPreBr. at 45-48), Novartis notified the parties and the ALJ via email on March

16, 2021 that Novartis “will no longer be relying on claims 21, 24, and 25 of the ’631

patent for the purposes of the technical prong.” Thus, Novartis has affirmatively

waived those arguments, and the Staff does not expect to address claims 21, 24, and

25 of the ’631 patent for the purposes of the technical prong at the hearing.

      D.       Invalidity

               1.    Obviousness Under 35 U.S.C. § 103

      Regeneron asserts four obviousness combinations:

           x   International Pat. Appl. Pub. No. WO 2011/006877 (“Sigg”) (JX-0301)

               in view of International Pat. Appl. Pub. No. WO 2009/030976

               (“Boulange”) (JX-0302);

           x   Sigg in view of the                         1 mL                 Syringe




 INV. NO. 337-TA-1207                                                      31
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 45 of 219
                               Public Version



          x   International Pat. Appl. Pub. No. WO 2008/077155 (“Lam”) (JX-0313)

              in view of Boulange or            ; and

          x   Macugen PFS in view of Boulange or               .

      Novartis generally does not appear to contest that the prior art raised by

Regeneron discloses each of the dependent claim limitations. Rather, Novartis

argues (1) that a POSITA would not combine the references and/or would not be

successful in doing so; (2) that            and Macugen PFS are not prior art; and

(3) that secondary considerations require a finding of non-obviousness. 15

      As explained in more detail below, the Staff agrees with Regeneron that the

claimed invention of the ’631 patent would have been obvious over the asserted

combinations.

                        a. The asserted prior art

                           (1)     Sigg

      Sigg is an International Patent Application Publication, WO 2011/006877,

which was published on January 20, 2011. (JX-0301.0001.) Because that is more

than one year before the ’631 patent’s October 2012 priority date, Sigg is prior art to

the ’631 patent. Sigg identifies the applicant as Novartis, and the single inventor as

Jurgen Sigg, i.e. the same Dr. Sigg named as an inventor of the ’631 patent. (JX-

0301.0001.) Sigg discloses a method for terminally sterilizing “prefilled containers”

and specifically, “prefilled containers containing sensitive solutions such as a drug



15As explained below, Novartis also raises a small number of discrete issues over
allegedly missing elements from certain pieces of prior art.


 INV. NO. 337-TA-1207                                                        32
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 46 of 219
                               Public Version



product or biological therapeutic.” (Id. 3:8-10.) Example 1 in Sigg discloses

terminally sterilizing a PFS containing “[a] formulation as described in U.S. Patent

No. 7,060,269.” (Id. at 0021.) U.S. Patent No. 7,060,269 discloses ranibizumab, i.e.

Lucentis. (JX-0517; JX-0301, 9:11-14; CPreBr. at 16.)

                             (2)     Boulange

      Boulange is an International Patent Application Publication, WO

2009/030976, which was published in 2009. (JX-0302.) Because that is more than

one year before the ’631 patent’s October 2012 priority date, Boulange is prior art to

the ’631 patent. Boulange is a Becton Dickinson patent that discloses several

syringes, including pre-filled syringes.16 (Id. at 0001, 14:19-21.) Boulange also

discloses a series of examples in which the break loose and glide forces of syringes

internally coated with silicone oil or “Parylene C” are compared to un-siliconized

syringes. (Id. at 18:15-19:10.) Parylene C is “polymer material” described in

Boulange. (Id. at 2:7-20.)

                             (3)

      The                                                       was a siliconized syringe

offered for sale by                      in the U.S. in 2011. (JX-0039C, Declaration of

                                      .”).) Mr.

                                   , submitted a declaration during fact discovery




16Becton Dickinson, or “BD”, is one the world’s largest manufacturers of, among
other things, syringes. (See e.g. JX-0272C,0001-9.); RX-0778.0001 (2020 article
referring to BD as “the world’s largest manufacturer of syringes”).)


 INV. NO. 337-TA-1207                                                         33
 STAFF’S PRE-HEARING BRIEF
        Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 47 of 219
                                  Public Version



identifying certain documents about the                 and identifying the relevant

on-sale date for              . (       Decl., ¶ 1.) Specifically, Mr.         explains

that “                  ” (JX-0007C) is a presentation entitled “

                                           ” which “reflected       technology and

products available to customers at the time.” (Id. at ¶ 3.) Mr.            explains that

he sent a copy of JX-0007C to         customer          in 2011, as an attachment to a

memorandum marked as “                       ” (JX-0010C), in order to explain the

properties of the 1 ml and 1.5 ml                                    ( Id. at ¶4.) Mr.

         asserts that “pages marked                         [JX-0007C.0002-0006] depict

certain characteristics of the 1ml                                  including the amount

of silicone oil that is baked onto the syringe and the resulting activation and gliding

forces.” (Id.) Mr.         also identified JX-0008C, a 2011 price quote to               for

the “                                                                                ,” and

JX-0009C, a 2009            purchase order. (Id. at ¶ 5.) Mr.          explains that

         ultimately purchased the 1.5 ml syringe, but that the same baked-on

siliconization technology was “characterized in a 1 mL syringe which was also

available at least as of May 20, 2011.” (Id.)

         Novartis asserts that despite this evidence, the                is not prior art

because it was not on sale in the U.S. and any syringe that may have been on sale

did not have between 1 and 100 g of silicone oil as required by the claims.

(CPreBr. at 128-137.) The Staff disagrees.




 INV. NO. 337-TA-1207                                                           34
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 48 of 219
                               Public Version



       Novartis argues that neither the memorandum (JX-0010C, which Novartis

refers to as the “           nor the slide deck (JX-0007C) show that the

        was on sale in the U.S. (CPreBr. at 128-133.) With respect to the slide

deck, the Staff notes that the       price quote (JX-0008C) and purchase order (JX-

0009C) both refer to




                             JX-0008C.0001 (annotated)




                             JX-0009C.0001 (annotated)

       And the slide deck appears to show test results for that product indicating

glide forces of less than 10N:




 INV. NO. 337-TA-1207                                                      35
 STAFF’S PRE-HEARING BRIEF
       Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 49 of 219
                                 Public Version




                                    JX-0007C.0014.

        Thus, based on this connection between the slide deck and the purchase order

in 2009 and the price quote in 2011, the Staff believes the slide deck does provide

some circumstantial evidence of a baked-on silicone syringe for sale in the U.S. (if

not direct evidence of the sale of the alleged prior art 1.0 ml            ).

        Moreover, the             also provides circumstantial evidence of an offer for

sale. It is clear from the price quote (JX-0008C) and the purchase order (JX-0009C)

that in 2009-2011         was a                and was being offered, or actually

buying, “                                                    ” syringes. 17 Although

both                 are international companies, the price quote, purchase order,

and letter all appear to involve the U.S. based sections of the companies, i.e.



17




 INV. NO. 337-TA-1207                                                           36
 STAFF’S PRE-HEARING BRIEF
      Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 50 of 219
                                Public Version



                                         . (JX-0008.0001, 0003; JX-0009.0001; JX-

0010.0001.) Thus the 2011              , which concerns “

                                                               ” (JX-0010C.0001

(emphasis added)), is a letter from a supplier        to a U.S. customer (

concerning a               syringe that used baked silicone. In the Staff’s view, that

is additional circumstantial evidence that certain                 syringes were on sale

in the U.S. in 2011.

       While alone the slide deck and letter might not directly establish the sale of

the                    , both pieces of evidence (along with the purchase order and

price quote) corroborate the more relevant direct evidence: the declaration of Mr.

        Mr.         declared, under penalty of perjury,18 that a

                 was on sale in the U.S. in 2011, and that the pages at JX-

0007C.0002-0006 identify the “amount of silicone oil that is baked onto the syringe

and the resulting activation and gliding forces.” (         Decl. at ¶ 4.) Mr.

also explained that the price quote (JX-0008C) and the purchase order (JX-0009C)

were directed to the 1.5 ml version of the product, but that “the same baked on

silicone oil technology had been developed and characterized in a 1 mL syringe

which was also available at least as of May 20, 2011 as described in” JX-0007C-

0002-0006. (        Decl. at ¶ 5.)




18       Decl. at JX-0039C.0002 (“I declare under penalty of perjury that the
foregoing is true and correct to the best of my knowledge”).


 INV. NO. 337-TA-1207                                                        37
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 51 of 219
                               Public Version



      Novartis attempts to contradict this evidence with a somewhat complex

argument involving the letter and the slide deck, and whether the syringes being

offered to        were made in                                                  .

(CPreBr. at 129-132, 137-138.) The argument appears to be that it is not clear from

the letter or slide deck whether any syringes being offered to           in the U.S. were

made in                   , and syringes made in the two different locations had

different amounts of silicone oil (and may have been only development projects in

either location, as opposed to commercially available syringes). But while the letter

and slide deck may not clarify which syringes were on sale in the U.S., the Staff is

not aware of any evidence within the letter or slides that contradicts Mr.

simple testimony that syringes with the properties identified at JX-0007C.0002-

0006 were available for sale in the U.S. in 2011, nor does Novartis identify any such

evidence. As Mr.          explained, the slides and letter were intended to explain to

                       the technology of certain

          that were on sale in the U.S. in 2011. (      Decl. at ¶ 4.)

      Moreover, the Staff is not aware of any reason to doubt Mr.

credibility.19 Mr.        is a

                                         ” and does not appear to have any personal

stake in the outcome of this case. (Moyer Decl. at ¶ 1.) Similarly,



19The Staff notes that Novartis had the opportunity to pursue a deposition of Mr.
       during fact discovery but did not do so. If Novartis had concerns about Mr.
        credibility, it effectively waived the right to raise those concerns by
deciding not to depose him.


 INV. NO. 337-TA-1207                                                        38
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 52 of 219
                               Public Version



and the Staff is not aware of     having any interest in the outcome of the

investigation. Novartis presents no evidence to show that Novartis’s or Dr. Hanes’s

interpretation of the letter and slides that Mr.       sent are likely to be more

accurate than Mr.           own explanation about the same. Mr.            after all,

was a percipient witness to the events. Novartis and Dr. Hanes were not.

Therefore, the Staff does not believe the evidence will show any reason to doubt the

credibility or accuracy of Mr.         declaration.

      Finally, Novartis also incorrectly asserts that Mr.         “does not explain

which syringes supposedly were offered for sale in the United States in 2011.”

(CPreBr. at 134.) His declaration explains that syringes having the properties at

JX-0007C.0002-0006 were available for sale in the U.S. in 2011. (         Decl. at ¶

4.) Moreover, the cited slides all refer to the same

          To the extent the slides refer to individual syringes with different

amounts of silicone, every syringe had silicone oil within the ranges claimed by the

’631 patent, and break loose forces less than 11N. (JX-0007C.0002-0006.)

Moreover, the Staff notes that Novartis’s expert Mr. Leinsing testified at the

Markman hearing in this matter that there would always be variation in the

amount of silicone oil on syringes in the same batch, even if all the syringes were

targeting the same specified amount:

          Q: So am I correct that, for any given syringe in a production batch
          of syringes, it would specify to have that amount of silicone, you are
          going to have some variation of the amount of silicone in each
          individual syringe, even though they might have a single average or
          a single specified number; is that correct?



 INV. NO. 337-TA-1207                                                      39
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 53 of 219
                               Public Version



          Mr. Leinsing: Yes. So you can even specify a range for the silicone
          for applying to the syringes, but then even within a given syringe,
          you're going to have variability within that syringe. So then we talk
          about an average, and then the variability within that particular
          syringe. That's where that plus or minus 10 percent would come into
          play.

          Q: So is it fair to say that a person of skill in the art in this field
          would recognize that it's simply not possible, at least on the level of
          an individual syringe, to achieve the exact amount of silicone, one
          exact amount for every syringe that you make?

          Mr. Leinsing: Yeah. It would not be possible to have an exact amount
          on one syringe, or even from syringe to syringe. You would not be
          able to achieve that. It wouldn't be realistic or reasonable to expect
          that.

(EDIS Doc. ID 727758, Markman Hearing Tr., at 152:14-153:10.)

      Thus, the Staff believes that Mr.           declaration, corroborated by the

     , the slide deck, the price quote, and the purchase order, will show that the

        with the properties shown at JX-0007C.0002-0006 was being offered for sale

in the U.S. by                    as of May 2011, and is therefore prior art to the

’631 patent.

                           (4)    Macugen PFS

      “Macugen” is the trade name for a pre-filled syringe containing a pegaptanib

sodium injection, a VEGF-antagonist first approved for sale by the FDA in 2004 to

treat wAMD via intravitreal injection (“Macugen PFS”). (JX-0005C.0001.) Expert

testimony from Dr. Kiss is expected to show that ophthalmologists were using

Macugen PFS to treat patients with wAMD at least as early as 2007-2009. (JX-

0450.0002; JX-0372.0001.) Thus, because Macugen PFS was on sale more than one

year before October 2012, it is prior art to the ’631 patent.


 INV. NO. 337-TA-1207                                                       40
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 54 of 219
                               Public Version



      Although Novartis does not dispute that Macugen PFS was on sale before the

priority date, Novartis contends that a terminally sterilized Macugen PFS is not

prior art. (CPreBr. at 151.) As explained in more detail below, the Staff believes as

a factual matter that the evidence will show that Macugen PFS was terminally

sterilized as of 2008. But the Staff responds here to Novartis’s legal argument that

Macugen PFS is not prior art available for a § 103 obviousness combination because

it was not publicly known that Macugen PFS was terminally sterilized. (CPreBr. at

151.) In the Staff’s view, that position is inconsistent with Federal Circuit case law

regarding the use of “on sale” prior art under § 102(b) (pre-AIA) in an obviousness

combination.

      The Federal Circuit has frequently explained that “[p]rior art under the §

102(b) on-sale bar is also prior art for the purposes of obviousness under § 103.”

Dippin’ Dots, Inc. v. Mosey, 476 F.3d 1337, 1344 (Fed. Cir. 2007); see also

TorPharm, Inc. v. Ranbaxy Pharm., Inc., 336 F.3d 1322, 1327 (Fed. Cir. 2003)

(explaining that on-sale prior art used in an obviousness combination has “been

termed the ‘§§ 102(b)/103’ bar to patentability”); LaBounty Mfg. v. Int’l Trade

Comm’n, 958 F.2d 1066, 1071 (Fed.Cir.1992) (“Section 102(b) may create a bar to

patentability ... in conjunction with [§ 103], if the claimed invention would have

been obvious from the on-sale device in conjunction with the prior art.”); Baker Oil

Tools, Inc. v. Geo Vann, Inc., 828 F.2d 1558, 1563 (Fed. Cir. 1987) (“If a device was

in public use or on sale before the critical date, then that device becomes a reference

under section 103 against the claimed invention”). And under the § 102(b) on-sale



 INV. NO. 337-TA-1207                                                      41
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 55 of 219
                               Public Version



bar, it does not matter whether the properties of the prior art device were known to

the parties involved in the sale. As the Federal Circuit has explained, “[i]f a

product that is offered for sale inherently possesses each of the limitations of the

claims, then the invention is on sale, whether or not the parties to the transaction

recognize that the product possesses the claimed characteristics. Abbott Lab’ys v.

Geneva Pharm., Inc., 182 F.3d 1315, 1319 (Fed. Cir. 1999); accord Helsinn

Healthcare S.A. v. Teva Pharm. USA, Inc., 139 S. Ct. 628, 633 (2019)

(characterizing Federal Circuit rule “that ‘secret sales’ can invalidate a patent” as

“settled pre-AIA precedent on the meaning of ‘on sale’”); accord City of Elizabeth v.

Am. Nicholson Pavement Co., 97 U.S. 126, 136 (1877) (“It is not a public knowledge

of his invention that precludes the inventor from obtaining a patent for it, but a

public use or sale of it.”)

       Here, Regeneron and the Staff contend that Macugen PFS was on sale more

than one year prior to October 2012, and that the Macugen PFS that was on sale

was terminally sterilized. The case law cited above shows that whether a POSITA

(or anyone else) purchasing Macugen PFS at the time recognized that it was

terminally sterilized is irrelevant for the purposes of whether Macugen PFS is § 102

(b) (pre-AIA) “on sale” prior art available for use in an obviousness combination.

       In support of its argument to the contrary, Novartis cites to Quantachrome

Corp. v. Micromeritics Instrument Corp., 15 F. App’x 848, 849 (Fed. Cir. 2001).

(CPreBr. at 151.) But the devices at issue there “the Gulf Oil and Quantachrome

pycnometers” (Quantachrome at 15 F. App'x at 850) were not on sale. Rather, the



 INV. NO. 337-TA-1207                                                       42
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 56 of 219
                               Public Version



district court found that “the Gulf Oil pycnometer project amounted to no more than

private experimentation” and was never on sale, and the “Ultrapycnometer [ i.e. the

Quantachrome pycnometer] drawings do not qualify as relevant prior art” because

“[a]ll of these drawings were kept in the private files of Quantachrome and were

never disclosed to the public.” See Quantachrome Corp. v. Micromeritics Instrument

Corp., 97 F. Supp. 2d 1181, 1187 (S.D. Fla. 2000). The Federal Circuit affirmed that

part of the lower court’s decision, holding that “substantial evidence supports the

trial court’s conclusion that these devices were kept confidential, and thus were not

prior art.” Quantachrome at 15 F. App'x at 850. Here of course, the Macugen PFS

was not a “private experiment” and was not kept confidential but was on sale to the

public before the priority date of the ’631 patent. Quantachrome is thus inapposite.

      Novartis also cites BASF Corp. v. SNF Holding Co., 955 F.3d 958, 967 (Fed.

Cir. 2020) as holding that “public sale or use of product does not render undisclosed

features (e.g., the process of manufacture) prior art for obviousness.” But that is not

an accurate summary of the holding of BASF Corp. In BASF Corp. the Federal

Circuit held that with respect to an alleged prior “public use” of the patented

method “a third party’s sale of products made by a secret process, more than one

year before the critical date, does not create a bar to another inventor patenting the

process.” BASF Corp., 955 F.3d at 967. In other words, this issue was an alleged

“public use” under § 102(b), not the “on-sale” bar; the law is different for those

different parts of the statute. This difference is illustrated by BASF Corp., as the

court separately held that a license to use the prior art process did not trigger the



 INV. NO. 337-TA-1207                                                        43
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 57 of 219
                               Public Version



on-sale bar because “the essential features of the claimed process here were not

embodied in a product sold or offered for sale before the critical date.” Id. at 970.

BASF is thus inapposite because Macugen PFS is being asserted as a prior art

device that was on sale more than a year before the priority date of the ’631 patent;

neither the claims nor the prior art involve a process and the various legal issues

regarding a “public use” are not at issue.20

         While the Staff disagrees with Novartis’s legal argument, the Staff also notes

that factually the evidence will show that while a POSITA may not have been able

to determine the precise means by which Macugen PFS was terminally sterilized,

that does not necessarily mean a POSITA would not have known that Macugen PFS

was terminally sterilized. For example, the Macugen PFS label indicated it was

provided in a “sterile foil pouch.” (JX-0303.0008.) And the Macugen PFS was fitted

with a                that was



                   (JX-0004C.0058.) While a POSITA would not have access to that

description in the supplemental NDA, a POSITA would have seen the plastic clip in

the product that was on sale. (JX-0303.007 (first step of administration is to

“Remove the syringe from the plastic clip”).) Between the “sterile foil pouch”

language, the plastic clip, and the                    (i.e. similar to the disclosed but




20The Staff notes that the evidence will show that Macugen PFS, was, in fact, in
public use because physicians were using Macugen PFS to treat wAMD before the
’631 patent’s priority date. (JX-0372.0001.)


 INV. NO. 337-TA-1207                                                        44
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 58 of 219
                               Public Version



unclaimed design in the ’631 patent), a POSITA could reasonably have deduced that

the Macugen PFS was terminally sterilized. (Sigg Tr., at 140:4-7, 14-20.) Thus,

while the Staff does not believe it relevant whether it was publicly known that

Macugen PFS was terminally sterilized, the Staff believes the evidence will show

that a POSITA could reasonably have determined based on examining the product

and its label that Macugen PFS was in fact terminally sterilized.

      Thus, the Staff’s view is that the evidence will show that Macugen PFS was

on sale more than one year before October 2012 and is therefore prior art to the ’631

patent.

                       b. Sigg in view of Boulange

                           (1)    Claim 1

1[preamble] A pre-filled, terminally sterilized syringe for intravitreal injection, the
syringe comprising a glass body forming a barrel, a stopper and a plunger and
containing an ophthalmic solution which comprises a VEGF-antagonist, wherein:

      The Staff expects that the evidence will show that Sigg and Boulange

disclosed pre-filled syringes. (Sigg at 1:5-8, 7:26-28, 9:1-3, 20:11-16; Boulange at

14:19-20.)

      Sigg and Boulange both disclose that pre-filled syringes may be made of

glass. (Sigg at 22:8-10; Boulange at 9:21-35, 13:9-12, 16:7-9, 22:4-5.) It was known

in the art that glass was the preferred material for prefilled syringes. (JX-0298.002,

Shah 2009 (“Prefilled syringes have traditionally been made of a glass body formed

from USP type 1 borosilicate glass”); JX-0491.0003 (“Prefilled syringes, like vial

dosage forms, are comprised of glass and elastomeric components”);RX-0601.0002.)



 INV. NO. 337-TA-1207                                                        45
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 59 of 219
                               Public Version



Additionally, the Staff expects expert testimony to show that syringes were

generally made of either glass or plastic, and it would have be an obvious design

choice to pick one or the other.21 See KSR, 550 U.S. at 421 (“When there is a design

need or market pressure to solve a problem and there are a finite number of

identified, predictable solutions, a person of ordinary skill has good reason to

pursue the known options within his or her technical grasp.”)

      The PFS disclosed in Sigg comprises a barrel (102), a stopper, and a plunger.

(Sigg at Fig. 1.) Sigg discloses that Example 1 involved a pre-filled syringe

containing the VEGF-antagonist Lucentis for intravitreal injection, wherein the

syringe was terminally sterilized using vaporized hydrogen peroxide (“VHP”), i.e.

H2O2. (Sigg at 9:9-14, 20:9-18, claim 3 (“The method of claim 1 or claim 2 wherein

the prefilled container is a syringe containing a therapeutically effective amount of

ranibizumab”); JX-0517.)




21RX-0601.0002, Eakins 2007 (“The choice between glass and plastic – my view is
that both have advantages and disadvantages and pharmaceutical companies
should conduct their initial revue [sic] of both glass and plastic pre-fillable syringe
options taking into account not only material compatibility with their drug but
other factors such as availability and lead time for the delivery of samples”).”); CX-
0066 (ISO 11040-4 standard for Prefilled syringes – Part 4: Glass barrels for
injectables and sterilized subassembled syringes ready for filling); RX-0475
(“Although plastic prefilled syringes are gaining in popularity in Europe, glass
barrels are still preferred in the United States: 99% of the prefillable syringes sold
in the US by BD are its Hypak prefillable glass syringe. Glass is heavily favored
primarily because it has been part of the industry for a long period of time”).


 INV. NO. 337-TA-1207                                                       46
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 60 of 219
                               Public Version



1(a) the syringe has a nominal maximum fill volume of between about 0.5 ml and
about 1 ml,

      Sigg discloses a PFS with a 0.5 and 1.0 ml nominal fill volume. (Sigg at 20:20-

21; 22:8-10.) Boulange also discloses a 1.0 ml syringe. (Boulange at 14:19-21.)

1(b) the syringe barrel comprises from about 1 Ǎg to 100 g silicone oil,

      Sigg does not disclose whether or what amount of silicone oil was deposited

on the interior of the syringe barrel, although the ’631 patent admits that it was

known that syringes for intravitreal injection (such as those in Sigg) were known to

“typically” require siliconization for “ease of use.” (’631 patent at 4:48-60.) Thus, a

POSITA would have understood that the syringe for intravitreal injection disclosed

in Sigg would be siliconized.

      Boulange discloses in Example 5 that 1 mL syringes were siliconized at a

“rate of 40 g for a surface area of 10 cm2” or 4 g per 1 cm2, and that the silicone oil

was baked onto the internal surface body of the syringe (i.e. an emulsion was

applied). (Boulange at 20:15-17, Table 7.) The Staff expects that expert testimony

from Mr. Koller will show that a 1 ml syringe (such as that disclosed in Boulange)

has an internal surface area of approximately 10 cm2. Thus, Boulange discloses

syringes with an internal coating of silicone oil of approximately 40 g, which is

between the claimed 1-100 g.

      Novartis argues that Boulange does not disclose this limitation because the

amount of silicone oil was “most likely done using a solvent extraction method,” i.e.

by measuring the amount of free silicone oil dissolved in a solvent following rinsing




 INV. NO. 337-TA-1207                                                        47
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 61 of 219
                               Public Version



the syringe with the solvent to extract the silicone. (CPreBr. at 126.) The Staff

disagrees with this argument for at last two reasons.

      First, the argument is contrary to the disclosure of Boulange. Boulange

states that the syringes in Example 5 were siliconized at a “ rate of 40 g for a

surface area of 10 cm2”. (Boulange at 20:15-17 (emphasis added); see also id. at

Table 7 (showing results for syringes with 4 g of silicone oil per cm2).) The Staff

expects that expert testimony will show that measuring the amount of silicone in a

syringe may be done by measuring the amount applied, i.e. a rate expressed as an

amount over a given surface area multiplied by total surface area or an amount over

time multiplied by the total time. Conversely there is no disclosure in Boulange

that the silicone was measured via a solvent extraction technique.

      Additionally, Boulange’s statement that “[t]he silicone amount was measured

prior to any AGF test” (i.e. silicone was measure before the force tests) does not

mean that a solvent extraction test was used. Expert testimony is expected to show

that because solvent extraction removes silicone oil, it would make it impossible to

run the break loose force tests on syringes where the silicone amount was measured

with solvent extraction.22 (CX-1184C, Koller Tr., at 250:13-251:8.) Thus, the Staff

believes it more likely that Boulange measured the amount of silicone based on the

rate of application, which is what is facially disclosed by Boulange’s use of the word


22Mr. Koller is also expected to testify that the recovery rates for the solvent
extraction methods known at the time would have been up 95%, i.e. even for a
baked-on coating solvent extraction could remove 95% of the silicone. (CX-1184C,
Koller Tr., 254:17-255:8; JX-0010C.0002).


 INV. NO. 337-TA-1207                                                       48
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 62 of 219
                               Public Version



“rate,” and which the evidence will show was a known non-destructive method of

measuring the amount of silicone oil on a syringe. Alternatively, another non-

destructive testing method would be differential weighing, which a POSITA would

also understand as being in accord with Boulange’s disclosure of performing a non-

destructive silicone characterization method prior to break loose force testing. (’631

patent, 5:5-9; RX-0430.000 (“Comparative testing of siliconized versus non-

siliconized items is of course an obvious method of qualitative and quantitative

assessment”).)

      Second, assuming for the sake of argument that Novartis is correct that the

silicone oil in Boulange was measured with a solvent extraction test, it would be of

no legal consequence because the claims of the ’631 patent do not require any

specific test to measure the silicone oil in the syringe and thus the specific test used

cannot differentiate the claims from the prior art. See Mettler-Toledo, Inc. v. B-Tek

Scales, LLC, 671 F.3d 1291, 1298 (Fed. Cir. 2012) (“Mettler also argues that Avery

fails to teach moving a weight around the scale to calibrate the system. Because the

claims do not require moving a weight around the scale, Avery need not expressly

teach this particular calibration technique”); Ormco Corp. v. Align Technology, Inc.,

463 F.3d 1299, 1308–09 (Fed. Cir. 2006) (absence in prior art public use of an

unclaimed feature of the claimed invention did not avoid a finding of obviousness).

The specification discloses that “[m]ethods for measuring the amount of silicone oil

in such a syringe barrel are known in the art.” (’631 patent, 5:5-7.) And among the

two prior art methods that the ’631 patent specifically identifies is “quantitation by



 INV. NO. 337-TA-1207                                                        49
 STAFF’S PRE-HEARING BRIEF
       Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 63 of 219
                                 Public Version



infrared-spectroscopy of the oil diluted in a suitable solvent,” i.e. measuring by

solvent extraction.23 (Id., at 5:7-9.) If Boulange discloses a prefilled syringe with 40

g of silicone oil measured by the solvent extraction method, that is within the scope

of what is claimed by the ’631 patent, and thus anticipates that particular

limitation.24

1(c) the VEGF antagonist solution comprises no more than 2 particles >50 Ǎm in
diameter per ml and …

         The Staff expects the evidence will show that the limitation “2 particles >50

Ǎm” comes from the USP-789 standard. (’631 patent, 6:27-28 (“USP789 (United

States Pharmacopoeia: Particulate Matter in Ophthalmic Solutions)”); CX-

0065.0007 at Table 2.) Mr. Koller is expected to testify that the USP789 is a

requirement for ophthalmic drugs such a VEGF-antagonist solutions intended for

intravitreal use. For example, syringe manufacturers were aware that the prefilled

syringes needed to have low particulate content that complied with USP 789. (JX-

0026C.0003).25 Thus, the Staff expects the evidence to show that because Sigg



23The other disclosed method is the “differential weighing method.” (’631 patent,
5:5-9.)
24As explained above, Mr. Koller is expected to testify that the recovery rates for
the solvent extraction methods known at the time would have been up 95%, i.e. the
amount identified would be within 5% of the actual amount, which is well with the
±10% that Novartis argues the claim term “about” 1-100 covers. (CX-1184C, Koller
Tr., 254:17-255:8; JX-0010C.0002). Moreover, other evidence is expected to show
that solvent extraction methods could use “multiple” extractions to fully
characterize the amount of silicone in a syringe. (RX-0430.0004.)
25   The Staff notes that internal Novartis development documents concerning



 INV. NO. 337-TA-1207                                                        50
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 64 of 219
                               Public Version



discloses a PFS with ranibizumab, i.e. a known VEGF-antagonist solution intended

for intravitreal use, it would have obvious to a POSITA that the VEGF-antagonist

solution in Sigg must comply with the USP-789 standard.

1(c) … wherein the syringe has a stopper break loose force of less than about 11N.

      Sigg does not disclose any particular break loose force. But Boulange

discloses several tests of “friction force B” of various syringes. (Boulange at 15:6-8

(“the force required, under static conditions, to break the contact at the contact

region 10 between the piston 3 and the container 2”).) The Staff expects expert

testimony will show that Boulange’s “friction force B” is the “break loose force” of

the ’631 patent.

      Table 7 in Boulange discloses the break loose force test results for syringes A

and C, which comprised 40 g of silicone oil on the internal surface and pistons that

were not coated with Parylene C. (Boulange, 20:15-17, Table 7.)




                                                                                  This
further evidence that persons of skill prior to the ’631 patent’s priority date
understood that ophthalmic solutions                      needed to comply with USP
789.


 INV. NO. 337-TA-1207                                                        51
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 65 of 219
                               Public Version




                         (JX-0302.0023, Boulange, Table 7 (annotated))

      Additionally, Table 7 discloses the results of syringe B1, which was also

siliconized with 40 g of silicone oil on the internal surface but (unlike A and C) also

has a coating of Parylene C on the piston. (Id.) In all cases, Table 7 shows that the

break loose force at time zero was below 11 N. (Id.)

                           (2)    Claims 3 and 22

      As explained above, Boulange discloses syringes with 40 g of silicone oil on

the internal surface, and therefore discloses these claims. (Boulange at 20:15-17.)

                           (3)    Claims 4 and 23

      The Staff expects the evidence to show that it would have been obvious to use

DC365 emulsion, which has a viscosity of about 350 cP. For example, the evidence

is expected to show that it was known to use DC 365 as a preferred emulsion for


 INV. NO. 337-TA-1207                                                       52
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 66 of 219
                               Public Version



baked-on siliconization of a PFS, and that DC365 had a viscosity of 350 cP. (JX-

0305.0006, Fries 2009; JX-0304.0003 (“The DOW CORNING 365 siliconization

emulsion is often used in the baked-on siliconization process”).) The ’631 patent

itself discloses that “typically” either DC360 or DC365 are used for syringe

siliconization. (’631 patent, 5:10-13.) The Chan 2012 paper explains:

         There are three types of silicone fluid, or polydimethylsiloxane
         (PDMS), available for syringe/cartridge lubrication: non-reactive
         silicone oil (e.g., Dow Corning [DC] 360 Medical Fluid available in
         five viscosities), non-reactive silicone emulsion (e.g., DC 365 35%
         Dimethicone NF Emulsion), and reactive (curable) silicone fluid (e.g.,
         DC MDXS-41S9 Medical Grade Dispersion).

(JX-0472.0003.) Thus, a POSITA would have chosen DC 365 out a small number of

known options for siliconizing a syringe.



      The Staff there expects that the evidence will show it would have been

obvious for a POSITA to use a DC365 emulsion, i.e. an identified predictable

solution within a POSITA’s grasp, when siliconizing the Sigg and Boulange

combination syringe. See KSR, 550 U.S. at 421.

                          (4)     Claims 5 and 6

      Like claim element 1(c), claim 5 recites more elements taken from the USP

789 standard, and claim 6 requires the USP 789 standard. For the same reasons

identified above with respect to claim 1(c), these limitations would have been

obvious over Sigg and Boulange.




 INV. NO. 337-TA-1207                                                     53
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 67 of 219
                               Public Version



                            (5)   Claim 7

       Claim 7 requires an “antibody” VEGF antagonist. As explained above, Sigg

discloses a PFS containing ranibizumab. The ’631 patent identifies ranibizumab as

an antibody VEGF antagonist. (’631 patent, 6:30-35.) Thus, the evidence will show

that Sigg discloses this limitation.

                            (6)   Claims 11-13

       Dependent claims 11, 12 and 13 further require that the VEGF-antagonist is

a non-antibody VEGF-antagonist, the non-antibody VEGF-antagonist is aflibercept

or conbercept, and the non-antibody VEGF-antagonist is aflibercept at a

concentration of 40 mg/mL, respectively. Neither Sigg nor Boulange expressly

disclose this limitation.

       But the evidence is expected to show that aflibercept (the active drug in the

accused EYLEA PFS) at a concentration of 40 mg/mL was known in the art more

than one year prior to the ’631 patent priority date. Specifically, the PCT Patent

Publication No. WO 2007/149334 to Furfine et al. (“Furfine”) discloses a non-

antibody VEGF-antagonist aflibercept at a concentration of 40 mg/mL. (JX-0310, ¶¶

0013-0014, 0059-0060.) The ’631 patent discloses that aflibercept was available in

the prior art. (’631 patent, 6:38-44.) The Staff believes the evidence will show that

it would have been obvious to use different VEGF-antagonist biologic drugs with

Sigg and Boulage. (Sigg at 8:6-7 (noting that the terminally sterilized PFS in Sigg is

not “drug specific”).)




 INV. NO. 337-TA-1207                                                      54
 STAFF’S PRE-HEARING BRIEF
      Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 68 of 219
                                Public Version



                           (7)    Claim 16

       Claim 16 requires a stopper slide force of less than about 11N, which is met

by the syringes shown in Table 7 of Boulange. Specifically, expert testimony is

expected to show that the “friction force S” and “friction force F” disclosed in

Boulange (Boulange at 15:9-11, 15:13-15) are different types of slide forces,

measured at different points along the syringe barrel. And Table 7 shows “S” and

“F” values for all the syringes that are less than 11N. (Boulange, Table 7.) Mr.

Koller is expected to testify that the slide force would increase by approximately 1.3

N if using a VEGF-antagonist such as ranibizumab instead of water. But even with

that additional force, the values in Boulange would still be within the limit of claim

16.

                           (8)    Claim 17

       Sigg discloses that the PFS is packaged in a blister pack and sterilized with

vaporized hydrogen peroxide, i.e. H2O2, as required by claim 17. (Sigg at 6:26-28,

8:21-24.)

                           (9)    Claim 21

       Claim 21 depends from claim 17 and requires “a Sterility Assurance Level of

at least 10-6. Sigg discloses that “Sterility” is defined as the “complete absence of

microbial life,” which includes a “sterility assurance level (SAL)” of 10 -6. (Sigg at

7:8-13.) Sigg explains that an embodiment of the disclosed invention is directed to

drug products that require “sterility” (i.e. including a sterility assurance level of at




 INV. NO. 337-TA-1207                                                         55
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 69 of 219
                               Public Version



least 10-6) and in particular to a “ranibizumab” solution for intravitreal injection.

(Sigg at 9:11-14.) Thus, Sigg discloses this claim limitation.

                           (10)   Claims 24 and 25

      Claim 24 is directed to a method of treating a patient suffering from of an

ocular disease selected from choroidal neovascularisation, wet age-related macular

degeneration, macular edema secondary to retinal vein occlusion (RVO) including

both branch RVO (bRVO) and central RVO (cRVO), choroidal neovascularisation

secondary to pathologic myopia (PM), diabetic macular edema (DME), diabetic

retinopathy, and proliferative retinopathy, comprising the step of administering an

ophthalmic solution to the patient using a pre-filled syringe according to claim 1.

Claim 25 depends from claim 24 and is directed to using an initial priming step in

which the physician depresses the plunger of the pre-filled syringe to align the

predetermined part of the stopper with the priming mark.

      As explained above, Sigg discloses ranibizumab, i.e. Lucentis. Lucentis was

and is used to treat (among other things) wet age-related macular degeneration.

(JX-0312.0001, 2010 Lucentis label (under “Indications” identifies “Neovascular

(Wet) Age-Related Macular Degeneration (AMD)”).) Thus, expert testimony is

expected to show that it would have been obvious to use the syringe disclosed in

Sigg to treat a patient for wet age-related macular degeneration by administering

Lucentis. Moreover, expert testimony is expected to show that it would have been

obvious for a physician to perform an initial priming step by aligning the stopper

with a priming mark on the syringe.



 INV. NO. 337-TA-1207                                                       56
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 70 of 219
                               Public Version




                            (11)   Motivation to combine Sigg and Boulange with a
                                   reasonable expectation of success

       The Staff believes the evidence will show that a POSITA would have been

motivated to combine the terminally sterilized PFS comprising a VEGF-antagonist

of Sigg with the low-silicone and low break loose/gliding force syringe of Boulange,

and would have had a reasonable expectation of success in doing so.

                                   (a)    General knowledge of persons of skill in the
                                          art

       First, the evidence will show that it was known in the art that prefilled

syringes are typically siliconized. (See e.g. ’631 patent, 4:48-50 (“It is typical to

siliconise the syringe in order to allow ease of use, i.e. to apply silicone oil to the

inside of the barrel, which decreases the force required to move the stopper”); JX-

0491.0004 (“As performed for vials and stoppers, prefilled syringe components

require preparation before use, involving washing, siliconization and sterilization”);

RX-0995.0001; JX-0305 (“Functionality of [prefilled syringes] (viable activation and

gliding forces of the plunger) is accomplished by siliconization”); RX-0486.0003

(“Silicone oil is applied to coat the barrel plunger and needle exterior”); RX-

0967.0004 (“Siliconisation of the glass barrel is one of the key process steps, as

silicone is the lubricant required to allow movement of the rubber plunger through

the syringe forcing the drug out of the container to finalise the injection”).)



 INV. NO. 337-TA-1207                                                          57
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 71 of 219
                               Public Version



       It was also well known in the art that when using a silicone oil coating on a

syringe, it was important to minimize the amount of silicone oil injected into a

human being. (JX-0338.0065.) This was particularly true with intravitreal

injections, where it was known that silicone oil could be harmful to the human eye,

e.g. by causing “floaters” or increased intraocular pressure. (’631 patent, 4:53-55;

JX-0311.0001; CX-0292.0005-6.) By at least 2010, persons of skill were raising

concerns about the silicone oil in the Macugen PFS being injected into patients’

eyes. (RX-0995.0001.)

       Moreover, the evidence and expert testimony is expected to show that it was

known that excess silicone oil could interact negatively with the drug formulations

in a syringe, and in particular with protein therapies such as the VEGF-antagonists

at issue here. (JX-0304.0004; JX-0298 (noting that reducing free silicone levels by

using baked-on silicone was “a clear benefit for silicone sensitive drugs”); JX-

0306.0004; RX-0578; RX-0558; JX-0485.) A 2007 article explains that in response to

concerns over the impact of silicone oil on certain drugs, “companies are baking on

the silicone and still others are working to reduce the amount of silicone in the

barrels to the least amount possible to still allow the plunger to move.” (RX-

0475.0003; see also RX-0473 (“Although the quantity of silicone oil on the glass is

generally kept to the lowest amount possible the product is in contact with it during

storage”).)

       The Staff also notes that the evidence will show that some of the motivation

for Novartis to develop a PFS with low amounts of silicone came originally from



 INV. NO. 337-TA-1207                                                       58
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 72 of 219
                               Public Version



                                                       In the Staff’s view, that

evidence is consistent with the publicly available documents showing that persons

of skill were generally aware that reducing the amount of silicone oil in intravitreal

injections was desirable.

      Second, the Staff believes that expert testimony and other evidence will show

that it was well known that low break loose and gliding forces were important for

syringes used for intravitreal injections. Injections into the eye require “[e]xtreme

care and precise technique” in order “to minimize or prevent damage to the eye.”

(JX-0338.0036.) The ’631 patent explains in the “Background Art” section that a

syringe must “remain easy to use, in that the force required to depress the plunger

to administer the medicament must not be too high.” (’631 patent, 1: 37-40.) The

’631 patent also discloses that break loose and slide forces for prefilled syringes

known in the prior art were “typically in the region of less than 20N.” (’631 patent,

5:35-37.) For example, Dr. Arno Fries of Gerresheimer Group disclosed in a 2009

article that by using “low levels of lubricant quantity,” syringe gliding forces in the

range of 5 to 10N could be achieved and were sufficient for “syringe functionality.”

(JX-0305.0007.) Similarly, the Shah article explains that an advantage of baked-on

silicone technology is that “initial force required to inject using prefilled syringes

with baked on silicone remains consistently low before and after storage.” (JX-

0298.0006.) Dr. Thomas Schönknecht made a similar point in a 2005 article,

explaining that with baked-on siliconization, “Lubrication is maintained so that the

initial force required to inject using prefilled syringes with baked on silicone



 INV. NO. 337-TA-1207                                                         59
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 73 of 219
                               Public Version



remains consistently low before and after storage.”26 (JX-0306.0004.) A 2006 article

by David Overcashier27 and others at Genentech reported on break loose and glide

force tests run on “typical” prefilled syringes with “film-coated” and uncoated

plunger-stoppers.28 (JX-0491.0004, 0006.) The data showed that such prior art

syringes had a break loose force of between 5 and 8N, and gliding forces between 9-

10N. (Id.)

      Thus, the Staff believes that the evidence will show that a POSITA designing

a PFS for intravitreal injections would have been motivated to minimize the break

loose and gliding forces.

                                 (b)    Sigg and Boulange

      In light of the motivations identified above, the Staff believes the evidence

will show that a POSITA would been motivated to combine Sigg and Boulange and

would have had a reasonable chance of success at doing so.

      First, Sigg does not disclose a siliconized syringe, but the evidence above will

show that a POSITA understood that a syringe for intravitreal injection (such as



26 See also RX-0569.0036, Oct. 2005 presentation to PDA Conference, “The Universe
of the Pre-filled Syringes” by Dr. Thomas Schönknecht of Gerresheimer (chart
showing break loose and glide forces under 10N on slide describing “optimal”
siliconization of a syringe).
27As noted below, Mr. Overcashier was deposed in this case regarding issues
related to Genentech. (JX-0412C, Overcashier Tr.)
28The articles notes elsewhere that prefilled syringes are required to be siliconized.
(JX-0491.0004 (“As performed for vials and stoppers, prefilled syringe components
require preparation before use, involving washing, siliconization and
sterilization.”).)


 INV. NO. 337-TA-1207                                                      60
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 74 of 219
                               Public Version



Sigg) effectively requires some kind of lubrication to perform appropriately, and

silicone was the standard option. (RX-0995.0001; JX-0305 (“Functionality of

[prefilled syringes] (viable activation and gliding forces of the plunger) is

accomplished by siliconization”).) Dr. Sigg testified that at least by 2007, he was

aware that zero silicone on a PFS resulted in forces that were too high. (JX-0416C,

Sigg Tr. at 222:20-223:11.) Thus, the Staff believes the evidence will show that a

POSITA would have been motivated to siliconize the PFS disclosed by Sigg.

      Second, the evidence will show that a POSITA using Sigg to design a

terminally sterilized PFS for intravitreal injection of a VEGF-antagonist would

have been motivated to use a low silicone syringe to minimize the amount of silicone

in the syringe. As explained above, the potential harmful effects of silicone oil on a

sensitive drug such as the ranibizumab disclosed in Sigg were well known, and a

POSITA would be motivated to use the 40 g of baked-on silicone oil syringe in

Boulange to avoid those problems. Indeed, Boulange itself provides such motivation

by explaining the importance of “limit[ing the risk of interaction between a

lubricant for example silicone oil and the therapeutic molecules potentially stored in

the container of the medical device prior to delivery to a patient.” (Boulange, 6:26-

29.) Moreover, expert testimony is expected to show that minimizing the amount of

silicone oil in the syringe by using Boulange would be important to comply with

requirements of USP 789 by minimizing particulate matter in the syringe. Thus,

there would have been regulatory pressure to keep silicone amounts low.




 INV. NO. 337-TA-1207                                                           61
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 75 of 219
                               Public Version



      Third, the evidence above shows that a POSITA would have motivated to

keep the break loose and gliding forces of the Sigg PFS low to maintain syringe

functionality. (JX-0305.0007.) Boulange discloses break loose and glide forces well

below both the claimed 11N and below the 20N upper limit disclosed in the

specification of the ’631 patent. A POSITA would therefore be motivated to use the

Boulange syringes with the Sigg PFS to take advantage of Boulange’s low break

loose and gliding forces.

      Fourth, the Staff believes the evidence will show that a POSITA would have

a reasonable chance of success in implementing the terminally sterilized Sigg PFS

with the Boulange syringe. For example, the evidence is expected to show that

Macugen PFS used a               and was terminally sterilized



                 (JX-0145C.0012; JX-0004C.0084, 0230.) Thus, devices were

already known in the art that taught how to terminally sterilize a PFS. The Staff

therefore expects the evidence will show that a POSITA would need to perform only

routine optimization to terminally sterilized the Sigg PFS in a Boulange syringe.

      Finally, the Staff notes that Boulange,                     , is a Becton

Dickinson patent. BD is a major manufacturer of syringes (both at the time of the

’631 patent priority date and today). (JX-0272C.0001-9.) And more specifically,

before the priority date of the ’631 patent, BD was one of the world’s largest makers

of prefilled syringes. (RX-0496.0003 (2003 article explaining that BD “manufactures

most of the prefillable syringes used worldwide”).) Similarly,



 INV. NO. 337-TA-1207                                                     62
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 76 of 219
                               Public Version



                                                                           (CX-0778C,

¶ 7.) In the Staff’s view, it would be common sense for a POSITA implementing the

Sigg PFS to look for a syringe developed or sold by one of the world’s major prefilled

syringe manufacturers.

                                     (c)    Novartis’s position

       Novartis argues that a POSITA would not start with Sigg because “Sigg does

not enable a syringe that can be terminally sterilized,” and identifies a number of

reasons why Sigg would allegedly not have enabled a POSITA to terminally sterilize

a syringe. (CPreBr. at 102-106.) But even if factually true, that argument is legally

irrelevant. “Under an obviousness analysis, a reference need not work to qualify as

prior art; it qualifies as prior art, regardless, for whatever is disclosed therein.” See

Geo. M. Martin Co. v. All. Mach. Sys. Int'l LLC, 618 F.3d 1294, 1302 (Fed. Cir.

2010); see also ABT Sys., LLC v. Emerson Elec. Co. , 797 F.3d 1350, 1360 n. 2 (Fed.

Cir. 2015) (internal citations and quotation marks omitted); Beckman Instruments,

Inc. v. LKB Produkter AB, 892 F.2d 1547, 1551 (Fed.Cir.1989) (“an inoperative

device ... is prior art for all that it teaches,”).

       Similarly, Novartis’s argument that “Sigg does not identify any suitable

combinations of components that create a tight enough seal to prevent VHP ingress,

or provide instructions or guidance regarding the design of components useful for

that application,” (CPreBr. at 104) is also irrelevant because the claims do not

require any of those elements either. Claim 1 simply requires a “terminally

sterilized syringe” and the standard components of such a syringe (“a glass body



 INV. NO. 337-TA-1207                                                         63
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 77 of 219
                               Public Version



forming a barrel, a stopper and a plunger”). The ’631 patent discloses but does not

claim a structure that Novartis implies enables terminal sterilization of a PFS. (’631

patent at Figs. 1-4 and accompanying text; CPreBr. at 103 (“




                                          .) But unclaimed features cannot be used

to distinguish a patent over the prior art. See Mettler-Toledo,, 671 F.3d at 1298;

Ormco,, 463 F.3d at 1308. Thus, Sigg discloses a terminally sterilized syringe to the

same extent that such a syringe is claimed by the ’631 patent, and therefore renders

the claim obvious as explained above. Moreover, Macugen PFS disclosed a syringe

design for a terminally sterilized and siliconized pre-filled syringe for intravitreal

injection. (See Section IV.D.1.h.1.)

      Novartis also argues that a POSITA would not have been motivated to reduce

silicone oil levels both generally and to the specific amount disclosed in Boulange.

(CPreBr. at 107-111.) The Staff believes the evidence identified above contradicts

the first point, and any concern about lowering the silicone amount so much that

“mechanical failure” occurred (CPreBr. at 108) is belied by Boulange’s disclosure of

test results showing that a syringe with 40 g of baked-on silicone oil achieved the

appropriate forces without suffering “mechanical failure.” (Boulange, Table 7.) In

other words, Boulange’s disclosure is proof that a POSITA would know that silicone

oil could be reduced below 100 g while maintaining appropriately low break loose

and glide forces. As to the second point, that a POSITA would not pick the



 INV. NO. 337-TA-1207                                                        64
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 78 of 219
                               Public Version



specifically low numbers identified in Boulange, the evidence shows that a POSITA

would want to minimize the amount of silicone while still maintaining low break

loose and glide forces. Boulange accomplishes that goal and that is why a POSITA

would combine it with Sigg.

      Finally, Novartis argues that a POSITA would not have used Boulange with

Sigg because of Boulange’s use of Parylene C in some embodiments. (CPreBr. at

111-126.) The Staff disagrees with this argument for two reasons.

      First, Boulange itself discloses that Parylene C is appropriate for use in a

syringe and the use of Parylene C allows a reduction in the use of silicone oil that

could interfere with a therapeutic molecule. (Boulage, 8:26-29 (“[T]he medical device

of the invention allows to limit the risk of interaction between a lubricant for

example silicone oil and the therapeutic molecules potentially stored in the

container of the medical device prior to delivery to a patient”).) Whether a device

using Parylene C would ultimately be approved by the FDA is not particularly

relevant. Persion Pharm. LLC v. Alvogen Malta Operations Ltd. , 945 F.3d 1184,

1192 (Fed. Cir. 2019) (upholding the district court’s finding that “the standard to

find a motivation to combine is far below what is sufficient to prove safety and

efficacy to the FDA”) (internal quotation marks omitted). And the claims of the ’631

patent do not require FDA approval, nor do they forbid the use of coatings on the

plunger (such as the Parylene C in Boulange).

      Evidence, including testimony from Mr. Koller, is also expected to show that

the use of Parylene C on a piston would be acceptable for intravitreal syringes and



 INV. NO. 337-TA-1207                                                       65
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 79 of 219
                               Public Version



compatible with sterilization techniques disclosed by Sigg. (JX-0457.0002 (“Parylene

has been used in a wide range of medical device and component applications since

the 1970s. These include catheters and mandrels, stents, needles, cannulae, cardiac

assist devices, prosthetics, and electronic circuitry”); JX-0038.0010; JX-0299.0044

(“Parylene is widely applied on syringes to make their use easier and more

precise”).)

       Novartis points to a study by Kaminska as evidence that Parylene C would

not be suitable to use with a VEGF-antagonist (CPreBr. at 116), but Kaminska

studied “blood plasma proteins, platelets, endothelial cells, and bacterial biofilm,”

not VEGF-antagonists. (CX-1260.0001.) Nothing in Kaminska suggests that

Parylene C should not be used with VEGF-antagonists such as the ranibizumab

disclosed in Sigg. Moreover, Kaminska concludes that “[t]he results presented

strongly support the thesis that parylene C is worth considering for biomedical use.”

(Id. 0006.) This is consistent with other prior art evidence explaining that

“[b]ecause of its excellent barrier properties, Parylene C is often the first choice for

protection of pharmaceutical containers, syringes and vials.” (JX-0299.0045.) The

evidence will show that the makers of Parylene advertised it specifically for use

with syringes:




 INV. NO. 337-TA-1207                                                         66
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 80 of 219
                               Public Version




                      (JX-0299.0046, October 2012 advertisement for Parylene)

      Thus, the Staff believes the evidence will show that a POSITA would not

hesitate to use the Parylene-C-coated-piston prefilled syringe in Boulange with the

prefilled syringe of Sigg.

      Second, Boulange also discloses syringes without Parylene C that are

siliconized with only 40 g of silicone oil (i.e. A and C in Table 7). Novartis argues

that Boulange teaches away from using such syringes because it states that they

were “markedly inferior” than the Parylene C syringe and were not “acceptable for a

medical device.”29 (CPreBr. at 125.) The Staff disagrees. The fact that Boulange


29Novartis also points to the fact that the Boulange break loose force and glide
forces were above the claim limitations after one month of storage for the non-
Parylene C syringes (CPreBr. at 114.) But Novartis has waived any argument that
the time when the break loose force or glide force is measured has any bearing on
the scope of the claims. (EDIS Doc. ID 726358, Novartis’s Responsive Markman
Brief, at 10 (“If an accused device reads on the claims at the time of a potential
infringing act (e.g., use, sale, importation, etc.), it infringes; the possibility that the
device conditions could later change over time does not create ambiguity as to claim
scope.”).)


 INV. NO. 337-TA-1207                                                           67
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 81 of 219
                               Public Version



preferred the Parylene C coating over the syringes lacking such a coating is not, in

the Staff’s view, evidence that Boulange teaches away. Dome Pat. L.P. v. Lee, 799

F.3d 1372, 1381 (Fed. Cir. 2015) (“[J]ust because ‘better alternatives’ may exist in

the prior art ‘does not mean that an inferior combination is inapt for obviousness

purposes.’”); Santarus, Inc. v. Par Pharmaceutical, Inc., 694 F.3d 1344, 1355-56

(Fed. Cir. 2012) (prior art did not teach away when it merely characterized the

alleged inventive feature as being a “second-best choice”). The Federal Circuit has

also made clear that “our case law does not require that a particular combination

must be the preferred, or the most desirable, combination described in the prior art

in order to provide motivation for the current invention.” Novartis Pharm. Corp. v.

W.-Ward Pharm. Int'l Ltd., 923 F.3d 1051, 1059 (Fed. Cir. 2019) (internal quotation

marks omitted). That the Parylene C-free syringe may not have been the preferred

embodiment in Boulange does not mean a POSITA would ignore it.

      Moreover, to the extent Boulange’s statement that the non-Parylene C

syringes resulted in forces that were not “acceptable for a medical device” can be

taken as a teaching away, the Staff believes the evidence will show that the prior

art as a whole disclosed that the forces disclosed in Boulange were acceptable for a

pre-filled syringe. Allergan, Inc. v. Sandoz Inc., 726 F.3d 1286, 1293 (Fed. Cir.

2013) (holding that district court erred by not considering whether prior art “as a

whole” taught away). In particular, the ’631 patent teaches that forces under 20N

were considered acceptable, and Fries teaches that forces between 5 and 10N were

acceptable. (’631 patent, 5:35-37; JX-0305.0007; RX-0569.0036.) Thus, a POSITA



 INV. NO. 337-TA-1207                                                      68
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 82 of 219
                               Public Version



would have understood from the prior art “as a whole” that the break loose and

glide forces disclosed in Boulange for the non-Parylene C were acceptable for a

prefilled syringe.

                        c. Sigg in view of

                           (1)    Claim 1

1[preamble] A pre-filled, terminally sterilized syringe for intravitreal injection, the
syringe comprising a glass body forming a barrel, a stopper and a plunger and
containing an ophthalmic solution which comprises a VEGF-antagonist, wherein:

      Sigg discloses this limitation. (See supra at p. 45.)

      Additionally, the              was a glass syringe with a barrel, stopper, and a

plunger. (JX-0009C.0001; JX-0007C.0002.) Expert testimony is also expected to

show that the            syringes were a well-known product-line of prefilled syringes

sold by      (RX-0496.0003.)

1(a) the syringe has a nominal maximum fill volume of between about 0.5 ml and
about 1 ml,

      Sigg discloses this limitation. (See supra at p. 47.) Additionally, the

          was a 1 ml syringe. (JX-0007C.0002.)

1(b) the syringe barrel comprises from about 1 Ǎg to 100 g silicone oil,

                     comprised between       and   Ǎg of silicone oil:




 INV. NO. 337-TA-1207                                                       69
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 83 of 219
                               Public Version


                                 (JX-0007.0002 (annotated))




                                      (JX-0007C.0003)

      The 2010 slide deck about                  explains that the




                                                              (JX-0007.0003.) The Staff

expects that Mr. Koller will testify that



         The 2010 slide deck also explains with respect to the

                                                                                   (JX-

0007C.0010.)

      Novartis contends that the evidence is unclear as to whether any            syringe

allegedly sold in the U.S. actually had the properties disclosed in the 2010 slide

deck. (CPreBr. at 137-38.) Novartis relies on the                        (JX-0010C) for

this contention. But the letter does was written (and sent) by Mr.                    and



 INV. NO. 337-TA-1207                                                        70
 STAFF’S PRE-HEARING BRIEF
      Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 84 of 219
                                Public Version



Mr.          asserted in his declaration that the slides at JX-0007C.0002-0006

reflected the amount of silicone oil in syringes that were on sale in the U.S. in 2011.

Nothing in the text of the letter contradicts that declaration, and as explained

above, the Staff is not aware of any reason to doubt Mr.          veracity or

credibility. (See supra at 38-40.)

       Novartis also appears to argue that the slide deck’s reference to

                    means the actual amounts of silicone were likely to be higher

than what was disclosed. (CPreBr. at 138.) For the same reasons expressed above

with respect to Boulange, the Staff disagrees with that argument. ( See supra at 49.)

1(c) the VEGF antagonist solution comprises no more than 2 particles >50 Ǎm in
diameter per ml and …

       The Staff expects the evidence will show this limitation would have been

obvious in light of Sigg and the USP 789 standard. (See supra at 50.)

1(c) … wherein the syringe has a stopper break loose force of less than about 11N.

       The              had “            forces of less than “about 11N” (identified in

the charts below for each tested syringe as the




 INV. NO. 337-TA-1207                                                       71
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 85 of 219
                               Public Version




                                     (JX-0007C.0004)

      Syringes                  all had a measured maximum break loose forces less

than 11N, while the             syringe, which corresponds to Syringe     (    Ǎg of

silicone oil), had a maximum break loose force of      N, which is less than “about”

11N. (JX-0007C.0004) Moreover, every syringe had an average break loose force

less than 11N.30

                          (2)    Claims 3 and 22

      As explained above,              comprised        Ǎg of silicone oil. (JX-

0007C.0002-3)



30




 INV. NO. 337-TA-1207                                                     72
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 86 of 219
                               Public Version



                           (3)   Claims 4 and 23

      The Staff expects the evidence to show that it would have been obvious to use

a DC365 emulsion, which has a viscosity of about 350 cP. ( See supra at 52.)

                           (4)   Claims 5 and 6

      Like claim element 1(c), claim 5 recites more elements taken from the USP

789 standard, and claim 6 requires the USP 789 standard. For the same reasons

identified above with respect to claim 1(c), these limitations would have been

obvious over Sigg and              .

                           (5)   Claim 7

      Sigg discloses this limitation. (See supra at 54.)

                           (6)   Claims 11-13

      These claims would have been obvious over Sigg. ( See supra at 54.)

                           (7)   Claim 16

                    had a maximum glide force of less than 11N. Specifically, the

          syringe       and syringes                 , shown in the 2010 slide deck

all had maximum and average glide forces less than 11N. (JX-0007C.004.)

      Mr. Koller is expected to testify that the slide force would increase by

approximately 1.3 N if using a VEGF-antagonist such as ranibizumab instead of

water. But even that additional force would still be within the limit of claim 16.

                           (8)   Claim 17

      Sigg discloses this limitation. (See supra at 55.)

                           (9)   Claim 21

      Sigg discloses this limitation. (See supra at 55.)

 INV. NO. 337-TA-1207                                                      73
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 87 of 219
                               Public Version



                             (10)   Claims 24 and 25

      As explained above, these claims would have been obvious in light of Sigg and

the prior art. (See supra at 56.)

                             (11)   Motivation to combine Sigg and                with a
                                    reasonable expectation of success

      For the reasons explained above, the Staff believes the evidence will show

that a POSITA would have been motivated to use a low silicone oil syringe with low

break loose and glide forces with the terminally sterilized PFS of Sigg. ( See supra at

Section IV.D.1.b.15(a)-(b)). And               offered those properties and was on

sale in the U.S. from                                                   . (JX-

0007C.0006 (

                                     orces).) It would have been common sense for a

POSITA to investigate using a prefilled syringe from

      The Staff also believes the evidence will show that a POSITA would have a

reasonable chance of success in implementing the terminally sterilized Sigg PFS

with the                       . For example, the evidence is expected to show that

Macugen PFS used a                  syringe and was terminally sterilized using



                        bs. (JX-0004C.0032, 0058, 0084, 0224-0236.) In other words,

the prior art already disclosed the mechanical structure of a PFS that could be

terminally sterilized.




 INV. NO. 337-TA-1207                                                       74
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 88 of 219
                               Public Version




                                  (JX-0004C.0058 (annotated))




              (JX-0004C.0230 & 0236 (                                )

      Thus, devices were already known in the art that achieved a terminally

sterilized PFS.31 The Staff therefore expects the evidence will show that a POSITA



31The Staff notes that the ’631 patent discloses but does not claim a structure that
allegedly enables terminal sterilization of a PFS. (’631 patent at Figs. 1-4 and
accompanying text.) But unclaimed features cannot be used to distinguish a patent
over the prior art. See Mettler-Toledo, 671 F.3d at 1298; Ormco, 463 F.3d at 1308.


 INV. NO. 337-TA-1207                                                    75
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 89 of 219
                               Public Version



would need to perform only routine optimization to terminally sterilize the Sigg

PFS in a              syringe.

      Novartis argues that the                   (JX-0010C) and slides (JX-0007C)

teach away from using a syringe with less than 100 g of silicone oil. (CPreBr. at

138-141.) The Staff disagrees because that argument misconstrues the invalidity

position; the claims of the ’631 patent are not obvious over the                   and

slide deck, rather, the claims are obvious over a device that was on sale before the

’631 patent’s critical date. And the            etter (JX-0010C) and slides (JX-

0007C) (along with the invoice, price quote, and Mr.           declaration) are being

used to prove (1) the properties of that device, and (2) the on-sale status of that

device. Thus, the Staff does not believe that any disclosure in the confidential letter

or slide deck could teach a POSITA anything, let alone teach away from using less

than 100 g of silicone oil on a syringe.

      Novartis also claims the slide deck shows that the            was being

marketed for            (CPreBr. at 141.) But as noted above, Macugen PFS used a

           syringe, which shows that               syringes were not only marketed

and used for           but were being marketed and used for intravitreal injections.

In any event, if the break loose and slide forces achieved by the                syringes

were appropriate for intravitreal injection, Novartis does not put forward any

evidence that a POSITA would ignore such syringes, particularly since the

                                                           . See KSR, 550 U.S. at 401




 INV. NO. 337-TA-1207                                                       76
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 90 of 219
                               Public Version



(“When a work is available in one field, design incentives and other market forces

can prompt variations of it, either in the same field or in another”).

      Novartis also argues that Sigg and                 do not disclose the specific

syringe components necessary to implement a terminally sterilized PFS. (CPreBr.

at 142-142.) But as explained above, the ’631 patent does not claim any specialized

components of a syringe to enable terminal sterilization. ( See supra at 63.)

Moreover, Macugen PFS disclosed a syringe design for a terminally sterilized and

siliconized pre-filled syringe for intravitreal injection. (See Section IV.D.1.h.1.)

                         d. Lam in view of Boulange or

                            (1)   Claim 1

1[preamble] A pre-filled, terminally sterilized syringe for intravitreal injection, the
syringe comprising a glass body forming a barrel, a stopper and a plunger and
containing an ophthalmic solution which comprises a VEGF-antagonist, wherein:

      Lam discloses a terminally sterilized PFS for intravitreal injection. (Lam, at

2:7-17, 22-24, 29-33; 11:30-31 (“In some embodiments the pharmaceutical

composition is designed for intraocular injection”).) Lam discloses that the PFS

may contain a VEGF-antagonist, and in particular, ranibizumab ( i.e. Lucentis). (Id.

at 2:23-24.) Lam also discloses that the syringe may be made of glass. (Lam at 2:29-

30, claims 20 and 21.)

      As explained above, Boulange and                  both disclose pre-filled glass

syringes.




 INV. NO. 337-TA-1207                                                         77
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 91 of 219
                               Public Version



1(a) the syringe has a nominal maximum fill volume of between about 0.5 ml and
about 1 ml,

      Expert testimony is expected to show that it would have been obvious to use a

0.5 ml – 1 ml syringe for an intravitreal injection (such as the ranibizumab

disclosed by Lam) given the small amount of drug product injected. (JX-0338.0017.)

Moreover, Lam discloses using another VEGF-antagonist, Macugen (Lam at 11:9-

11), and it was known in the art that Macguen was sold in a 1 ml PFS. (JX-

0322.0009.)

      As explained above, Boulange and                both disclose pre-filled glass

syringes with a nominal fill volume of 1 ml.

1(b) the syringe barrel comprises from about 1 Ǎg to 100 g silicone oil,

      As explained above, Boulange and                both disclose pre-filled glass

syringes with between 1 and 100 g of silicone oil.

1(c) the VEGF antagonist solution comprises no more than 2 particles >50 Ǎm in
diameter per ml and …

      Lam discloses a PFS used for the intravitreal injection of ranibizumab.

(Lam, at 2:7-17, 22-24, 29-33.) For the same reasons as explained with respect to

Sigg, the evidence will show this limitation would have been obvious in light of Lam

and the USP 789 standard. (See supra at 50.)

1(c) … wherein the syringe has a stopper break loose force of less than about 11N.

      As explained above, Boulange and                both disclose pre-filled glass

syringes with stopper break loose forces less than 11N.

                          (2)    Claims 3 and 22

      As explained above, Boulange and                both disclose these claims.

 INV. NO. 337-TA-1207                                                       78
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 92 of 219
                               Public Version



                          (3)    Claims 4 and 23

      The Staff expects the evidence to show that it would have been obvious to use

a DC365 emulsion, which has a viscosity of about 350 cP. ( See supra at 52.)

                          (4)    Claims 5 and 6

      Like claim element 1(c), claim 5 recites more elements taken from the USP

789 standard, and claim 6 requires the USP 789 standard itself. For the same

reasons identified above with respect to claim 1(c), these limitations would have

been obvious over Lam and               or Boulange.

                          (5)    Claim 7

      Claim 7 requires an “antibody” VEGF antagonist. As explained above, Lam

discloses a PFS containing ranibizumab. The ’631 patent identifies ranibizumab as

an antibody VEGF antagonist. (’631 patent, 6:30-35.) Thus, the evidence will show

that Lam discloses this limitation.

                          (6)    Claim 11

      Dependent claim 11 requires that the VEGF-antagonist is a non-antibody

VEGF-antagonist. Lam discloses the use of pegaptanib ( i.e. Macugen) which is a

non-antibody VEGF-antagonist. (Lam at 11:9-11.)

                          (1)    Claims 12-13

      Dependent claims 12 and 13 further require a non-antibody VEGF-antagonist

that is aflibercept or conbercept, and that the non-antibody VEGF-antagonist is

aflibercept at a concentration of 40 mg/mL, respectively. Neither Lam nor

Boulange/             expressly discloses aflibercept. However, the evidence is

expected to show that aflibercept (the active drug in the accused EYLEA PFS) at a

 INV. NO. 337-TA-1207                                                     79
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 93 of 219
                               Public Version



concentration of 40 mg/mL was known in the art more than one year prior to the

’631 patent priority date. Specifically, the PCT Patent Publication No. WO

2007/149334 to Furfine et al. (“Furfine”) discloses the non-antibody VEGF-

antagonist is aflibercept at a concentration of 40 mg/mL. (JX-0310, ¶¶ 0013-0014,

0059-0060.) The ’631 patent discloses that aflibercept was available in the prior art.

(’631 patent, 6:38-44.) The Staff believes the evidence will show that it would have

been obvious to use different VEGF-antagonist biologic drugs with Lam and

Boulage. (Lam, 11:12-13 (“As used herein a pharmaceutical composition is a

solution comprising a compound which is suitable for administration to a subject”);

id. at 12:31-32 (“The methods of the invention are typically used to sterilize objects

containing pharmaceutical formulations”).)

                           (2)   Claim 16

      As explained above, Boulange and                   both disclose this claim.

                           (3)   Claim 17

      Lam discloses a PFS in a TYVEK blister package that is terminally sterilized

with EtO. (Lam at 2:29-33.) The Staff expects that expert testimony will show that

TYVEK was a commonly used material for blister packs used to package prefilled

syringes. (RX-0593.0003 (“Du Pont Tyvek spunbonded olefin is intended for

packaging of terminally sterilized medical devices”).)

                           (4)   Claim 21

      Lam discloses that “the surface of an object is sterilized when the amount of

at least one biological contaminant present on the surface of the object being treated



 INV. NO. 337-TA-1207                                                        80
 STAFF’S PRE-HEARING BRIEF
        Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 94 of 219
                                  Public Version



according to the present invention is reduced following the treatment. Typically,

the amount is reduced by at least one log (i.e. by at least 10-fold). In some

embodiments of the invention the amount is reduced by 2 logs 3 logs 4 logs 5 logs or

6 logs.” (Lam at 4:3-7.) The Staff expects expert testimony to explain that a “6 logs”

reduction in biological contaminants is equivalent to a sterility assurance level of

10-6.

                            (5)     Claims 24 and 25

         For the same reasons explained above with respect to Sigg (which, like Lam,

discloses ranibizumab), these claims would have been obvious in light of Lam and

the prior art. (See supra at 56.)

                            (6)     Motivation to combine Lam and Boulange or
                                             ith a reasonable expectation of success

         For the same reasons expressed above with respect to Sigg and Boulange,

and Sigg and               , the Staff believes the evidence will show that a POSITA

would be motivated to combine Lam’s terminally sterilized PFS containing a VEGF-

antagonist with a low silicone, low break loose and glide force syringe. ( See

Sections IV.D.1.b.14 & IV.D.1.c.15.) Boulange or                both provide such a

syringe. And for the same reasons expressed above, the Staff believes a POSITA

would be successful in combining Lam with Boulange or                  for the same

reasons expressed with respect to Sigg. (Id.)

         Novartis makes roughly the same arguments with respect to the Lam

combinations as the Sigg combinations, i.e. that Lam does not disclose the

components necessary to build a terminally sterilized pre-filled syringe. (CPreBr. at


 INV. NO. 337-TA-1207                                                       81
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 95 of 219
                               Public Version



144-147.) But as explained above, the ’631 patent does not claim those features

either, so the lack of those features in Lam cannot save the claims. ( See supra at

63.) Moreover, Macugen PFS disclosed a syringe design for a terminally sterilized

and siliconized pre-filled syringe for intravitreal injection. (See Section IV.D.1.h.1.)

      Novartis also raises the issue that Lam’s assignee, Genentech,



                                                                       (CPreBr. at

148.) But again,

         because Lam discloses exactly what the ’631 patent claims: a terminally

sterilized PFS. To the extent specialized syringe components are necessary to

enable a terminally sterilized syringe to be combined with a low silicone oil syringe,

such components are not claimed by the ’631 patent and thus cannot differentiate

the ’631 patent over the prior art.

                        e. Macugen PFS in View of Boulange or

                           (1)    Claim 1

1[preamble] A pre-filled, terminally sterilized syringe for intravitreal injection, the
syringe comprising a glass body forming a barrel, a stopper and a plunger and
containing an ophthalmic solution which comprises a VEGF-antagonist, wherein:

      The evidence is expected to show that Macugen PFS is a PFS for intravitreal

injection. (JX-0303.0001 (“Macugen® pegaptanib sodium injection is a sterile

aqueous solution containing pegaptanib sodium for intravitreous injection.

Macugen is supplied in a single dose pre filled syringe…”).) Macugen PFS used a

glass syringe barrel comprising a barrel, stopper, and a plunger. (Id. at 0002, 0008-



 INV. NO. 337-TA-1207                                                        82
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 96 of 219
                               Public Version



9.) The active drug substance in Macugen PFS was pegaptanib, which the Macugen

label describes as “a selective vascular endothelial growth factor VEGF antagonist.”

(Id. at 0002.) As explained above, Boulange and              both disclose pre-filled

glass syringes as well.

      The Staff further expects the evidence to show that Macugen PFS was

terminally sterilized as of 2008. The evidence will show that a 2004 FDA-approved

Macugen label explained in the “How Supplied” section that “Macugen pegaptanib

sodium injection is supplied in a single use 1 mL glass syringe.” (JX-0322.0009.)




 INV. NO. 337-TA-1207                                                     83
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 97 of 219
                               Public Version




      A publicly available label for Macugen in 2008 contained the new label text in

the “How Supplied” section. (JX-0303.0008 (“Macugen pegaptanib sodium injection

is supplied in a sterile foil pouch as a single-use glass syringe”).)

                                                          , which in turn shows that by

2008 Macugen was terminally sterilized.



                                                                                      .

(RX-0972C.0002; JX-0083C.0019; RX-0981C.0015; JX-0416C, Sigg Tr. at 36:5-38:7;

JX-0415C, Roettele Tr. at 34:4-39:18, 106:2-109:12.)

      Novartis argues that the



                                                                  . (CPreBr. at 152-53.)

In the Staff’s view, however,




 INV. NO. 337-TA-1207                                                        84
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 98 of 219
                               Public Version




      Novartis also argues that there is no evidence that

                    (CPreBr. at 153.) But Novartis does not dispute that JX-0303

accurately discloses the updated Macugen PFS label from 2008, which contains the

new “sterile foil pouch” language. (JX-0303.0008.)




      The more reasonable interpretation of the evidence is that




                                                .

1(a) the syringe has a nominal maximum fill volume of between about 0.5 ml and
about 1 ml,

      Macugen PFS used a 1 ml glass syringe. (JX-0322.0009; JX-0004C.0225; JX-

0303.0010.)

      As explained above, Boulange and               both disclose pre-filled glass

syringes with a nominal fill volume of 1 ml.




 INV. NO. 337-TA-1207                                                     85
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 99 of 219
                               Public Version



1(b) the syringe barrel comprises from about 1 Ǎg to 100 g silicone oil,

      The Macugen PFS syringe was siliconized using                                   .

(JX-0004C.0225.) But the evidence is expected to show that Macugen PFS used

                                     . (JX-0006C.0009.)

      As explained above, however, Boulange and                   both disclose pre-

filled glass syringes with between 1 and 100 g of silicone oil. Expert testimony is

expected to calculate that using the rate of silicone application of 4 Ǎg/cm 2 disclosed

in Boulange with the syringe disclosed by the Macugen PFS would result in an

internal coating of approximately 43 Ǎg.

1(c) the VEGF antagonist solution comprises no more than 2 particles >50 Ǎm in
diameter per ml and …




1(c) … wherein the syringe has a stopper break loose force of less than about 11N.

      As explained above, Boulange and                  both disclose pre-filled glass

syringes with stopper break loose forces less than 11N.

                           (2)    Claims 3 and 22

      As explained above, Boulange and                  both disclose these claims.




 INV. NO. 337-TA-1207                                                        86
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 100 of 219
                               Public Version



                          (3)    Claims 4 and 23

      The Staff expects the evidence to show that it would have been obvious to use

a DC365 emulsion, which has a viscosity of about 350 cP. ( See supra at 52.)

                          (4)    Claims 5 and 6

      Like claim element 1(c), claim 5 recites more elements taken from the USP

789 standard, and claim 6 requires the USP 789 standard itself. For the same

reasons identified above with respect to claim 1(c), these limitations are disclosed by

Macugen PFS.

                          (5)    Claim 7

      Macugen PFS discloses pegaptanib, which is a non-antibody VEGF-

antagonist. However, the evidence is expected to show that antibody VEGF

antagonists such as ranibizumab were known in the art more than one year prior to

the ’631 patent priority date. For example, Sigg discloses ranibizumab. (JX-0301,

9:11-14; JX-0517.) The Staff believes the evidence will show that it would have

been obvious to use different VEGF-antagonist biologic drugs with Macugen PFS

and Boulange or              , to take advantage of the combination of a terminally

sterilized PFS with low silicone oil and low break loose forces.

                          (6)    Claim 11

      Dependent claim 11 requires that the VEGF-antagonist is a non-antibody

VEGF-antagonist. Macugen PFS discloses the use of pegaptanib, which is a non-

antibody VEGF-antagonist. (JX-0303.0002.)




 INV. NO. 337-TA-1207                                                      87
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 101 of 219
                               Public Version



                           (7)   Claims 12-13

      Dependent claims 12 and 13 further require a non-antibody VEGF-antagonist

that is aflibercept or conbercept, and that the non-antibody VEGF-antagonist is

aflibercept at a concentration of 40 mg/mL, respectively. Neither Macugen PFS nor

Boulange/             expressly discloses aflibercept. But the evidence is expected

to show that aflibercept (the active drug in the accused EYLEA PFS) at a

concentration of 40 mg/mL was known in the art more than one year prior to the

’631 patent priority date. Specifically, Furfine discloses the non-antibody VEGF-

antagonist is aflibercept at a concentration of 40 mg/mL. (JX-0310, ¶¶ 0013-0014,

0059-0060.) The ’631 patent discloses that aflibercept was available in the prior art.

(’631 patent, 6:38-44.) The Staff believes the evidence will show that it would have

been obvious to use different VEGF-antagonist biologic drugs with Macugen PFS

and Boulange or              , to take advantage of the combination of a terminally

sterilized PFS with low silicone oil and low break loose forces.

                           (8)   Claim 16

      As explained above, Boulange and                 both disclose this claim.

                           (9)   Claim 17

      Macugen PFS was provided in a sterile foil pouch, not a blister pack. But in

the Staff’s view, the evidence will show that it would have been a mere design

choice for a POSITA to select a blister pack from among a finite number of well-

known packaging systems. And both Sigg and Lam disclose blister packs suitable

for terminal sterilization. (Sigg, at 6:26-28, 8:8-13; Lam at 2:29-33.) Thus, a



 INV. NO. 337-TA-1207                                                       88
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 102 of 219
                               Public Version



POSITA would have known that the design choice between a foil pouch or a blister

pack would have a predictable result based on the known results of Sigg and Lam.

                           (10)   Claim 21




                           (11)   Claims 24 and 25

      The Staff expects the evidence to show that Macguen PFS discloses both of

these claims. First, the Macugen label indicates that it “is indicated for the

treatment of neovascular wet age related macular degeneration.” (JX-0303.0005;

JX-0322.0006.)

      Second, the “Dosage and Administration” instructions indicate a physician

should perform an initial priming step: “[D]epress the plunger to eliminate all the

bubbles and to expel the excess drug so that the top edge of the 3rd rib on the

plunger stopper aligns with the preprinted black dosing line.” (JX-0303.0007.)

                           (12)   Motivation to combine Macugen PFS and Boulange
                                  or             with a reasonable expectation of
                                  success

      The Staff believes the evidence will show that a POSITA would have been

motivated to modify the Macugen PFS to use the low silicone oil and low break loose

force syringes of Boulange or             . As an initial matter, the same

background pressures identified with respect to Sigg (i.e. a desire to minimize



 INV. NO. 337-TA-1207                                                        89
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 103 of 219
                               Public Version



silicone oil while maintaining low break loose forces) apply to this combination as

well. (See Sections IV.D.1.b.14 & IV.D.1.c.15.)

      Additionally, a POSITA would have had specific reason to improve the

Macugen PFS. There is some indication that persons of skill were concerned that

use of Macugen PFS could lead to excessive silicone oil being injected into the eye.

(RX-0423.) Expert testimony is expected to show that Macugen PFS used oily

siliconization. It was known that a benefit of using baked-on siliconization as

compared to oil siliconization was that the baking process reduced the level of free

silicone in the syringe. (JX-0298.0004 (“Baked Silicone: Binding the silicone to the

glass barrel through a proprietary technology reduces the level of free silicone. This

is a clear benefit for silicone sensitive drugs”); JX-0338.0330 (“Recent developments

to minimize free silicone include baking silicone at high heat onto the glass barrels,

thereby minimizing the amount of free silicone that can interact with drug

product.”).) Thus, a POSITA would have been motivated to use the baked-on

silicone syringes in Boulange or             to improve the Macugen PFS and

reduce the amount of free silicone oil in the drug product.

      Another benefit of using baked-on siliconization over oily siliconization is that

over time (i.e. during storage of the syringe), baked-on siliconization was known to

have a lower increase in the break loose force. (JX-0306.0004.) Thus, a POSITA

would be motivated to use the baked-on silicone technology of Boulange or

        to achieve low break loose forces that would stay low over time.




 INV. NO. 337-TA-1207                                                      90
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 104 of 219
                               Public Version



      The Staff also expects the evidence to show that adjusting the amount of

silicone oil in a syringe was a routine optimization. For example, Dr. Sigg testified



                                                                        . (Sigg Tr.,

92:1-93:2, 186:12-187:5.)

      Finally, Macugen PFS was already using

                                  . A POSITA would reasonably expect to be

successful in swapping out the                     of the Macugen PFS for either the

                                                       or BD’s Boulange syringe.

      Novartis argues that “a POSA would not have been motivated to reduce the

amount of silicone oil in the MACUGEN PFS unless the POSA had a high degree of

confidence that doing so would not make the syringe mechanically unsuitable for

intravitreal injections.” (CPreBr. at 155.) But that confidence would have been

provided by the results of Boulange and              , both of which had break loose

and glide forces that were suitable for intravitreal injection. For the same reason,

Novartis is wrong that a “POSA would not have attempted to reduce it to below

about 100 Ǎg because, as discussed above, the prior art taught that such a dramatic

reduction would likely compromise mechanical function.” ( Id.) Boulange and BD

EZGTC both showed to persons of skill that a “dramatic reduction” could be

achieved without compromising mechanical function. The fact that other prior art

references might not have come to that discovery simply means Macugen PFS is not

obvious in combination with those other, high-silicone oil references; but the



 INV. NO. 337-TA-1207                                                      91
 STAFF’S PRE-HEARING BRIEF
       Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 105 of 219
                                  Public Version



disclosure of those references does not somehow cancel out the disclose of Boulange

and               .

         With respect to Boulange, Novartis argues that a POSITA would not have

used Boulange because of the unknown effects of Parylene C. (CPreBr. at 156-57.)

But as explained above, Boulange offered non-Parylene C options, and a POSITA

would simply pick those options if they had some concern with using Parylene C.

(See supra at 67.)

                         f. Secondary considerations

         Novartis asserts that the secondary considerations of commercial success,

licenses, long-felt unmet need, industry praise, skepticism, and failure of others

weigh against a finding of obviousness. (CPreBr. at 159-177.) The Staff examines

each consideration below.

                            (1)    Commercial Success

         The Staff does not dispute that Lucentis PFS practices certain claims of the

’631 patent,32 or that Lucentis PFS was commercially successful. But in the Staff’s

view, Novartis has not shown that the commercial success of Lucentis PFS was due

to a claimed feature that was not already known in the art prior to the ’631 patent.

In re Huai-Hung Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011) (“Where the offered

secondary consideration actually results from something other than what is both

claimed and novel in the claim, there is no nexus to the merits of the claimed




32   See CPreBr. at 226-231.


 INV. NO. 337-TA-1207                                                       92
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 106 of 219
                               Public Version



invention.”) (emphasis in original); Tokai Corp. v. Easton Enters., Inc., 632 F.3d

1358, 1369 (Fed.Cir.2011) (“If commercial success is due to an element in the prior

art, no nexus exists.”); Ormco Corp. v. Align Tech., Inc., 463 F.3d 1299, 1312 (Fed.

Cir. 2006) (“[I]f the feature that creates the commercial success was known in the

prior art, the success is not pertinent”); J.T. Eaton & Co. v. Atl. Paste & Glue Co.,

106 F.3d 1563, 1571 (Fed. Cir. 1997) (“[T]he asserted commercial success of the

product must be due to the merits of the claimed invention beyond what was readily

available in the prior art.”)

       In the Staff’s view, the evidence will show that the success of Lucentis was

driven by the efficacy of the drug substance, not the PFS format. For example,

during his deposition Novartis’s expert Dr. Calman explained that the switch from

Macugen to Lucentis (where Macugen was available in a PFS and Lucentis was

only available in a vial) was due to the efficacy of the drug, not the PFS format.

Moreover, none of Novartis’s cited evidence establishes that Lucentis PFS was

commercially successful because of the features that were allegedly not found in the

prior art, i.e. a terminal sterilization and 1-100 g of silicone oil with break loose

forces less than 11N.

       Novartis also argues that the nexus between commercial success of Lucentis

PFS and the claimed features is demonstrated by “terminal sterilization and low

silicone oil levels, [that] were necessary to obtain FDA approval.” (CPreBr. at 166.)

But drugs are not necessarily commercially successful because they are approved by

the FDA; FDA approval is merely a necessary (not sufficient) condition for



 INV. NO. 337-TA-1207                                                         93
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 107 of 219
                               Public Version



commercial success. Thus, the fact that certain features of a claimed invention may

relate to product features required for FDA approval does not mean that the

subsequent success of the product is related to the claimed features. Moreover,

Macugen PFS was a terminally sterilized and siliconized syringe approved by the

FDA. Thus, the FDA’s approval could not have hinged on the claimed features of

the ’631 patent (which Novartis asserts were lacking in Macugen PFS).

      Novartis also argues that both Lucentis and Eylea experienced increased

demand when they switched from a vial to a PFS format. (CPreBr. at 167.) But

that cannot show the non-obviousness of the claimed invention because a PFS

presentation for a VEGF-antagonist was already known in the art, Macugen PFS.

Novartis offers no additional evidence to show that it was the claimed features of

the ’631 patented PFS that drove the uptake of Lucentis PFS (as opposed to simply

a preference for the known prior art PFS presentation and the effectiveness of the

drug substance).

                           (2)    Licensing

      Novartis asserts that       licenses show the non-obviousness of the ’631

patent, those with Genentech              . (CPreBr. at 168.) As an initial matter, it

is unclear to the Staff that     licenses, one of which is                      can

constitute such substantial licensing activity as to show the non-obviousness of the

patent. See Metabolite Lab’ys, Inc. v. Lab’y Corp. of Am. Holdings , 370 F.3d 1354,

1368 (Fed. Cir. 2004) (eight licenses found to support non-obviousness).




 INV. NO. 337-TA-1207                                                      94
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 108 of 219
                               Public Version



      With respect to the Genentech patent, Novartis does not put forward

evidence that the license was primarily driven by the ’631 patent. The extensive

terms of the agreement make clear it encompassed a                                 and

                         that goes                                            . (CX-

0010C; CX-0013C.) The license also appears to cover a

            the ’631 patent, which additionally shows that the license does not

support a finding of non-obviousness. (CX-0012C.0021.) To the extent that

Novartis is correct that Genentech needed                     to bring the Lucentis PFS

to market, the evidence put forward by Novartis fails to show that it was because of

the ’631 patent, rather than technical know-how and support transferred from

Novartis to Genentech. (CX0011C.0003 (noting that after payment by Genetech,

“Novartis will deliver the                           and                to Genentech”);

CX-0012.0011-15, 0018-002 (setting out                           Novartis will provide to

Genentech).) Moreover, the license was a

             as well. (CX-0010C.0038.) In the Staff’s view the Genentech license

provides little or no evidence of non-obviousness.

      The         license is a            license for an                                 ot

                     to sell                           (CX-1061C.) But of course,

      does not need a license to the ’631 patent to sell

                                                           Moreover Novartis cites to no

evidence to show that the value of the        license was driven by the ’631 patent

specifically, as opposed to any                                                   , or as



 INV. NO. 337-TA-1207                                                        95
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 109 of 219
                               Public Version



opposed to the value of the                       . Thus, the Staff does not expect the

       license to show the non-obviousness of the ’631 patent.

                            (3)    Long-felt unmet need and industry praise

       In the Staff’s view, the evidence will show that to the extent there was a long

felt need for a PFS for VEGF-antagonists, that need was met by Macugen PFS.

Further, the evidence put forward by Novartis does not show that there was a long-

felt but unmet need for the claimed features of the ’631 patent, and that Lucentis

PFS met that need. For example, CX-1286 states that Dr. John Thompson found (in

2019) that he did not observe any silicone oil in a small group of eyes that were

injected with “prefilled, silicone-free ranibizumab syringes” and thus recommended

using “silicone-free syringes.” (CX-1286.0001.) Using a “silicone-free” syringe does

not show the non-obviousness of the ’631 patent.

       Novartis also relies on JX-0499, an article reviewing the Lucentis PFS,

asserted that it has “specific reference to the reduction of infection risk and of

silicone oil levels.” (CPreBr. at 172.) But the article touts the advantages of a PFS

for intravitreal injection generally, not specifically the claimed PFS invention; as

explained above, the Macugen PFS was already in the art. For example, the article

mentions a possible reduction of injection risk with a PFS as compared to a vial, but

it does not highlight any specific sterility features of Lucentis PFS. (JX-0499.0003.)

Similarly, the article refers to a possible “theoretical” benefit of lower silicone oil

compared to injections given with insulin syringes and explains that it was likely

because Lucentis PFS used a “baked silicone” process. (Id. at 0004.) But syringes



 INV. NO. 337-TA-1207                                                          96
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 110 of 219
                               Public Version



with baked-on siliconization were known in the art, including for pre-filled syringes

(such as those disclosed by              or Boulange). Moreover, nothing in the

article suggests praise for the specific “low” silicone range claimed by the ’631

patent; rather, the article appears to be praising the use of the well-known baked-on

siliconization process.

                           (4)    Skepticism of others

      Novartis points to the skepticism from Vetter regarding whether a syringe

with less than 100 g of silicone oil could achieve “functional stopper forces” as

evidence of non-obviousness. (CPreBr. at 173.) The Staff does not agree that shows

non-obviousness. First, Vetter was already in possession of a syringe within the

range claimed by the ’631 patent (i.e. with           of silicone oil and break loose force

less than 11N). The Staff does not believe the skepticism of a party about particular

claim limitations, where that party had already conceived of a device that met the

claim limitations in question, can show that the claims are non-obvious.

      Second, while Vetter maybe have been skeptical, BD had already made public

syringes with less than 100 g of silicone oil and break loose force less than 11N, i.e.

Boulange and               . The fact that one group of engineers at Vetter was

skeptical of a possibility that was already in the art is not evidence that the ’631

patent was not obvious.

                           (5)    Failure of others

      Novartis asserts that the                                           indicates the

non-obviousness of the ’631 patent. (CPreBr. at 173-177.) The Staff disagrees. First,



 INV. NO. 337-TA-1207                                                          97
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 111 of 219
                                Public Version



and as explained below, the Staff agrees that Regeneron reduced to practice a PFS

meeting the asserted claim limitations (other than 24 and 25) by June 2010. 33 (See

Section IV.D.3.) And as explained above with respect to the obviousness of claims

24 and 25, physicians were successfully using Macugen PFS to treat wAMD prior to

the ’631 patent. (See supra at 89.) Thus, there was not a failure of others.

      Second, Novartis’s arguments with respect to Genentech detail how

Genentech                                a PFS. (CPreBr. at 174 (“The evidence will

show that Genentech



                                ”).) But Eyetech succeed in doing so with Macugen

PFS. Thus, Genentech’s                                  a PFS is simply evidence of

Genentech’s                 . Success by Eyetech and Regeneron show that there

was no “failure of others” sufficient to prove the non-obviousness of the ’631 patent.

              2.    Inventorship Under 35 U.S.C. § 102(f)

      In the Staff’s view, there will be clear and convincing evidence that the ’631

patent is invalid for improper inventorship. The Staff bases this conclusion on two

related but independent grounds: (a) employees of Vetter




33Novartis argues that Regeneron failed because it could not “demonstrate
adequate stability and purity over time.” (CPreBr. at 174.) As explained with
respect to Regeneron’s § 102(g) defense below, the Staff does not believe this
argument is relevant because the claims do not require “adequate stability and
purity over time.”


 INV. NO. 337-TA-1207                                                      98
 STAFF’S PRE-HEARING BRIEF
       Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 112 of 219
                                  Public Version



                                                         (b) Vetter employees

contributed in a significant manner to the conception



                          a. Vetter employees


           The evidence is expected to show that employees of Vetter




           The evidence will show that employees of Novartis (including some of the

named inventors such as Dr. Sigg) visited Vetter’s facilities in December of 2006; a

January 8, 2007, memorandum authored by                        of Novartis (and copying

Dr. Sigg) followed up on the meeting and explained Novartis’s understanding that

Vetter could provide a “                                  ” 34 (JX-0094C.0002.)

Similarly, an August 2009 presentation written by                       of Vetter

describes that Vetter’s siliconization process for a              resulted in “actual

amounts of silicone oil per syringes of approx.             .” (JX-0076C.0004.) The

same presentation explains that those Vetter siliconized syringes had “break loose

forces …. up to         .” (JX-0076C.0004.) Moreover, a 2013 report on the Lucentis

project written by Dr. Sigg noted that “[a]t start of the project, established best

process at the selected contract development and manufacturing site, Vetter

Pharma-Fertigung GmbH (Ravensburg and Langenargen, Germany), yielded an



34   I.e         per syringe.


 INV. NO. 337-TA-1207                                                        99
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 113 of 219
                               Public Version



average of          silicone oil in the syringe.” (JX-0050C.0005.; JX-0416, Sigg Tr., at

175:3-18.)

       In sum, the evidence is expected to show that employees of Vetter, not the

’631 patent named inventors at Novartis,



                   In the Staff’s view, that evidence alone shows that Vetter “ (1)

contribute[d] in some significant manner to the conception or reduction to practice of

the invention, (2) ma[de] a contribution to the claimed invention that is not

insignificant in quality, when that contribution is measured against the dimension of

the full invention, and (3) d[id] more than merely explain to the real inventors well-

known concepts and/or the current state of the art.” See Pannu, 155 F.3d at 1351.

       First, Vetter contributed in a significant manner to the conception and reduction

to practice of the invention by




                                                            Testimony from Dr. Sigg and

             is expected to show that the Novartis inventors were (a) aware of Vetter’s

       of silicone oil process, and (b) wanted to go lower than that. (JX-0416, Sigg

Tr., at 154:8-14, 155:3-20; JX-0415,           Tr., at 59:2-16, 62:4-13.) But it appears

that Vetter unquestionably

                                                  that were ultimately claimed in the

’631 patent. The Staff views that as contributing in a significant manner to the

conception (and reduction to practice) of the invention.

 INV. NO. 337-TA-1207                                                           100
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 114 of 219
                                Public Version



      Second, the same evidence shows that Vetter made a contribution to the

claimed invention that was not insignificant in quality, when that contribution is

measured against the dimension of the full invention. The full syringe invention as

claimed by claim 1 of the ’631 patent has approximately six elements:

      (1) terminally sterilized;
      (2) fill volume between 0.5 and 1 ml;
      (3) between 1 and 100 g of silicone oil;
      (4) contains a VEGF-antagonist;
      (5) VEGF-antagonist has no more than 2 particles >50 m in diameter per ml;
      and
      (6) stopper break loose force of less than 11N.

As explained above, Vetter made a significant contribution to



                   Prefilled syringes with 0.5 or 1 ml fill volumes were known in the

art.35 The (4) “VEGF-antagonist” provided in a pre-filled syringe was available in

the prior art, and thus was not contributed by Vetter or Novartis. 36 The particulate

matter limitations came from the known USP 789 standard. 37 And the (1) terminal

sterilization process used by the inventors was already known in the art. (Sigg Tr.,

at 72:8-12; ’631 patent, 9:49-52 (“As noted above, a terminal sterilisation process

may be used to sterilise the syringe and such a process may use a known process




35Macugen PFS and                 were 1 ml prefilled syringes known in the art. ( See
Sections IV.D.1.a.(3)-(4).)
36For example, Macugen PFS was a VEGF-antagonist drug provided in a prefilled
syringe and on sale by 2004. (See Sections IV.D.1.a.(4) & IV.D.1.e.)
37                                           . (JX-0004C.0211.)


 INV. NO. 337-TA-1207                                                        101
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 115 of 219
                                Public Version



such as an ethylene oxide (EtO) or a hydrogen peroxide (H 2O2) sterilisation

process”).) Thus, measured against the “full invention,” the Staff believes the

evidence will show that Vetter’s contribution is not insignificant in quality.

       Third, the Staff does not believe the evidence will show that Vetter was

merely explaining the prior art or the state of the art. 38 In particular, the ’631

patent asserts that “[b]reak loose and slide forces for pre-filled syringes known in

the art are typically in the region of less than 20N, but where the pre-filled syringes

contain about 100 g-about 800 g silicone oil.” (’631 patent, 5:35-38 (emphasis

added).) Vetter, however,

                                                                             which was

below the prior art value (and was ultimately the claimed value). Thus, the

evidence is expected to show that Vetter was not merely explaining to Novartis the

prior art.

       Thus, the Staff expects the evidence to show that one or more employees at

Vetter should have been named as inventors of the ’631 patent based on their

significant contribution to at least claim 1.




38As explained above, the Staff believes the evidence will show that all the
elements of the ’631 patent were known in the prior art. But it does not appear
from the evidence that Vetter was explaining said prior art to Novartis (or was even
aware of it).


 INV. NO. 337-TA-1207                                                        102
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 116 of 219
                               Public Version



                         b. Vetter employees contributed to the

      In addition to contributing to the                                          , the

Staff expects the evidence to show that Vetter made a significant contribution to the

                                   .

      As noted above, the evidence is expected to show that Novartis employees

were aware of Vetter’s          of silicone oil syringe but wanted something lower

than that. Additionally, the evidence will show that the minimum boundary that

the Novartis inventors had conceived prior to working with Vetter was

       , though the Novartis inventors were aware that

                                                   . (Sigg Tr., at 155:22-156:11,

222:11-223:11.) The Staff is not aware of any evidence to show that the Novartis

inventors had

       .

      Thus, the evidence will show that in approximately 2009, Novartis had

already formulated a general idea for a syringe with less silicone oil than Vetter’s

standard         of silicone oil syringe, but more than zero silicone oil. (RX-

1061.0002; JX-0415, Rotelle Tr., at 77:13-79:13.) The evidence is further expected

to show that in 2009, Novartis communicated this general plan to Vetter ( see id.),

and asked Vetter to determine the minimum silicone amounts that would still

result in “acceptable” break loose forces (JX-0091C.0003). And with respect to the

break loose force, the evidence is expected to show that Novartis provided an upper




 INV. NO. 337-TA-1207                                                        103
 STAFF’S PRE-HEARING BRIEF
      Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 117 of 219
                                 Public Version



limit based on the break loose force for existing non-prefilled syringes. 39 (

Tr., 85:19-86:18.)

       The evidence is expected to the show that starting in approximately the

summer of 2009 and going until the spring of 2011, Vetter employees ran a series of

experiments in which they tested the existing           of silicone oil syringe and then

experimented with different                                     to develop syringes

with silicone amounts ranging from down to about             and up to about           g. (JX-

0073.0005-0006; JX-0076; JX-0075.0011, 0014 (identifying variants tested and

showing break loose force results of less than 11N for all but one sample); JX-

0387C.0002-4 (Nov. 2009 Vetter report showing several                with total silicone

amounts including approximately                   and less than        ); JX-0060 (email

from Vetter to Novartis explaining that results of Nov. 2009 test report [JX-0387C]

showed “[b]reak loose and gliding forces in general are acceptable for all variants

tested”); JX-0086.0008-9 (identification of additional dilutions tested).)

       The evidence is expected to show that in the fall of 2010, a report by

             of Vetter indicated that Vetter had developed a syringe with between

     and       of silicone, with an average of     , and break loose forces and glide

forces under     . (JX-0400.) Moreover, by April 11, 2011, the evidence will show

that Vetter had conceived of and reduced to practice a syringe with “approx                [of

silicone oil] … applied over the entire syringe length.” (RX-1079.0003.) This


39As explained above, Vetter was already in possession of a syringe barrel with
break loose forces less than 11N.


 INV. NO. 337-TA-1207                                                            104
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 118 of 219
                                Public Version



syringe, which used a                , resulted in break loose and glide forces less

than     . (Id. at 0007.) The report summarizes the result of the siliconization study:

          [T]hese silicone oil values are much lower than a standard baked
          on siliconization which are normally known for delivering low
          silicone oil values.

          Consequently this systematic study showed that the chosen target
          parameters with their specified ranges lead to a robust
          siliconization process which delivers a low amount of silicone oil
          per syringe. The low variability in silicone oil content is not
          critical in terms of product stability and syringe functionality
          therefore the process parameters are acceptable and fulfil the
          requirements for the product.

(Id. at 0016.)

       Set against that record of Vetter’s contribution, the Staff is not aware of any

evidence that the named Novartis inventors




                        c. Novartis’s position

       Novartis first argues that Vetter was acting as a contract manufacturer (or

“CMO”) on the project and that any experiments they performed were at the

direction of Dr. Sigg. (CPreBr. at 68.) In the Staff’s view, while the economic

relationship and management of the experiments may be relevant to the analysis,

in and of themselves those facts do not answer the relevant question of who

conceived of the silicone oil limitations.

       Novartis also argues that Dr. Sigg conceived of the upper limit of 100 g of

silicone oil by                 based on a presentation he delivered titled “Lucentis



 INV. NO. 337-TA-1207                                                        105
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 119 of 219
                               Public Version



Pre-filled Syringes: Background Infos & Lessons Learnt from other Projects.” (CX-

1032C.) The Staff disagrees. First, the slides cited by Novartis do not on their face

show that Dr. Sigg “believed that baked silicone could achieve silicone amounts less

than        / barrel.” (CPreBr. at 70.) The first slide, at CX-1032C.0011, simply

explains that syringes need to be siliconized but does not identify any particular

amount:




                                    (CX-1032C.0011)

       The next slide at CX-1032C.0016 does not identify any silicone amounts at

all, and in fact appears to show charts pasted from the “Mundry T. Thesis.”




 INV. NO. 337-TA-1207                                                      106
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 120 of 219
                               Public Version




                                     (CX-1032C.0016)

      Finally, the slide at CX-1032C.0018 identifies what Dr. Sigg believed were

“Typical” values for oily and baked-on siliconization of 1 mL syringes. The

presentation is dated December 10, 2007 (CX-1032C.0001), which is a year after the

evidence shows Vetter informed Novartis that Vetter was in possession of a

siliconized syringe with        . Thus, Dr. Sigg’s reference to a “typical” syringe was

referring to syringes known in the art (not something he conceived) and was likely a

reference to the                . Additionally, the charts on the slide lack units of

force, so it is not possible to know what break loose force is reflected on the charts.




 INV. NO. 337-TA-1207                                                        107
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 121 of 219
                               Public Version




                                    (CX-1032C.0016)

      The slides at CX-1032C therefore do not show that “Dr. Sigg had already

conceived of the upper limit of 100 Ǎg of silicone.” (CPreBr. at 69.) As explained

above, Dr. Sigg learned about the         of silicone syringe from Vetter.

      The second problem with Novartis’s contention is that it is contradicted by

both documents from earlier than                      and Dr. Sigg’s deposition

testimony. As noted above, a memo from January 2007 (a year before CX-1032C)

indicated Novartis’s awareness that Vetter had a          siliconized syringe. (JX-

0094C.0002.) And that awareness is corroborated by Dr. Sigg’s testimony that

Novartis was aware in        or      that Vetter had a         of silicone oil syringe




 INV. NO. 337-TA-1207                                                        108
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 122 of 219
                                Public Version



with break loose force forces less than 11N. (Sigg. Tr. at 174:3-175:18.) 40 Thus, the

record evidence is expected to contradict Novartis’s contention that Dr. Sigg

conceived of the



       Next, Novartis asserts that Dr. Sigg conceived of the claimed lower boundary

based on his expected testimony that “as low as possible” meant “less than 100 Ǎg

but greater than zero.” (CPreBr. at 70.) But the claims are not directed to “less

than 100 but greater than zero.” As a matter of simple logic, the lower limit

encompassed by that range includes every integer from 99 down to 1. The silicone

oil range claim elements have particular lower boundaries though, i.e. 1 Ǎg and 3

Ǎg, and

                                                  .

       Novartis also asserts that Vetter’ skepticism about going lower than 100 Ǎg

shows that Vetter employees could not be co-inventors. (CPreBr. at 70-71.) But the

evidence shows that when Vetter did perform the experiments, they were able to



      ). (JX-0387C.) At best then, this argument indicates that it required

contributions from Vetter employees and Dr. Sigg to jointly conceive of the claimed

1-100 Ǎg of silicone oil.




40In the cited testimony, Dr. Sigg is discussing Table 6 in Ex. 11 to Dr. Sigg’s
deposition, which has been marked as trial exhibit JX-0073C.


 INV. NO. 337-TA-1207                                                      109
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 123 of 219
                               Public Version



      Novartis further asserts that the evidence will not show that

                 personally conceived of the limitations, and thus, cannot prove

joint inventorship. (CPrebBr. At 71-72.) In the Staff’s view, this misconstrues the

issue. Under 35 U.S.C. § 102(f), a patent is invalid if the named inventors “did not

… invent the subject matter sought to be patented.” There is no carve out in the

statute that allows patents to remain valid where the inventor did not invent the

subject matter sought to be patented but the individual identities of the true

inventors is not clear. Cellular Commc’ns Equip. LLC v. HTC Corp. , No. 6:16-CV-

475-KNM, 2018 WL 4261195, at *3 (E.D. Tex. July 5, 2018) (denying plaintiff

request for summary judgment on § 102(f) defense where defendant did not identify

any putative missing inventor, finding that no case law had been identified that

required such a showing and the defendant had put forward evidence that “calls

into question whether [the named inventor] was the sole inventor of the subject

matter of the claimed invention”). In other words, the ’631 patent is invalid because

it fails to include the proper inventors, including one or more persons at Vetter who

jointly conceived of the claimed invention. And that conclusion follows from the

clear and convincing evidence that Dr. Sigg and the other Novartis inventors



                             . Thus, while the evidence shows that someone at

Vetter was a joint inventor, identifying the correct individual Vetter inventors will




 INV. NO. 337-TA-1207                                                      110
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 124 of 219
                                Public Version



only be necessary if a party asks the PTO or a district court to correct the

inventorship of the ’631 patent.41

      Novartis also contends that the “significant inventive aspect of the silicone oil

limitations was not the upper limit of 100 Ǎg, but the discovery that levels

significantly below that amount could achieve injection forces comparable to those

seen in syringes siliconized with 100 Ǎg or more of silicone oil while still allowing for

effective terminal sterilization of the syringe.” 42 (CPreBr. at 72.) That argument,

however, ignores the fact that the claimed invention includes a 100 Ǎg of silicone oil

syringe with break loose force of 11N or less, and that such a syringe

                        . In other words, Novartis cannot claim 1-100 Ǎg of silicone

oil but argue that only 1-99 Ǎg of silicone oil was the “inventive aspect.” If 1-99 Ǎg

of silicone oil is what Dr. Sigg invented independent of Vetter, then that is what

Novartis should have claimed.

      And moreover, as explained above, Dr. Sigg may have had a “general plan”

for going below 100 Ǎg of silicone oil,

                   . See Burroughs Wellcome Co. v. Barr Labs., Inc., 40 F.3d 1223,




41As explained above, and detailed in Regeneron’s Pre-Hearing Brief, the evidence
shows that one or both of                                  appear to be the Vetter
employees responsible for conception of the silicone oil range limitations.
42Novartis also appears to be implying that the claimed invention includes novel
aspects related to terminal sterilization. In the Staff’s view, however, any novel
syringe features related to terminal sterilization may have been disclosed but were
not claimed in the ’631 patent. Thus, the “while still allowing for effective terminal
sterilization of the syringe” is not an “aspect” of the claimed invention.


 INV. NO. 337-TA-1207                                                        111
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 125 of 219
                               Public Version



1228 (Fed. Cir. 1994) (“An idea is definite and permanent when the inventor has a

specific, settled idea, a particular solution to the problem at hand, not just a general

goal or research plan he hopes to pursue”) (emphasis added).

      Finally, Novartis takes issue with Regeneron’s reliance on the

dispute between Vetter and Novartis that was ultimately settled

                  (CPreBr. at 72-73.) In




      In particular, Federal Circuit case law requires a joint inventor to “contribute

in some significant manner to the conception of the invention.” Fina Oil, 123 F.3d at

1473 (emphasis added).




                              But the Staff believes the documents from               ,

during the actual period of the Vetter and Novartis collaboration, are the more

relevant evidence.




 INV. NO. 337-TA-1207                                                       112
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 126 of 219
                               Public Version



                       d. If inventorship is improper, then the ’631 patent is
                          unenforceable at the ITC

      Novartis no longer appears to argue that the ’631 patent cannot be invalid

under 35 U.S.C. § 102(f) because inventorship can be fixed under 35 U.S.C. § 256.

To the extent that issue is raised, however, the Staff agrees with Regeneron that

the Commission does not have the authority to amend a patent under 35 U.S.C. §

256. Section 256 permits the Director of the PTO or a court to correct an issued

patent. See 35 U.S.C. § 256; Egenera, Inc. v. Cisco Sys., Inc., 972 F.3d 1367, 1376

(Fed. Cir. 2020). The ITC is neither of those things, and thus, lacks any statutory

authority to correct inventorship. See Certain Elec. Imaging Devices, Inv. No. 337-

TA-850, Comm'n Op., 2018 WL 11201935, at *48 (Nov. 1, 2018) (“The Commission

does not have the authority to correct inventorship.”). Moreover, because the

“Commission has no power to correct inventorship, the [asserted] patent is

unenforceable unless and until either the PTO or a court makes the ‘correction.’”

EPROM, EEPROM, Flash Memory, and Flash Microcontroller Semiconductor

Devices, Inv. No. 337-TA-395, USITC Pub. 3392, Comm’n Op., at 9-10 (Jul. 9, 1998).

      Thus, if the ALJ finds that that ’631 patent is invalid under 35 U.S.C. § 102(f)

(pre-AIA), then there must be a finding of no violation because the patent is

unenforceable until the PTO or a court of general jurisdiction fixes the inventorship

issue. See 19 U.S.C. § 1337(a)(1)(B) (infringement of a “ valid and enforceable United

States patent” constitutes a violation of Section 337 (emphasis added)).




 INV. NO. 337-TA-1207                                                      113
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 127 of 219
                                Public Version



              3.    Prior Invention By Another Under 35 U.S.C. § 102(g)

      In the Staff’s view, there will be clear and convincing evidence that

Regeneron reduced to practice a PFS that met the limitations of claims 1, 3-6, 11-

13, 16, 17, and 21 and 23 by June of 2010, but not claims 22, 24 or 25. It is the

Staff’s view, however, that there will be no clear and convincing evidence that

Regeneron did not abandon, suppress, or conceal that invention prior to Novartis’s

conception.

                       a. Reduction to practice of claims 1, 3-6, 11-13, 16, 17, and
                          20-23

      In the Staff’s view, the evidence will show that Regeneron reduced to practice

a PFS meeting all the limitations of claims 1, 3-6, 11-13, 16, 17, 21 and 23 by June

of 2010.43 There is not expected to be clear and convincing evidence that claims 22,

24, and 25 were reduced to practice.

      As an initial matter, the Staff notes that it disagrees with Novartis’s

apparent argument that no one at Vetter or Regeneron “appreciated” that they had

achieved the claimed invention. (CPreBr. at 85.) As will be shown below, the two

companies’ respective documents show that each claim limitation was met. To the

extent the exact silicone amount was not expressed as a mass in micrograms, the




43Because Regeneron reduced to practice the invention before the ’631 patent’s
conception date, the Staff does not believe the issue of conception is relevant. See
Perfect Surgical Techniques, Inc. v. Olympus Am., Inc., 841 F.3d 1004, 1015 (Fed.
Cir. 2016) (“To establish priority of an invention, a party must show either an
earlier reduction to practice or an earlier conception followed by a diligent reduction
to practice”).


 INV. NO. 337-TA-1207                                                      114
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 128 of 219
                                Public Version



Federal Circuit has explained that “[t]he reduction to practice test does not require

in haec verba appreciation of each of the” claim limitations. See Mycogen Plant Sci.

v. Monsanto Co., 243 F.3d 1316, 1336 (Fed. Cir. 2001). Rather, it is sufficient to

provide evidence that a product or process met all the limitations of the claims and

that the resulting product was “appreciated to work for its intended purpose.” Id. at

1337 (explaining that prior inventors “actions were clearly performed deliberately,

with no suggestion of accidental invention”). There is no evidence that Vetter or

Regeneron accidentally terminally sterilized an EYLEA PFS, or accidentally

applied between 1 and 100 g of silicone oil, or accidentally tested the break loose

force.

         To the contrary, the evidence identified below shows that Regeneron

appreciated that the terminally sterilized EYLEA PFS would work for its intended

purpose. As explained below, the evidence will show that Regeneron reduced the

claimed PFS to practice by June of 2010 using a siliconized syringe provided by

Vetter.

                            (1)   Claim 1

1[preamble] A pre-filled, terminally sterilized syringe for intravitreal injection, the
syringe comprising a glass body forming a barrel, a stopper and a plunger and
containing an ophthalmic solution which comprises a VEGF-antagonist, wherein:

         The Staff expects the evidence to show that in March and April of 2010,

Regeneron manufactured several lots of EYLEA PFS, identified by the lot numbers

C08011M640N11 (JX-0292C), C08012M640N11 (RX-1122C), and C08014M640N11

(RX-1123C.) The “Quality Assurance Batch Status Form” for each lot indicates that



 INV. NO. 337-TA-1207                                                      115
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 129 of 219
                                Public Version



each lot comprised approximately 25,000 1 mL syringes, which are identified as

containing “VEGF Trap ITV Drug Product 40 mg/mL.”44 (JX-0292C; RX-1122C; RX-

1123C.)



                             and describes that it is the

                                                             45   (JX-0285C.0001.)

That document shows that the EYLEA PFS had a glass barrel with a nominal fill

volume of about 1ml and stopper that would be connected to a plunger. ( Id. 0013.)

According to the sBLA, the plunger is attached prior to blister packaging. (RX-

1125C.)

      The evidence will show that the batches of EYLEA PFS with lot numbers

C08011M640N11, C08012M640N11, and C08014M640N11 (RX-1120C.0005) were

terminally sterilized on June 22, 2010, June 23, 2010, and June 21, 2010,

respectively, at Steris Corporation in Syracuse, NY using a vaporized hydrogen

peroxide process. (JX-0292C.0004; RX-1122C.0005; RX-1123C.0004.) Regeneron

reported to the FDA in the sBLA that each of these lots was sterilized using

hydrogen peroxide. (JX-0347C.0019.)




44 “VEGF Trap” is another name for aflibercept, the active ingredient in EYLEA.
(‫ތ‬631 patent, 6:36-40.)
45Regeneron’s sBLA for EYLEA PFS identifies “Document Number
     ” as describing the overall process for manufacturing EYLEA PFS. (RX-
1120C.0004.)


 INV. NO. 337-TA-1207                                                      116
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 130 of 219
                                Public Version



      Novartis contests that this limitation was not reduced to practice by June

2010 because “terminal sterilization as recited in the ’631 Patent requires ensuring

through stability testing that the sterilizing agent has not affected the drug

product, and someone could only ‘get definitive proof’ of this after stability testing,”

                                                                (CPreBr. at 85.) As an

initial matter, Novartis’s only evidence in support of that characterization of the

’631 patent is the testimony of Regeneron’s expert Mr. Agallaco. (CX-1222C.) To

the extent that is an accurate characterization of Mr. Agallaco’s testimony, the Staff

disagrees that it is an accurate characterization of the claims of the ’631 patent.

Nothing in the claims or specification requires “ensuring through stability testing

that the sterilizing agent has not affected the drug product,” nor has Novartis ever

proposed that the claimed “terminally sterilized” PFS requires “stability testing.” 46

      Additionally, Novartis’s argument confuses the requirements the FDA

imposes on a new drug product with the legal requirements to show a reduction to

practice. (CPreBr. at 86 (“



                                                   ”).) As the Federal Circuit has

pointed out “[o]ur cases distinguish between the standard required to show that a

particular invention would work for its intended purpose and the standard that

governs FDA approval of new drugs, including the various stages of clinical trials.”



46The phrase “stability test” does not appear in the specification or claims of the
’631 patent.


 INV. NO. 337-TA-1207                                                        117
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 131 of 219
                               Public Version



Helsinn Healthcare S.A. v. Teva Pharm. USA, Inc., 855 F.3d 1356, 1372 (Fed. Cir.

2017). The court went on to contrast the testing required for a reduction to practice

as compared to FDA required testing:

         Generally there must be some demonstration of the workability or
         utility of the claimed invention. This must show that the invention
         works for its intended purpose beyond a probability of failure but not
         beyond a possibility of failure. Later refinements do not preclude
         reduction to practice, and it is improper to conclude that an invention
         is not reduced to practice merely because further testing is being
         conducted.

         Approval of a new drug by FDA, however, is a more demanding
         standard than that involved in the patents-in-suit. … For FDA
         approval, however, an applicant must submit, inter alia, “adequate
         tests by all methods reasonably applicable to show whether or not
         such drug is safe for use” and “substantial evidence that the drug will
         have the effect it purports or is represented to have under the
         conditions of use prescribed.” 21 U.S.C. § 355(d). This requires
         “adequate and well-controlled investigations, including clinical
         investigations, by experts qualified by scientific training and
         experience to evaluate the effectiveness of the drug involved, on the
         basis of which it could fairly and responsibly be concluded by such
         experts that the drug will have the effect it purports or is represented
         to have under the conditions of use prescribed, recommended, or
         suggested in the labeling or proposed labeling thereof.” Id. This is
         understood to be a rigorous standard.

Helsinn Healthcare, 855 F.3d at 1372.

      Here, the evidence is expected to show that the lots manufactured in June

2010 were “terminally sterilized” to the extent required to show that they worked

for their intended purpose,                                          . For example,

the lot numbers identified above were used to support the approval of EYLEA PFS

in Europe and Australia. (RPreBr. at 105.) Moreover, evidence will show that the

same terminal sterilization process used on the batches above was used to



 INV. NO. 337-TA-1207                                                      118
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 132 of 219
                                Public Version



terminally sterilize EYLEA PFS units used in clinical studies. (JX-0288C.0052-53;

RX-0666C.0001-5.)

1(a) the syringe has a nominal maximum fill volume of between about 0.5 ml and
about 1 ml,

      The Staff expects the evidence to show that the lots identified above had a

nominal fill volume of 1 mL. (JX-0285C.0013.)

1(b) the syringe barrel comprises from about 1 Ǎg to 100 g silicone oil,

      The Staff expects the evidence to show that the lots identified above had

between about 1 and 100 Ǎg of silicone oil in them.




47Another copy has been marked as RX-1126C. That copy does not have any
redacted names, but it appears to be missing pages.


 INV. NO. 337-TA-1207                                                       119
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 133 of 219
                                Public Version




      Novartis does not dispute the accuracy of Dr. Sawyer’s calculations, but

rather asserts that various other documents show that




48




 INV. NO. 337-TA-1207                                                    120
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 134 of 219
                               Public Version




1(c) the VEGF antagonist solution comprises no more than 2 particles >50 Ǎm in
diameter per ml and wherein the syringe has a stopper break loose force of less than
about 11N.

      The Staff expects the evidence to show that the syringes in Batch Nos.

C08011M640N11, C08012M640N11, and C08014M640N1 each had no more than 2

particles >50 Ǎm.




                         (2)    Claim 3

      As explained above, Batch Nos. C08011M640N11, C08012M640N11, and

C08014M640N1 had between 3 and 100 g of silicone oil.

                         (3)    Claim 4

      As explained above, Batch Nos. C08011M640N11, C08012M640N11, and

C08014M640N1 used a DC 365 emulsion.



 INV. NO. 337-TA-1207                                                   121
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 135 of 219
                               Public Version



                          (4)   Claim 5

      As explained above the “Certificate of Analysis” for each Batch Nos.

C08011M640N11, C08012M640N11, and C08014M640N1 will show that the

syringes had no more than 5 particles per ml  25 Ǎm and no more than 50 particles

per mL  10 Ǎm. (JX-0292C.0005; RX-1122C.0004; RX-1123C.0004.)

                          (5)   Claim 6

      The same evidence put forward for claim 1(c) and claim 6 shows that the

Batch Nos. C08011M640N11, C08012M640N11, and C08014M640N1 met the USP

789 standard. (JX-0292C.0005; RX-1122C.0004; RX-1123C.0004; JX-0048; RX-1053;

JX-0048.)

                          (6)   Claims 11-13

      The Staff expects the evidence to show that in the “Quality Assurance Batch

Status Form” for each lot indicates that each lot comprised approximately 25,000 1

mL syringes, which are identified as containing “VEGF Trap ITV Drug Product 40

mg/mL.” (JX-0292C.0001; RX-1122C.0001; RX-1123C.0001.) Moreover, the ‫ތ‬631

patent identifies “aflibercept (Eylea®), which has recently been approved for human

use and is also known as VEGF-trap” as a “non-antibody VEGF antagonist.” (‫ތ‬631

patent, 6:36-40.)

                          (7)   Claim 16

      Similarly, the “Certificate Of Analysis” for each of Batch Nos.

C08011M640N11, C08012M640N11, and C08014M640N1 shows that those syringes

had an approximately      “Sustaining forces.” (JX-0292C.0004; RX-1122C.0005; RX-

1123C.0004).

 INV. NO. 337-TA-1207                                                    122
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 136 of 219
                               Public Version



                          (8)    Claim 17




                          (9)    Claim 21

      The expects the evidence to show that each of Batch Nos. C08011M640N11,

C08012M640N11, and C08014M640N1 achieved a sterility assurance level of 10 -6.




                          (10)   Claim 22

      As explained above, the Staff agrees with Novartis that there is some

ambiguity in the Vetter (and Regeneron) documents about the precise amount of

silicone oil on the syringes. While the Staff agrees that the amount of silicone was



 INV. NO. 337-TA-1207                                                      123
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 137 of 219
                               Public Version



between 1 and 100 (and between 3 and 100), the Staff does not believe there will be

clear and convincing evidence that the amount was between 1 and 50.




                                                                                    .

                          (11)   Claim 23

      As explained above, the Batch Nos. C08011M640N11, C08012M640N11, and

C08014M640N1 used a DC 365 silicone emulsion. (JX-0285C.0011.) The ’631

patent explains that DC 365 had a viscosity of about 350 cP. (‫ތ‬631 patent, 5:9-13.)

                          (12)   Claims 24 & 25

      In the Staff’s view, there will not be clear and convincing evidence that

Regeneron reduced claims 24 and 25 to practice prior to the ’631 patent’s priority

date. Regeneron argues that it would have “been obvious” to use EYLEA PFS in a

way that meets claims 24 and 25. (RPreBr. at 100, 102.) Similarly, Dr. Kiss is

expected to testify that it would have been “obvious” for a physician to practice

claims 24 and 25 using the EYLEA PFS reduced to practice in June of 2010. But

the fact that it may have been “obvious” to perform the method claim is not clear

and convincing evidence that Regeneron actually “performed a process that met all




 INV. NO. 337-TA-1207                                                      124
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 138 of 219
                               Public Version



the claim limitation[s],” which is what the statute requires. See Fox Grp. 700 F.3d

at 1306.

                       b. Regeneron abandoned, suppressed, or concealed the
                          invention

      In the Staff’s view, Regeneron will not be able to show clear and convincing

evidence that it did not abandon, suppress, or conceal the invention in the nine year

period between the reduction to practice of the EYLEA PFS in June 2010 and the

commercialization of the same in December 2019.

      First, it is not disputed that while Regeneron’s original Biologics License

Application (“BLA”) for EYLEA included the vial and PFS presentation, the PFS

presentation was withdrawn in August of 2011

                (JX-0286C; JX-0406C, Van Plew Tr., at 103:3-7; 140:9-13, 141:12-

142:21.)




      Third, the evidence will show that much of the delay in commercializing the

EYLEA PFS was due to


 INV. NO. 337-TA-1207                                                     125
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 139 of 219
                               Public Version




      The Staff believes that the evidence described above does not show by clear

and convincing evidence that Regeneron did not abandon, suppress, or conceal the

EYLEA PFS.




 INV. NO. 337-TA-1207                                                   126
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 140 of 219
                                Public Version



        Taking into consideration the policy of rewarding the later inventor that

promptly files for a patent over the earlier inventor who does not disclose, 49 and

considering the evidence identified above, the Staff does not believe it would be

equitable to invalidate Novartis’s ’631 patent filed in October of 2012 based on a

reduction to practice by Regeneron that was not made public until December of

2019. See Checkpoint Sys., 54 F.3d at 761 (“[A] determination of abandonment,

suppression, or concealment has consistently been based on equitable principles and

public policy as applied to the facts of each case”).

                        c. Earlier conception by Novartis

        Novartis attempts to swear behind Regeneron’s § 102(g) defense by showing

that Dr. Sigg conceived of the invention before June 2009. As an initial matter, the

Staff agrees that this contention is improper. Novartis’s contentions did not

disclose that Dr. Sigg conceived of the claimed invention by himself by June 2009

conception date. The contentions did assert a September 2006 conception date, but

that contention was nothing more than a string cite, and it did not explain that Dr.

Sigg was allegedly the sole inventor. Instead, the contentions explained and

provided support for an October 2011 conception date. Thus, in the Staff’s view,

Novartis should not be permitted to assert a conception date earlier than October

2011.




49W.L. Gore & Assocs., 721 F.2d at 1550 (“Early public disclosure is a linchpin of
the patent system. As between a prior inventor [who does not disclose] and a later
inventor who promptly files a patent application ..., the law favors the latter.”).


 INV. NO. 337-TA-1207                                                       127
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 141 of 219
                               Public Version



       Substantively, the Staff does not agree that Dr. Sigg alone conceived of the

invention by June 2009, because the evidence will show that, at best, Dr. Sigg

jointly conceived of the silicone oil limitations with employees of Vetter. ( See Section

IV.D.2.) The contention is also contradicted by Dr. Sigg’s own testimony that all the

named inventors contributed to claim 1. (Sigg Tr., 59:21-60:9.) Ms. Picci testified

that she did not even join the project until the beginning of 2011. (JX-0417C, Picci

Tr., at 20:5-7.) Thus, if Dr. Sigg is correct,

                                                           .

       Finally, because the Staff believes that Regeneron cannot show by clear and

convincing evidence that it did not abandon, suppress, or conceal the EYLEA PFS

that was reduced to practice in June 2010, it is unnecessary to establish the date of

conception by Novartis.

              4.     Enablement and Written Description Under 35 U.S.C. § 112, ¶ 1

                        a. Enablement of the “VEGF-antagonist” limitation

       Regeneron argues that the claim term “VEGF-antagonist” is a functional

claim limitation that covers a “broad genus of unspecified substances that are

defined solely by their function,” and because the ’631 patent does not enable a

POSITA to make and use every possible VEGF-antagonist in that genus, the claims

are not enabled. (RPreBr. at 205.) For the reasons below, the Staff disagrees.

       As an initial matter, the Staff does not dispute the expected testimony of

Regeneron’s expert Dr. D’Amore regarding the broad scope of the term “VEGF-

antagonist.” (RPreBr. at 212-214.) Nor does the Staff dispute Dr. D’Amore’s



 INV. NO. 337-TA-1207                                                        128
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 142 of 219
                               Public Version



expected testimony that “undue experimentation” would be required to discover

every “VEGF-antagonist” that existed. (Id. at 214-217.)

      The Staff disagrees with Regeneron, however, that Dr. D’Amore’s testimony

has any relevance to the enablement of the ’631 patent’s claims. It is undisputed

that the patented invention is a syringe. Thus, the relevant question is not whether

it would require undue experimentation to create new VEGF-antagonists (as

Regeneron contends), but rather, whether it require undue experimentation to build

the patented syringe with any given VEGF-antagonist. Regeneron presents no

evidence to suggest that the particular properties of any given VEGF-antagonist

would require undue experimentation to, for example, siliconize the syringe with 1-

100 g of silicone oil or terminally sterilize the syringe. In other words, whatever

the breadth “VEGF-antagonist,” the only important properties are those that

impact putting the medicine into a syringe.

      In the Staff’s view the evidence will show that only routine experimentation

would be required to adjust the claimed PFS for any given VEGF-antagonist,

because such knowledge was in the prior art already. See Trustees of Bos. Univ. v.

Everlight Elecs. Co., 896 F.3d 1357, 1364 (Fed. Cir. 2018) (“[T]he artisan’s

knowledge of the prior art and routine experimentation can often fill gaps,

interpolate between embodiments, and perhaps even extrapolate beyond the

disclosed embodiments, depending upon the predictability of the art.”) (internal

quotation and citation omitted). For example, the evidence will show that it would

be within the skill of a POSITA to adjust the slide force of the claimed PFS to



 INV. NO. 337-TA-1207                                                      129
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 143 of 219
                                Public Version



account for different viscosities of the solutions therein. (RPreBR. at 135.) Beyond

adjusting the syringe to account for different viscosities of solutions a new VEGF-

antagonist might come in, the Staff is not aware of any other major technical

challenges a POSTIA would face in adjusting the claimed syringe to a different

drug. More importantly, Regeneron does not offer clear and convincing evidence of

any such issues.

       The Staff believes the following hypothetical illustrates the flaw in

Regeneron’s argument. If the “VEGF-antagonist” elements were removed from

claim 1, the scope of claim 1 would then broaden such that it covered a terminally

sterilized PFS with the claimed mechanical properties but could be filled with any

substance, e.g. some other drug for intravitreal injection, or water, or any other

substance that could conceivably be placed in a PFS. It would be illogical to argue

that such an open-ended claim (with respect to the substance in the syringe) was

not enabled because a POSITA would be unable to synthesize every single chemical,

liquid, gas, etc., that could theoretically be placed into the syringe. Instead, the

proper inquiry would be whether the specification enabled the syringe itself to be

made and used, and whether the prior art (i.e. what was already known) would

enable the POSITA to adjust the syringe for whatever substance they would (or

could) put into it.

       The fact that the ’631 patent is more narrowly drawn to a PFS with a VEGF-

antagonist (compared to the hypothetical claim above) does not mean it is not

enabled. Rather it simply means the specification need only teach how to make and



 INV. NO. 337-TA-1207                                                          130
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 144 of 219
                               Public Version



use a claimed syringe with a VEGF-antagonist in it (rather than a syringe with

anything in it). As noted above, the specification concedes that several VEGF-

antagonists were already known in the art. Regeneron presents no evidence that it

would require undue experimentation to adjust the claimed syringe for any given

VEGF-antagonist, whether the drug was new or already known.

      Thus, the Staff does not believe there will be clear and convincing evidence

that the ’631 patent claims are not enabled.

                       b. Written description of the “VEGF-antagonist” limitation

      Regeneron also asserts that the “VEGF-antagonist” limitation lacks sufficient

written description for largely similar reasons as Regeneron’s enablement

argument, i.e. the specification does not describe “either a representative number of

species falling within the scope of the genus or structural features common to the

members of the genus so that one of skill in the art can visualize or recognize the

members of the genus.” (RPreBr. at 218 (citing Ariad Pharm., Inc. v. Eli Lilly & Co.,

598 F.3d 1336, 1350 (Fed. Cir. 2010) (en banc)).) For the same reasons expressed

above, the Staff disagrees.

      Regeneron’s argument assumes that the written description that is required

here is a written description of all VEGF-antagonists. But what is claimed is a

syringe that contains a VEGF-antagonist. Thus, the relevant inquiry is whether

the written description conveys with reasonable clarity to those skilled in the art

that, as of the filing date sought, the inventors were in possession of the claimed

syringe which can contain a VEGF-antagonist, and demonstrates that by disclosure



 INV. NO. 337-TA-1207                                                      131
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 145 of 219
                               Public Version



in the specification. See Nuvo Pharm. (Ireland) Designated Activity Co. v. Dr.

Reddy's Labs. Inc., 923 F.3d 1368, 1376–77 (Fed. Cir. 2019).

      Regeneron does not present any evidence to show that a POSITA would have

believed, based on the specification, that the inventors were not in possession of a

syringe that contained a VEGF-antagonist. To the contrary, the specification

provides sufficient information for a POSITA to recognize that the inventors were in

possession of a syringe with the claimed properties, and which was physically

capable of containing any particular VEGF-antagonist. ( See e.g. ’631 patent, 10:56-

12:20.)

                       c. Enablement of the silicone oil range

      Regeneron argues that the claims are invalid because the “specification does

not teach or disclose any process for applying silicone oil to a syringe barrel—let

alone a process for applying amounts as low as ‘about 1 Ǎg’ or ‘about 3 Ǎg’ of silicone

oil on the barrel of a 0.5 ml to 1 ml glass syringe, while maintaining break loose and

slide forces within the claimed ranges.” (RPreBr. at 222.)

      The Staff expects testimony from Dr. Sigg to show that it was well known

prior to the ’631 patent that low amounts of silicone oil could be achieved by simply

by diluting a baked-on silicone oil emulsion with additional water. (Sigg Tr. at 92:1-

93:2, 186:12-187:5, 220:13-21.) More, the evidence is expected to show that undue

experimentation would not be required to achieve the claimed break loose and slide

forces with amounts as low as “about 1 Ǎg” or “about 3 Ǎg.” Vetter engineers

required only two months to conceive of (and reduce to practice) a syringe with less



 INV. NO. 337-TA-1207                                                      132
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 146 of 219
                               Public Version



than        of silicone oil and break loose and slide forces less than 11 N. (CX-

1017C.0002-4; CX-1024.0005, 11, 14-20; CX-1048C.0003-4; CX-0203C.0001-2.)

       Regeneron’s response to this evidence is to suggest that even after extensive

research, Vetter ultimately concluded “       of silicone oil was the minimum

amount required for a commercial process.” (RPreBr. at 224.) But of course, the

standard for enablement is not that a POSITA must be able to make and use a

“commercially” viable version of the invention. Vasudevan Software, Inc. v.

MicroStrategy, Inc., 782 F.3d 671, 684 (Fed. Cir. 2015) (“Title 35 does not require

that a patent disclosure enable one of ordinary skill in the art to make and use a

perfected, commercially viable embodiment, so the time it took to make a

commercial-grade embodiment is not, itself, determinative of non-enablement.”)

(internal citations and quotation marks omitted); CFMT, Inc. v. Yieldup Int'l Corp.,

349 F.3d 1333, 1338 (Fed. Cir. 2003) (“Enablement does not require an inventor to

meet lofty standards for success in the commercial marketplace”). The evidence

above shows that Vetter was able to make and use a prototype of a syringe with less

than        of silicone oil and break loose force less than 11N, in only two months.

       Thus, the Staff expects the evidence to show that undue experimentation is

not necessary to make and use the lower end of the silicone oil range claims.

Therefore, there is not expected to be clear and convincing evidence that the claims

are not enabled.




 INV. NO. 337-TA-1207                                                       133
 STAFF’S PRE-HEARING BRIEF
      Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 147 of 219
                                 Public Version



             5.     Indefiniteness Under 35 U.S.C. § 112, ¶ 2

       Regeneron’s Pre-Hearing Brief asserts that it “incorporates in full all of the

claim construction briefing, arguments, testimony, and evidence in this

Investigation, and reserves all rights to argue as such at the hearing, to the

Commission, or on appeal.” (RPreBr. at 225.) In the Staff’s view, Regeneron’s

failure to “set forth in detail” an indefiniteness defense in its Pre-Hearing Brief

means that Regeneron has waived the issue. (Ground Rule 11.2.) To the extent

Regeneron is permitted to assert an indefiniteness defense based on incorporating

its Markman brief, the Staff incorporates in full the Staff’s response to that defense

in the Staff’s Markman brief. (EDIS Doc ID 725440.)

       E.    Other Defenses

       The Staff notes that Regeneron’s Response pleads the defense of “Unclean

Hands.” (Response at 20-21.) As Regeneron has not addressed the “Unclean Hands”

defense in its Pre-Hearing Brief, that defense has been waived. (Ground Rule 11.2.)

     V. DOMESTIC INDUSTRY – ECONOMIC PRONG

       A.    Overview of Novartis’s Domestic Activities

       Novartis’s activities in the U.S. are related to Novartis’s VEGF-antagonist

drug brolucizumab, marketed under the name “BEOVU.” (CX-0329C; CX-0007.)

BEOVU comes in two presentations for delivering the drug to a patient: a vial 50 and



50 The vial presentation is supplied with a glass vial of BEOVU and a filter needle.
(CX-0117C.0012.) A clinician withdraws the drug from the glass vial using the
filter needle, removes the filter needle, and attaches an injection needle before
injecting a patient. (Id. at 0004-0005.)


 INV. NO. 337-TA-1207                                                        134
 STAFF’S PRE-HEARING BRIEF
      Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 148 of 219
                                 Public Version



a prefilled syringe (“PFS”).51 (Id.) The vial presentation has already been approved

by the FDA, and the PFS presentation is pending approval. ( Id.) For the economic

prong of domestic industry, Novartis relies primarily on investments in labor and

capital related to research and development efforts for BEOVU, including clinical

trials and the related FDA approval process. (CPreBr. at 49-54.)

        Specifically, the evidence will show that Novartis has a Medical Affairs Team

in the U.S. consisting of       employees. (JX-0424C, ¶9.) These employees have

various medical and science backgrounds and are responsible for coordinating

clinical trials and assessing the impact of data collected in those trials. (JX-0424C, ¶

18, 22; JX-0405C, Tekker Tr., 50:4-51:9, 68:17-69:22, 98:2-99:6.) The evidence is

expected to show that these employees spent                         from 2018-2020 52

on BEOVU. (CX-0321C; CX-0325C.0017-19; JX-0424C, ¶ 21; CX-0234C.0039;

Tekker Tr., 46:4-47:16, 68:4-69:22, 70:10-71:12.) The total compensation for these

U.S.-based employees was                 in 2018,              in 2019, and

         for the first five months of 2020. (CX-0043C, ¶ 8.)

        The evidence is expected to show that Novartis also employs approximately

     full-time equivalent (“FTE”) clinical development employees that perform work

related to ongoing clinical studies for BEOVU in the United States. (JX-0424C, ¶¶



51As explained above, the BEOVU PFS practices various claims of the ’631 patent.
(See Section IV.C.)
52Novartis presents data for 2020 up to June 2020 when the Complaint was filed.
Thus, unless otherwise noted, any reference in Section V of this brief to investments
in 2020 refers to investments up to the filing of the Complaint.


 INV. NO. 337-TA-1207                                                         135
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 149 of 219
                               Public Version



22-23; JX-0105C.) The evidence is expected to show that these employees support

Novartis’s seven ongoing clinical trials for BEOVU, which are spread across at least

200 clinical sites in the U.S. (JX-0426C, ¶¶ 7-9; CX-0233.0004; JX-0409C, Wheeler

Tr., 28:11-17, 29:6-20, 34:17-21; 38:1-39:12, 41:15-42:11, 44:16-45:9, 49:18-51:10;

59:7-65:4.) The total compensation for these U.S.-based employees was

        in 2018,              in 2019, and                for the first five months of

2020. (CX-0043C, ¶¶ 5-7; CX-0043.0008-.0014; JX-0105C.)

      Novartis also relies on its FDA regulatory affairs CMC team focused on

BEOVU. (CPreBr. at 50.) The evidence is expected to show that these employees

are responsible for various aspects of seeking FDA regulatory approval to market

BEOVU in the U.S., including preparing the applications (i.e. the BLA and sBLA),

preparing supporting documentation, and interacting with the FDA. (JX-0423, ¶¶9-

19; JX-0401C, Dobres Tr., at 17:2-8, 35:16-36:6, 39:10-46:10.) The evidence is

expected to show that the FDA regulatory affairs CMC team had between

U.S.-based team members during the relevant time. (JX-0423, ¶¶10-12; Dobres. Tr.,

33:18-34:9.) The evidence is expected to show that Novartis invested approximately

           in salaries for these employees between 2018 and 2020. (CX-0043C, ¶ 9;

id. at .0096-111.)

      The evidence is also expected to show that Novartis employs approximately

    U.S.-based sales and marketing employees focused on BEOUV. (CX-0268C;

CX-0042C, ¶ 4; CX-0250C; CX-0251C.0003.) Novartis invested approximately

          in salaries for these employees. The Staff notes that the header in



 INV. NO. 337-TA-1207                                                      136
 STAFF’S PRE-HEARING BRIEF
       Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 150 of 219
                                  Public Version



Novartis’s brief refers to “Product Training and Education Personnel,” but the body

of the brief asserts that these employees work on “branding” and refers to them as a

“brand team.” (CPreBr. at 51.) The Staff thus interprets these employees as

dedicated to sales and marketing activities.53 The Commission has explained that

“[w]hile marketing and sales activity, alone, may not be sufficient to meet the

domestic industry test, those activities may be considered as part of the overall

evaluation of whether or not a Complainant meets the economic prong.” Certain

Solid State Storage Drives, Stacked Electronics Components, and Products

Containing Same, Inv. No. 337-TA-1097, Comm’n Op. at 22 (June 29, 2018). While

the Staff thus believes that the activities of Novartis’s branding team should be

included in the analysis, the amount of investment (i.e. just over

         ) is too small to make any difference in the overall analysis.

         The evidence will also show that Novartis makes certain capital investments

in BEOVU clinical studies. (JX-0104C; CX-0267C; JX-0105C.) The evidence will

show that these investments include scientific meeting costs, lab services, lab

materials, drug substance cost, and drug product cost. (CX-0318C.0006; CX-0313C;

CX-0254C.0015-17; CX-0314C; CX-0316C; CX-0317C; JX-0104C; CX-0267C.) 54




53   See also CX-0042C, ¶ 4 (explaining that the Product Training & Education Team
was involved in BEOVU related activities that include “forecasting to inform supply
production, packaging development for both commercial and sample product,
pricing planning, and product training”).

 Regeneron argues that these investments impermissibly include the purchase of
54

BEOVU. (See infra. at 144.)


 INV. NO. 337-TA-1207                                                      137
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 151 of 219
                               Public Version



Globally, these costs total approximately               for 2018-2020. (CX-0266C;

CX-0267C.) The evidence is expected to show that approximately 57% of the study

centers for these clinical studies are in the U.S. (JX-0426C, ¶¶ 12, 16.) Thus, the

evidence is expected to show that, after allocation, Novartis invests approximately

            in clinical studies in the U.S. (JX-0426C, ¶¶ 12, 16; CX-0266C; CX-

0267C.)

      B.     Employment of Labor or Capital

             1.       Novartis’s investments in labor and capital

      Novartis’s domestic investments in BEOVU identified above are summarized

in the table below:

                  DI Investment in Labor      Total Allocated Amount
                  and Capital                 From 2018-May 2020

                  Medical Affairs Personnel

                  Clinical Trial and
                  Development Personnel

                  Clinical Trials Capital
                  Investments

                  FDA Regulatory Affairs
                  and CMC Personnel

                  Total



      The Staff expects that Novartis’s expert Mr. Christopher Bakewell will testify

as to how he allocated the investments identified above to the protected articles.

      For the Medical Affairs Personnel, Mr. Bakewell is expected to testify that he

allocated the salary investments based on the testimony of Mr. Dhaval Desai and

 INV. NO. 337-TA-1207                                                     138
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 152 of 219
                               Public Version



Dr. Csilla Tekker, who explained that those employees spent          of their time on

BEOVU prior to 2019, and        of their time on BEOVU after that time. (JX-

0424C.)

      Mr. Bakewell is further expected to testify that the investments in salary for

the Clinical Trial Personnel were allocated based on Novartis employees’ estimates

that of the approximately      total U.S. employees in that function,    FTEs were

focused on BEOVU trials. (JX-0424C, ¶¶ 22-23.) Mr. Bakewell is expected to testify

that he allocated the capital investments in clinical trials based on the testimony of

Novartis’s Mr. James Wheeler, who identified the number of study centers for a

particular clinical trial that were in the U.S. and outside the U.S. (JX-0426C, ¶¶ 12,

16.) Mr. Wheeler then used the percentage of study centers in the U.S. for a

particular study to allocate the U.S.-only portion of the capital investments in each

BEOVU clinical trial. (JX-0426C, ¶¶ 15, 17.)

      Mr. Bakewell is expected to testify that he allocated the FDA Regulatory

Affairs and CMC Personnel salaries based on estimates made by Meghan Brown

and Robert Dobres of Novartis of the time those employees spent on BEOVU. (JX-

0423C.)

      In sum, the Staff expects the evidence to show that Mr. Bakewell’s allocations

are reasonable and appropriate to capture investments in the U.S. dedicated to

BEOVU. Further, with respect to the precision of Mr. Bakewell’s allocations, the

Staff notes that the Commission does not necessarily require a “precise accounting”

of investments, “as most people do not document their daily affairs in contemplation



 INV. NO. 337-TA-1207                                                      139
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 153 of 219
                               Public Version



of possible litigation.” See Certain Stringed Musical Instruments & Components

Thereof, Inv. No. 337-TA-586, Comm'n Op., 2008 WL 2139143, at *15 (May 16,

2008); see also Certain Strontium-Rubidium Radioisotope Infusion Sys., &

Components Thereof Including Generators, Inv. No. 337-TA-1110, Init. Det., 2019

WL 8752806, *92 (Aug. 1, 2019) (credit certain investments where the precise

allocation was not absolutely certain because an ALJ “need not calculate the

amount to the penny”) unreviewed in relevant part (“Certain Strontium-Rubidium

Radioisotope Infusion Sys.”). The Staff does not believe the evidence will show that

any under- or over-counting of Novartis’s investments based on Mr. Bakewell’s

analysis would substantially change the relevant amounts.

      Finally, in the Staff’s view investments in clinical studies and FDA

regulatory activities are investments that the Commission has previously credited

as the basis for a domestic industry, and there is no reason to treat Novartis’s

investments differently. See e.g. Certain Strontium-Rubidium Radioisotope Infusion

Sys., *94-95 (crediting investments in efforts to seek FDA approval as exploiting the

patented invention), unreviewed in relevant part; Certain Purple Protective Gloves,

Inv. No. 337-TA-500, Order No. 17, 2004 WL 2330140, *5-6 (Sept. 23, 2004),

unreviewed (including in a domestic industry “functions related to regulatory affairs

and quality assurance, scientific affairs, clinical education, … , research and

development, medical and scientific operations, …”); Certain Diltiazem

Hydrochloride & Diltiazem Preparations, Inv. No. 337-TA-349, Init. Det., 1995 WL

945191, at * 167 (Feb. 1, 1995), unreviewed in relevant part (including investments



 INV. NO. 337-TA-1207                                                      140
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 154 of 219
                               Public Version



in research studies involving domestic industry pharmaceuticals, and investments

in FDA regulatory approval processes).

              2.     Novartis’s investments are significant

        The evidence is expected to show that Novartis’s approximately

investments in labor and capital are quantitatively and qualitatively significant.

For example, while clinical trials are more expensive in the U.S. than outside the

U.S.,               of Novartis’s clinical trial investments are in the U.S. (JX-0426C,

¶¶ 14-15, 17; CX-0840.) Similarly, Mr. Bakewell is expected to testify that

Novartis’s investments in BEOVU, on an average monthly basis, comprise

approximately        of BEOVU’s average monthly revenue from the relevant time

period. (JX-0115; CX-0853.) Mr. Bakewell also notes that Novartis’s BEOVU

investments are significant compared to the relevant industry; whereas clinical

trials that support FDA approval of a new drug cost an average of $19 million, and

ophthalmology studies average approximately $50 million, Novartis has spent more

than                on BEOVU trials in the U.S. (CX-0345; CX-0346.)

        Finally, the evidence is expected to show that Novartis’s investments are

essential for the BEOVU product to be sold in the U.S. Beyond the legal

requirement of obtaining FDA approval, the investments in clinical studies allow

Novartis to improve the safety and efficacy of BEOVU, both of which are important

factors to patients and doctors choosing a treatment, and thus essential when

bringing a drug product to market. (JX-0424, ¶¶ 14, 19.)




 INV. NO. 337-TA-1207                                                       141
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 155 of 219
                               Public Version



             3.     Regeneron’s arguments

      Regeneron raises three primary arguments in opposition to the Novartis’s

domestic industry contentions: (1) that investments in the BEOVU vial

presentation should not count towards Novartis’s domestic industry investments

(RPreBr. at 229-236); (2) that Novartis’s investments are overly-inclusive (RPreBr.

at 236-238); and (3) that Novartis’s investments are not significant (RPreBr. at 239-

241). For the reasons below, the Staff disagrees.

                       a. Investments in the BEOVU vial are investments in an
                          article protected by the ’631 patent

      Regeneron argues that investments related to BEOVU in the vial

presentation should not count towards Novartis’s domestic industry investments

because the ’631 patent covers only BEOVU in the PFS presentation. (RPreBr. at

229-236.) The Staff’s view is that the relevant question is whether investments in

BEOVU in the vial presentation are investments “with respect to the article[]

protected by the [’631] patent” as required by the statute. See 19 U.S.C. §

1337(a)(3). For the reasons below, the Staff believes that investments in BEOVU in

the vial are investments “with respect to the article[] protected by the [’631] patent”

and therefore the Commission should consider such investments as part of

Novartis’s domestic industry.




 INV. NO. 337-TA-1207                                                       142
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 156 of 219
                               Public Version



                          (1)   Prior Commission decisions credit investments in
                                “essential” components of the article covered by the
                                patent, and where the investment is central to
                                enabling exploitation of the patented domestic
                                industry article.

      In prior decisions, the “the Commission has credited domestic investments

when they are made with respect to an essential, necessary, and/or integral part of

the article covered by the patent claims and/or where the investment is central to

enabling exploitation of the article covered by the patent claims.” Certain Magnetic

Tape Cartridges & Components Thereof, Inv. No. 337-TA-1058, Comm’n Op., 2019

WL 2635509, at *32 (Apr. 9, 2019) (“Magnetic Tape Cartridges”); see also id. at *34

(“The Commission has defined the domestic industry to include investments

necessary to bring to market the patented technology as embodied in the asserted

domestic industry products”). For example, in Magnetic Tape Cartridges, the

Commission credited investments in unpatented IBM 3592 tape drives because the

drives were necessary to exploit the patented IBM 3592 tape cartridges. Id. at *32.

Putting it another way, the Commission found that “the tape drive is necessary to

bring the patented technology to the consumer market.” Id. at *35; see also id. at

*36 (complainants are “entitled to rely on expenses that [are] needed to ensure that

the patented articles could be used by consumers.”)

      In Certain Video Game Sys. & Wireless Controllers & Components Thereof ,

Inv. No. 337-TA-770, Comm’n Op., 2013 WL 12410036, at *42 (Oct. 28, 2013)

(“Video Game Sys.”), the Commissions rejected the complainant’s reliance on

investments in a live-action attraction called “MagiQuest,” where the patented



 INV. NO. 337-TA-1207                                                     143
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 157 of 219
                                Public Version



technology was limited to a “toy wand” used as part of the attraction. Although

agreeing that in “certain circumstances, the realities of the marketplace require a

modification of the principle that the domestic industry is defined by the patented

article,” the Commission found no evidence that the “realities of the marketplace”

required an “elaborate amusement park attraction” in order to use or sell

complainant’s “toy wand” product. Id. at *40-42. The Commission determined that

the complainant could at best rely on expenses relating to certain effects and the

activities that coordinate the effects, which were “central to enabling [the

complainant] to exploit the technology of the claimed toy wands.” Id. at *43.

      The Certain Sleep-Disordered Breathing Treatment Systems and

Components Thereof, Inv. No. 337-TA-890, Init. Det. (Sep. 16, 2014) (“Sleep-

Disordered Breathing”) investigation presented both creditable and non-creditable

investments in products other than the precisely claimed articles. 55 The

Commission credited domestic investments in an unpatented S9 flow generator

because the flow generator “is central to enabling [the complainant] to exploit the

patented technology of the H5i humidifier” given that the humidifier “is designed to

work only with the S9 flow generator,” and some of the “H5i humidifiers are sold in

a ‘co-pack’ with an S9 flow generator.” Id. at 147. Notably, the Commission found

that “[a]lthough the H5i humidifier is a distinct product that is sometimes sold




55The Commission did not review the ALJ’s finding that the complainant had
established the existence of a domestic industry under 19 U.S.C. §§ 1337(a)(3)(A)
and (B). See Comm’n Op., at 45 n. 13 (Jan. 16, 2015).


 INV. NO. 337-TA-1207                                                       144
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 158 of 219
                               Public Version



separately, it cannot function on its own, and cannot practice the claims . . . without

an S9 flow generator.” Id. at 149 (emphasis added). Conversely, for other patents

directed to respiratory masks, the Commission found that the S9 flow generator and

H5i humidifier were “not central to enabling [complainant] to exploit the patented

technology of its [respiratory] masks because these masks are compatible with other

[flow generators] and humidifiers, and they are marketed and sold separately from

[the S9 and H5i].” Id. at 147.

      Finally, in Certain Marine Sonar Imaging Devices, Including Downscan &

Sidescan Devices, Prod. Containing the Same, & Components Thereof , Inv. No. 337-

TA-921, Comm’n Op., 2016 WL 10987364, at *39 (Jan. 6, 2016) (“ Marine Sonar

Imaging Devices”) the complainant relied on labor and capital investments related

to “software updates” used in the complainant’s “head units.” The “head units”

needed to be combined with other components to practice certain dependent claims

of the relevant asserted patent. Id. The ALJ had rejected the complainant’s

investments “based on evidence that the software updates can be used with the

LSS-1 and other products, such as the LSS-2, and the fact that the head units do

not on their own practice any claim of the” relevant asserted patent. Id. On review,

the Commission reversed that determination, finding that the ALJ had erred by

“requiring Navico to show that its domestic investment related to only the patented

product.” Id. at *39 n. 31. The Commission noted that “evidence that the

complainant's domestic investment related to other [products] in addition to the

alleged domestic industry product did “not diminish [the fact] that [complainant's]



 INV. NO. 337-TA-1207                                                      145
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 159 of 219
                               Public Version



investment is also with respect to the domestic-industry articles.” Id. at *39

(quoting from Certain Integrated Circuit Chips and Products Containing the Same,

Inv. 337-TA-859, Comm’n Op., 2014 WL 12796437, at *28 (Aug. 22, 2014)).

                          (2)    Clinical studies of the drug substance in BEOVU
                                 presented in a vial are central to enabling Novartis
                                 to exploit the ’631 patented invention.

      Here, the relevant facts are not in dispute. The BEOVU vial and PFS

presentations both contain the same drug substance, i.e. brolucizumab (CX-0329C;

CX-0007), though it is only the PFS presentation that practices claims of the ’631

patent (see supra at Section IV.C). The brolucizumab drug is required for the

BEOVU PFS to meet the “VEGF-antagonist” requirement of the claims. ( Id.)

Therefore the “article[] protected by the patent” in this case is BEOVU PFS and

BEOVU PFS could not be the “article[] protected by the patent” without

brolucizumab. In other words, there would be no patented invention without

brolucizumab. Brolucizumab is thus an “essential, necessary, and/or integral part

of the article covered by the patent claims” and investments in brolucizumab should

be credited to Novartis’s domestic industry. See Magnetic Tape Cartridges, at *32.

Much like the relationship between the patented “H5i humidifier” and unpatented

“S9 flow generator” in Sleep-Disordered Breathing, the BEOVU PFS is sold with

brolucizumab and needs the brolucizumab to practice the claims of the ’631 patent.

See Sleep-Disordered Breathing, at 149. Indeed, the argument is even stronger in

this case than in Sleep-Disordered Breathing because BEOVU PFS is always sold

with brolucizumab.



 INV. NO. 337-TA-1207                                                      146
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 160 of 219
                               Public Version



      Further, the evidence is expected to show that the clinical studies of BEOVU

in a vial were directed to FDA approval of the brolucizumab drug (the same drug

that is in the PFS), and not the glass vial in which the brolucizumab was presented.

(JX-0113C.0016.) And without FDA approval of brolucizumab, Novartis could not

exploit the patented BEOVU PFS. Beyond the regulatory requirements of the FDA,

clinical studies of BEOVU in the vial presentation are directed to improving the

safety and efficacy of the brolucizumab drug, which are both central to bringing a

drug to consumers (i.e. patients and doctors). (JX-0424, ¶¶ 14, 19.) Thus, just like

the “tape drives” in Magnetic Tape Cartridges, the “effects” in Video Game Sys., and

the “S9 flow generator” in Sleep-Disordered Breathing, investment in brolucizumab

presented in a vial are central to bringing to market the ’631 patented technology as

embodied in the BEOVU PFS. See Magnetic Tape Cartridges, at *34; Video Game

Sys., at *43, Sleep-Disordered Breathing, at 147.

      Regeneron argues that BEOVU in the vial does not practice the patent and

therefore investments in BEOVU should not be included in Novartis’s domestic

industry. (RPreBr. at 229-231.) As explained above, however, that fact alone is not

dispositive of the Commission’s analysis of “articles” under the statute. Regeneron

relies heavily on the holding of Certain Subsea Telecommunications Sys. &

Components Thereof, Inv. No. 337-TA-1098, Init. Det., 2019 WL 2296160 (Apr. 26,

2019) (“Subsea Telecommunications Sys.”). But the facts of that investigation are

distinguishable. The complainant in Subsea Telecommunications Sys. relied on

investments in the NuWave Optima system. Subsea Telecommunications Sys. at



 INV. NO. 337-TA-1207                                                     147
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 161 of 219
                                Public Version



*46. But the NuWave Optima system could be equipped with one of two modules,

the AC400 or the AC100; only systems equipped with the AC400 allegedly practiced

the asserted patent. Id. The ALJ characterized the issue in that case as whether

“investments in a version of a product that is not protected by the asserted patent

can be combined with investments in a version that allegedly is protected by the

asserted patent.” Id. at *49. And the ALJ determined that the answer was that

such investments in a version of a product that is not protected by the patent could

not be counted. Id. at *50-51.56

      Regeneron attempts to analogize Subsea Telecommunications Sys. by

characterizing BEOVU in the vial as a separate, non-practicing version of BEOVU

PFS. But that analogy misconstrues the relationship between the two products and

misconstrues the nature of the investments. The BEOVU PFS comprises, generally

speaking, two components: the drug substance (brolucizumab) and the delivery

mechanism (the PFS). The entire device is covered by the ’631 patent, which

requires a terminally sterilized PFS containing a VEGF-antagonist ( e.g.

brolucizumab). The clinical studies on which Novartis relies were clinical studies of

brolucizumab, one of the two components of BEOVU PFS; those studies were not




56That determination was affirmed on Commission review. See Certain Subsea
Telecommunications Sys. & Components Thereof, Inv. No. 337-TA-1098, Comm’n
Op., 2019 WL 9596565, at *23 (Oct. 21, 2019)


 INV. NO. 337-TA-1207                                                      148
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 162 of 219
                                Public Version



focused on the glass vial delivery mechanism. 57 Thus, unlike Subsea

Telecommunications Sys., the investments at issue here (i.e. investments in clinical

studies) are investments in a component of the patented article, not investments in

a technical and economically separate version of the product. Putting it another

way, Novartis cannot exploit the patented PFS without BEOVU (since BEOVU is

necessary to practice the patent), but the complainant in Subsea

Telecommunications Sys. could clearly exploit the NuWave Optima system without

the patented AC400 card because the evidence showed they were exploiting

versions of the NuWave Optima system with a non-patented AC100 module. Subsea

Telecommunications Sys. at *51.

      Regeneron also argues that BEOVU is not central to Novartis’s exploitation

of BEOVU PFS because the claimed PFS could be used with any VEGF-antagonist,

citing to Sleep-Disordered Breathing, at 150. (RPreBr. at 233.) That argument

again misconstrues the economic realities here. As the evidence above shows,

Novartis has invested large amounts of money in BEOVU and developed a PFS

delivery mechanism for BEOVU. The fact that (as a matter of patent law) the ’631

patent’s syringe could be used with other VEGF-antagonists, is not the relevant

issue. The issue is whether Novartis has some way other than BEOVU of exploiting

the PFS, and the evidence will show that it does not. In Sleep-Disordered




57 As Novartis points out, the sBLA application for BEOVU PFS relies on the same
clinical data about brolucizumab that Novartis submitted to support the BLA for
BEOVU presented in the vial. (CPreBR. at 54; JX-0423C, ¶¶ 17-18.)


 INV. NO. 337-TA-1207                                                       149
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 163 of 219
                               Public Version



Breathing, the evidence showed that the complainants could exploit the patented

masks by selling them for use with their competitor’s flow generators because the

masks needed only standard tubing to connect to any flow generator. Sleep-

Disordered Breathing, at 150. Contrast that holding with the ALJ’s analysis of the

patented humidifier and un-patented flow generator, in which he found that:

         [W]hether the [unpatented] S9 [flow generator] requires the
         [patented] H5i [humidifier] is a distinct question from whether the
         H5i requires the S9. The relevant issue is whether the H5i humidifier
         can be used without an S9 flow generator, and I find that it cannot
         be used alone because it would not have a supply of power or air. The
         H5i humidifier is wholly dependent on the S9 flow generator, and the
         S9 is thus central to enabling ResMed to exploit the patented
         technology of its humidifier.

Sleep-Disordered Breathing, at 150. In the Staff’s view, the more apt analogy to

Sleep-Disordered Breathing is that BEOVU PFS is like the H5i humidifier, and

cannot be used without BEOVU the drug, like the H5i humidifier could not be used

without the S9 flow generator. Thus, BEOVU the drug is central to enabling

Novartis to exploit the PFS technology.

      Regeneron also argues that BEOVU in the vial can be sold separately from

BEOVU PFS and therefore investments in the vial should not be considered a part

of Novartis’s domestic industry. (RPreBr. at 234-236.) The Staff disagrees. As the

Commission explained in Marine Sonar Imaging Devices, “evidence that the

complainant's domestic investment related to other [products] in addition to the

alleged domestic industry product did “not diminish [the fact] that [complainant’s]

investment is also with respect to the domestic-industry articles.” Id. at *39. Here,

evidence that Novartis’s investments in BEOVU presented in the vial relate to


 INV. NO. 337-TA-1207                                                      150
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 164 of 219
                               Public Version



BEOVU sold in the vial, do not diminish the fact that (as explained above), the

investments in BEOVU are also investments with respect to the domestic industry

article, i.e. BEOVU PFS.

      Finally, Regeneron has also asserted that BEOVU is “wholly absent from the

’631 patent.” (RPReBr. at 234.) While it’s true that BEOVU presented in the vial is

not a patented article per se, as explained above it is an essential component of the

patented article that is central to bringing BEOVU PFS to market. And the

Commission in Marine Sonar Imaging Devices reversed the ALJ’s determination

that investments in “head units” would not count towards the complainant’s

domestic industry because those “head units” were not patented articles. Marine

Sonar Imaging Devices, at *39.

      Moreover, the Staff disagrees that the fact that neither “BEOVU” or

“brolucizumab” is identified by name in the ’631 patent has any legal relevance to

the domestic industry inquiry. Regeneron does not dispute that BEOVU is a

“VEGF-antagonist” and therefore meets the “VEGF-antagonist” limitation of the

claims, whether the claims identify BEOVU by name or not. The Commission’s

domestic industry economic prong case law does not require that the trade name or

product name of a domestic industry article (or component thereof) be identified by

name in an asserted patent claim. Nor is that a requirement of the infringement

analysis applied in the technical prong.




 INV. NO. 337-TA-1207                                                      151
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 165 of 219
                               Public Version



                        b. Novartis’s investments are not overly inclusive

      Regeneron also argues that Novartis’s analysis includes improper

investments. (RPreBr. at 236-238.)

      First, Regeneron takes issue with investments included in Novartis’s clinical

trial costs as not reflective of investments in “capital.” The Staff disagrees that Lelo

Inc. v. International Trade Comm’n, 786 F.3d 879, 883-85 (Fed. Cir. 2015) “defined”

the term “capital” as used in Section 337 to mean only ‘a stock of accumulated

goods’” or “capital investments in domestic facilities.” The court in Lelo was using

the definition of “capital” as part of a larger explanation for why the “plain text of §

337 requires a quantitative analysis” of whether investments are significant. Lelo,

at 786 F.3d at 883. Nothing in Lelo purported to overturn or redefine what

investments the Commission considers “capital.” And as explained above, the

Commission has previously included such investments in clinical studies required

for FDA approval in its domestic industry analysis, and the Staff sees no reason to

treat Novartis’s investments any differently. (See supra at 140.)

      Second, Regeneron argues that some unspecified portion of the capital

investments are for

            and thus should not count towards Novartis’ domestic industry.

(RPreBr. at 236-237.) The Staff notes that the evidence on which Regeneron relies

(testimony from Novartis’s Mr. James Wheeler), is somewhat ambiguous on

whether the drug purchases were for BEOVU or other drugs that BEOVU is

compared to. Moreover, evidence cited by Novartis indicates that the cost is to



 INV. NO. 337-TA-1207                                                        152
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 166 of 219
                               Public Version



purchase the comparator drugs, such as EYLEA. (See e.g. CX-0313C.) The Staff

intends to explore this question with Novartis’s witnesses at the hearing.

      Third, Regeneron argues that Novartis’s investments include investments in

products other than BEOVU. (RPreBr. at 237.) This appears to relate to a

discrepancy between the originally cited declaration of Mr. Dhaval Desai (JX-

0424C), and the testimony of his replacement witness, Ms. Csilla Tekker, regarding

the amount of time the medical affairs personnel spent on BEOVU after 2019.

Although Regeneron is correct that Ms. Tekker explained that after 2019 the

medical affairs personnel spent only      of their time on BEOVU, it is unclear to

the Staff how that makes any substantive difference in the overall analysis, nor

does Regeneron provide any explanation. As noted above, the Commission does not

necessarily require a “precise accounting” of investments, “as most people do not

document their daily affairs in contemplation of possible litigation.” See Certain

Stringed Musical Instruments & Components Thereof, Inv. No. 337-TA-586,

Comm'n Op., 2008 WL 2139143, at *15 (May 16, 2008).

      Fourth, Regeneron appears to argue that it was improper for Novartis to rely

on investments going back to 2017, only three years before the filing of the

Complaint. (RPreBr. at 237.) But Commission precedent has long held that a

complainant can rely on past investments where the investments are on-going. See

e.g. Certain Electronic Digital Media Devices and Components Thereof , Inv. No.

337-TA-796, Comm’n Op., at 99-100 (Sep. 6, 2013). Regeneron does not argue that




 INV. NO. 337-TA-1207                                                        153
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 167 of 219
                                Public Version



Novartis had stopped investing in BEOVU as of the filing of the Complaint. 58

Therefore, Regeneron is wrong that Novartis cannot rely on investments going back

to 2017.

                       c. Novartis’s investments are significant

      As explained above, the Staff’s view is that the evidence will show that

Novartis’s investments are significant. In opposition to that position, Regeneron

repeats the same arguments that investments in BEOVU the drug substance

should not be counted, and that investments in clinical studies in support of FDA

approval should not count unless they involve domestic manufacturing. For the

reasons already explained above, the Staff disagrees. Additionally, the Staff notes

that it should be considered “black letter” Commission law at this point that

domestic industry investments do not require manufacturing. See Certain Robotic

Vacuum Cleaning Devices and Components Thereof Such as Spare Parts , Inv. No.

337-TA-1057, Comm’n Op., at 11-12 (Aug. 1, 2018) (explaining prior Commission

decisions finding that the “statutory text of section 337 does not limit sections

337(a)(3)(A) and (B) to investments related to manufacturing or any other type of

industry”).

      Regeneron also argues that because Regeneron invested more in EYLEA

than Novartis asserts it has invested in the U.S. for BEOVU, Novartis’s

investments are not significant. (RPreBr. at 240.) But Regeneron is not performing



58As noted above, the evidence is expected to show that Novartis’s investments are
on-going.


 INV. NO. 337-TA-1207                                                       154
 STAFF’S PRE-HEARING BRIEF
       Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 168 of 219
                                  Public Version



an apples to apples comparison by comparing the cost to develop and manufacture

EYLEA to the cost for clinical trials and regulatory approval for BEOVU. Rather, a

better comparison is Regeneron’s assertion that it spent “

         in clinical trials and regulatory work.” (Id.) The cited evidence for that

assertion, paragraph 67 of Dr. Kaplan’s rebuttal report, asserts Regeneron spent

                on clinical trials and regulatory affairs. (JX-0441C.0024.) Given

that                        than the               that Novartis asserts that Novartis

has invested in clinical trials and regulatory affairs, the Staff’s view is that such a

comparison supports (rather than disproves) the significance of Novartis’s

investments.

        Regeneron also argues that Novartis’s investments are not significant

because Novartis did not compare its foreign expenditures to its domestic

expenditures. (RPreBr. at 241.) But comparing a complainant’s domestic

expenditures to its foreign expenditures is only one of the possible factors that the

Commission could, but is not required to, consider in assessing a domestic industry.

Certain Printing and Imaging Devices and Components Thereof, Inv. No. 337-TA-

690, Comm’n Op., at 27-28 (Nov. 2011).

        Finally, Regeneron argues that Novartis’s investments are not significant

because BEOVU is not on sale and it is

                           (RPreBr. at 241). First, there is no requirement that the

“articles protected by the patent” be commercially available articles. The

Commission has rejected the notion that the “article protected by the patent” “must



 INV. NO. 337-TA-1207                                                        155
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 169 of 219
                               Public Version



be a product that came to market, or is expected to come to market, under the

protective umbrella of the asserted patent that the product commercializes.” See

Certain Computers & Computer Peripheral Devices, & Components Thereof, &

Prod. Containing Same, Inv. No. 337-TA-841, Comm’n Op., 2014 WL 5380098, at

*24 (Jan. 9, 2014); see also Certain Non-Volatile Memory Devices & Prod.

Containing the Same, Inv. No. 337-TA-1046, Comm’n Op., 2018 WL 6012622, at *25

(Oct. 26, 2018) (“The term ‘article’ on its own is sufficiently capacious to embrace

pre-commercial or non-commercial items”) (“Non-Volatile Memory Devices”);

Certain Digital Cameras, Software, & Components Thereof, Inv. No. 337-TA-1059,

Init. Det. (Aug. 17, 2018), terminated prior to Commission review (“Commission

precedent does not support the legal requirement that [respondents] espouses: that

‘articles’ be ‘production ready’”). The fact that BEOVU PFS has not been approved

by the FDA does not take away from Novartis’s significant investments. See e.g.

Certain Strontium-Rubidium Radioisotope Infusion Sys. , 2019 WL 8752806, at *88-

90 (finding that investments in articles that “exist in the United States that

embody the claims of the asserted patents” should be credited towards a domestic

industry even where articles had yet to be approved by the FDA).

      Second, Regeneron’s concern is speculative. The only evidence that

Regeneron puts forward to suggest that BEOVU PFS

                      was evidence related to alleged safety issues with the

underlying drug substance in BEOVU. (JX-0407C, 128:10-18 .) But that drug

substance has already been approved by the FDA (CX-0007), and it does not appear



 INV. NO. 337-TA-1207                                                       156
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 170 of 219
                               Public Version



that any of the alleged issues led to a withdrawal of the FDA’s approval. The Staff

is not aware of any evidence that contradicts Novartis’s contention that



                                                                                 .

      Third, even assuming for the sake of argument that there is a substantive

                                                   , the Staff does not believe that

fact would justify a finding that Novartis does not meet the domestic industry

requirement. Rather, to the extent a violation is found and a limited exclusion

order issues, and if the FDA ultimately does not approve BEOVU PFS, Regeneron

can petition the Commission for modification or recission of the exclusion order

under Commission Rule 210.76. See 19 C.F.R. § 210.76; see also Non-Volatile

Memory Devices, at *31 n. 15 (“The Commission notes that should there be changed

circumstances as to the status of [complainant’s] domestic industry in the process of

being established, for example, should [complainant] cease its efforts to establish

such an industry, [respondent] can petition the Commission to modify the remedial

orders under 19 C.F.R. § 210.76.”)

      C.     Novartis Has Not Made Substantial Investment in Exploitation of the
             ’631 Patent

      Novartis relies on the same investments under subparagraph (C) as it does

for labor and employment under subparagraph (B). (CPreBr. at 54.) In the Staff’s

view, however, Novartis will not be able to show sufficient evidence of a nexus

between the ’631 patent and investments in BEOVU in the vial. Moreover, when




 INV. NO. 337-TA-1207                                                      157
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 171 of 219
                                Public Version



considering only Novartis’s investments in the PFS, the Staff believes the evidence

will show that such investments are not substantial.

             1.    Lack of nexus

      The Commission has explained that “under subparagraph (C), the

complainant must establish that there is a nexus between the claimed investment

and the asserted patent. See Certain Integrated Circuit Chips, 2014 WL 12796437,

at *22. “To the extent that the Patented technology arises from endeavors in the

United States, such a nexus would ordinarily exist.” Id. at *23. Additionally, the

“nexus may readily be inferred based on evidence that the claimed investment is in

the domestic industry article, which itself is the physical embodiment of the

asserted patent.” Id. at *23. But “exploitation” is a “generally broad term that

encompasses activities such as efforts to improve, develop, or otherwise take

advantage of the asserted Patent.” Id. at *23.

      Here, the evidence will show that the PFS technology of the ’631 patent arose

from the inventors’ efforts outside the U.S.59 Moreover, the evidence is expected to

show that Novartis’s investments are in BEOVU presented in the vial, which is not

the “physical embodiment” of the asserted patent. (CPreBr. at 54.) In the Staff’s

view, efforts to improve the safety and efficacy of the BEOVU drug substance are

not efforts to improve, develop, or otherwise take advantage of the ’631 patent’s

claimed PFS. The evidence is not expected to show that the clinical studies of



59For example, the named inventors are identified on the face of the ’631 patent as
being located in Germany, Switzerland, and France. (’631 patent, cover page.)


 INV. NO. 337-TA-1207                                                     158
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 172 of 219
                               Public Version



BEOVU presented in the vial led to any improvements in, for example, the amounts

of silicone in a PFS or the proper break loose force for a PFS. (CPreBr. at 55 (“While

preparing for FDA approval and launch of BEOVU PFS, Novartis has engaged in

significant research and development to improve the safety and efficacy of BEOVU,

especially through critical scientific work on the VEGF-antagonist active

ingredient”).)

      It is true that the claims of the ’631 patent require a VEGF-antagonist and

that BEOVU is one such VEGF-antagonist. Viewed in the proper context, however,

the Staff does not believe that fact shows the existence of a nexus. Novartis does

not dispute that the ’631 patent is directed to a novel syringe, not a novel drug.

(CPreBr. at 178 (“The Patent claims a medical device for injecting a VEGF

antagonist, and the specification enables and describes that device”).) The claims of

the ’631 patent, moreover, broadly claim a “VEGF-antagonist”; although BEOVU

meets that limitation, so do many other drugs, including drugs like Macugen or

Lucentis that were indisputably known prior to the invention of the ’631 patent.

(JX-0005C; JX-0303; RX05030.) In other words, the ’631 patent is not specifically

concerned with improved “VEGF-antagonists” but instead is directed to an

improved syringe that is designed to work with any “VEGF-antagonist” including

those know in the prior art. (CPreBr. at 178.) Viewed in that light, the Staff does

not believe investments in the BEOVU drug substance are sufficiently related to

exploitation of the novel syringe invention of the ’631 patent.




 INV. NO. 337-TA-1207                                                       159
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 173 of 219
                               Public Version



      As explained above, in the context of subparagraph (B) the Staff does not

view it as significant that investments in BEOVU the vial related to both the vial

presentation that is sold to consumers, as well as the patent-protected PFS

presentation that is pending FDA approval. See Certain Integrated Circuit Chips,

at *28 (“In particular, the Respondents argue that Realtek's domestic investment

relates not only to the chips put forward as domestic industry articles here, but also

to other chips. That fact does not diminish that Realtek's investment is also with

respect to the domestic-industry articles”). But here, the fact that the BEOVU vial

is currently sold by Novarits as a product that does not use the patented PFS,

“negat[es] a possible inference that the R&D” related to BEOVU in the vial “was in

exploitation of the patented invention as embodied in the” BEOVU PFS. Id. at *26.

      The difference, in the Staff’s view, reflects a difference in the statutory

requirements of subparagraphs (B) and (C); Novartis may be able to show that it’s

investing in labor and capital relating to investments in an article protected by the

’631 patent, but Novartis will not be able to show a sufficient nexus between

investments in BEOVU in the vial and investments in the patented PFS technology.

             2.     Investments not substantial

      Novartis does not appear to assert that investments that are directed only to

the PFS are substantial (or significant). To the extent the issue is raised, however,

the evidence is expected to show that such investments only sum up to

approximately             (JX-0432C, at ¶¶ 142-143.) In the Staff’s view, such a sum




 INV. NO. 337-TA-1207                                                       160
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 174 of 219
                               Public Version



is clearly not quantitatively substantial, at least because it is less than      of the

             that Novartis invested in research and development of BEOVU.

  VI. PUBLIC INTEREST

      A.     Legal Standards

      Section 337 defines a two-stage process for the Commission to act upon a

complaint. The Commission first “determines, as a result of an investigation under

this section” whether “there is a violation of this section.” See 19 U.S.C. §

1337(d)(1). If the Commission determines a violation has occurred, the Commission

“shall direct that the articles concerned . . . be excluded from entry into the United

States unless after considering the effect of such exclusion” on four public interest

factors the Commission determines a remedy should not issue. Certain Magnetic

Tape Cartridges and Components Thereof, Inv. No. 337-TA-1058, Comm. Op. at 67

(Apr. 9, 2019) (original emphasis omitted). Those four public interest factors are: (1)

the public health and welfare; (2) the competitive conditions in the United States

economy; (3) the production of like or directly competitive articles in the United

States; and (4) the United States consumers. Id.

      As a general matter, the Commission has frequently explained that “[t]he

public interest favors the protection of U.S. intellectual property rights by excluding

infringing imports.” Certain Magnetic Data Storage Tapes and Cartridges

Containing the Same (II), Inv. No. 337-TA-1076, Comm. Op. at 64 (Jun. 20, 2019)

(citing Certain Two-Handle Centerset Faucets & Escutcheons, & Components

Thereof, Inv. No. 337-TA-422, Comm’n. Op., at 9 (Jul. 21, 2000)).



 INV. NO. 337-TA-1207                                                           161
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 175 of 219
                               Public Version



      But the Commission has denied an exclusionary remedy or has tailored its

relief in light of the statutory public interest factors when the circumstances of a

particular investigation require it. See, e.g., Spansion, Inc. v. U.S. Int’l Trade

Comm’n, 629 F.3d 1331, 1360 (Fed. Cir. 2010) (discussing historical application of

the public interest factors); Certain Microfluidic Devices, Inv. No. 337-TA-1068,

Comm. Op., at 1, 22-48, 53-54 (Jan. 10, 2020) (analyzing the public interest,

discussing applicable precedent, and ultimately issuing a tailored LEO and a

tailored CDO); Certain Road Milling Machines & Components Thereof , Inv. No.

337-TA-1067, Comm. Op., at 32-33 (Jul. 18, 2019) (exempting service parts); Certain

Personal Data and Mobile Communication Devices and Related Software , Inv. No.

337-TA-710, Comm’n Op., 83 (Dec. 29, 2011) (delaying the effective date of an

exclusion order based on competitive conditions in the U.S. economy); Certain

Baseband Processor Chips and Chipsets, Transmitter and Receiver (Radio) Chips,

Power Control Chips, and Products Containing Same, Including Cellular Telephone

Handsets, Inv. No. 337-TA-543, Comm. Op., at 148–54 (June 19, 2007)

(grandfathering certain existent mobile telephone models from the scope of the

exclusion order); Certain Automated Mechanical Transmission Systems for

Medium-Duty and Heavy-Duty Trucks, and Components Thereof , Inv. No. 337-TA-

503, Comm. Op., at 5 (May 9, 2005) (exempting from the scope of the exclusion order

replacement parts for existing truck transmissions); Certain Sortation Systems,

Parts Thereof, and Products Containing Same, Inv. No. 337-TA-460, Comm. Op., at




 INV. NO. 337-TA-1207                                                        162
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 176 of 219
                                Public Version



18–20 (Feb. 19, 2003) (exempting from the scope of the exclusion order replacement

parts for a UPS hub facility).

      The Commission has also issued delays of its exclusion orders when the

circumstances warrant. See Certain Lithium Ion Batteries, Battery Cells, Battery

Modules, Battery Packs, Components Thereof, and Processes Therefor, Inv. No. 337-

TA-1159, Comm’n Op., at 77-79 (Mar. 4, 2021) (granting two and four year

exemptions to the exclusion order with respect to two third party automotive

makers to provide sufficient time to source alternatives to the excluded batteries)

(“Certain Lithium Ion Batteries”); Certain Personal Data and Mobile

Communication Devices, at 79-81 (providing a transition period of four months to

telephone carriers to obtain alternative Android smartphones); see also Certain

Strontium-Rubidium Radioisotope Infusion Sys., 2019 WL 8752806, at *111

(recommending 12-month delay of exclusion order to allow health care providers to

switch to non-infringing alternative and “maintain the standard of care for their

current patients without interruption”). 60

      There have also been a few instances when public interest considerations

have prevented the Commission from issuing a remedy. See Certain Automatic

Crankpin Grinders, Inv. No. 337-TA-60, Comm. Det. & Order at 2, USITC Pub. No.



60In the 1110 Investigation the Commission affirmed the ALJ’s finding of no
violation of section 337 on the basis that the asserted patents were invalid. See
Certain Strontium-Rubidium Radioisotope Infusion Systems, Comm’n Op., at 1
(Dec. 11, 2019). The Commission thus did not address the ALJ’s recommendations
on remedy or the public interest.


 INV. NO. 337-TA-1207                                                     163
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 177 of 219
                               Public Version



1022 (1979) (overriding national policy in increasing supply of fuel-efficient

automobiles; domestic industry unable to supply U.S. demand); Certain Inclined

Field Acceleration Tubes, Inv. No. 337-TA-67, Comm. Op. at 21-31, USITC Pub. No.

1119 (1980) (overriding public interest in continuing basic atomic research with

imported acceleration tubes deemed to be of higher quality than domestic product);

Certain Fluidized Supporting Apparatus, Inv. No. 337-TA-182/188, Comm. Op.,

1984 WL 63741, at *10-11 (Oct. 1984) (relief denied where products provide benefits

unavailable from any other device or method and domestic producer could not meet

demand for hospital beds for burn patients) (“Burn Beds”).

      In the three instances where the Commission has found a public interest

impact significant enough to deny relief, “the exclusion order was denied because

inadequate supply within the United States—by both the patentee and domestic

licensees—meant that an exclusion order would deprive the public of products

necessary for some important health or welfare need.” Spansion, 629 F.3d at 1360.

      B.     Analysis

      In the Staff’s view, the evidence will show that there is significant risk that

issuance of remedial orders in this case would impact the public health and welfare

due to an                                    For the same reasons, the Staff believes

the evidence will show that remedial orders may risk harm to U.S. consumers who

are being treated with anti-VEGF drugs. Therefore, as explained below, the Staff

believes the Commission should tailor any exclusion orders to provide a delay of

            for Regeneron to                      of EYLEA in the vial to replace the



 INV. NO. 337-TA-1207                                                      164
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 178 of 219
                                Public Version



excluded EYLEA PFS. In the alternative, the record contains evidence that may

support the complete denial of exclusionary relief based on

                       when using the vial presentation of EYLEA as compared to the

PFS presentation.

               1.     Effect on public health and welfare

         Regeneron puts forward two distinct reasons that an exclusion order will

negatively impact the public health and welfare: (a) there will be

         of EYLEA in the vial to replace the excluded EYLEA PFS (RPreBr. at 255-

262), and (b) the alternatives to EYLEA PFS are all inferior (RPreBr. at 262-279). 61

The Staff addresses the supply argument and the alternatives argument separately

below.

                          a. The supply argument

         The Staff believes the evidence will show that there is a significant risk that

an exclusion order would result in                            anti-VEGF treatments,

which would pose a severe risk to public health and welfare First, Regeneron may

not have                        . Second, even with                       , Regeneron

may not be able to

     . Third, even with                                       , Regeneron may be

                            . And fourth, there is no evidence that any alternative



61Although neither of the private parties’ briefs structure the arguments around
the four statutory categories, the Staff’s understanding is that the arguments are
largely, if not solely, directed towards the impact of a potential exclusion order on
the public health and welfare.


 INV. NO. 337-TA-1207                                                         165
 STAFF’S PRE-HEARING BRIEF
       Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 179 of 219
                                  Public Version



supply of ant-VEGF treatments will be available in

                  caused by excluding EYLEA PFS.

                            (1)     Estimated expected

         Based on the current target date, any exclusion order in this investigation

would take effect on November 29, 2021, though Regeneron could continue to

import EYLEA PFS under bond until January 28, 2022, when the Presidential

review period expires. The evidence is expected to show that Regeneron forecasts

that it will need to provide U.S. patients with approximately               doses of

EYLEA (vial and/or PFS) in 2022. (JX-0382C; JX-0384C.) Novartis does not appear

to contest this forecast. Assuming no exclusion order, Regeneron currently forecasts

that        of those doses (about             will be the PFS presentation and

(about           ) will be the vial presentation. (JX-0382C.) Again, Novartis does not

appear to contest this forecast. Regeneron reports that it currently has

approximately             filled vials in inventory, of which all but

by the end of 2021.62 (JX-0410C, Walsh Tr., at 150:1-151:6; RX-0834C.) Given that

inventory level, Regeneron will need to make              vials to supply the currently

expected vial demand in 2022.

         Thus, after the exclusion order goes into effect in January 2022, Regeneron

will need to replace an expected               units of EYLEA PFS with

units of EYELA in the vial during 2022 (and presumably similar or greater amounts



62A single vial is a single dose of medicine. (See e.g. CX-0491C.0005 (FDA-approved
prescribing information noting that vial is a “single-dose vial”).)


 INV. NO. 337-TA-1207                                                        166
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 180 of 219
                                Public Version



in the following years). Compared to the currently expected demand of

vials, that’s an increase of approximately            vials, i.e. an approximately

        increase in the amount of EYLEA vials Regeneron may need to provide in

2022.

        In the Staff’s view, the relevant question is therefore whether the evidence

shows that the market63 will be able to supply the equivalent of the excluded

         doses of EYLEA PFS, and if not, what would be the impact on public health

and welfare.

                           (2)    Impact of a

        The accused EYLEA products are indicated for the treatment of three of the

most common VEGF-related eye diseases: wet age-related macular degeneration

(“wet AMD”), diabetic retinopathy (“DR”), diabetic macular edema (“DME”), and

macular edema following retinal vein occlusion (“MEfRVO”). (JX-0259C.0005.) The

testimony of Regeneron’s expert Dr. Szilard Kiss is expected to show that if left

untreated, these conditions result in vision loss, including potential severe vision

loss or even blindness. (CX-0007.0004, Novartis press release re FDA approval of

BEOVU (“Wet AMD distorts central vision and ultimately causes blindness and loss




63As explained below, the only reasonably available FDA-approved alternative to
EYLEA is Lucentis from Novartis’s licensee Genentech because BEOVU is not
indicated for the same conditions and there is also no evidence it can be supplied in
sufficient quantities to replace the excluded EYLEA PFS. Effectively then, the
relevant market is Genentech and Regeneron.


 INV. NO. 337-TA-1207                                                      167
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 181 of 219
                                Public Version



of independence”).) For example, the evidence is expected to show that wet AMD is

the leading cause of vision loss in older Americans. (RX-0923.)

      Dr. Kiss is expected to testify that unlike the earlier available Macugen PFS,

more recent anti-VEGF treatments like Lucentis and EYLEA are effective in not

only preventing the vision loss caused by the above conditions, but in many cases

restoring lost vision. (JX-0372.) None of the currently available anti-VEGF drugs

are a cure for the indicated eye diseases and these treatments all require treatment

for the lifetime of the patient. (JX-0445, ¶ 33.) As a logical consequence of this fact,

discontinuing treatment allows the disease to resume its natural progression and

leads ultimately to vision loss.

      The evidence is expected to show that studies have found that missing a

regularly scheduled injection can lead to vision loss.64 (JX-0500; JX-0470; JX-0389;

RX-0900; JX-0388; RX-0909.0013; JX-0530.) Both Novartis’s expert Dr. Calman,

and Regeneron’s expert Dr. Kiss are expected to testify that if patients go without

treatment for long enough, any vision loss may become permanent even if the

interrupted anti-VEGF treatment resumes.

      Thus, in the Staff’s view, any question about the risk of a            must be

weighed against the potential severe impact on public health should such a

occur, i.e. patients may suffer either temporary or permanent vision loss, up to and




64Dr. Kiss is expected to testify that the precise treatment interval differs from
patient to patient. EYLEA’s label recommends that it be given monthly for the first
three months, then bi-monthly after that. (JX-0259C.0005.)


 INV. NO. 337-TA-1207                                                        168
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 182 of 219
                                Public Version



including blindness, because they are unable to obtain the relevant anti-VEGF

drugs.

                             (3)    Drug manufacturing

         The evidence is expected to show that there is a reasonable risk that

Regeneron

         The vials have a “target fill volume” of          of drug substance, while the

PFS presentation volume is                    . (RX-0763C.) Based on the forecasts

identified above, if there is no exclusion order Regeneron would need to make

approximately                 of drugs substance for expected PFS doses, and

     for the expected vial doses, or a total of approximately               of drug

substance. If Regeneron is required to supply the same number of doses only in a

vial, it will need to manufacture                   of drugs substance, i.e. about a

           over the currently projected amount.

         Regeneron’s witnesses are expected to testify that Regeneron would be

                                    by that amount without

                                                           . 65 (JX-0413C, Grimaldi Tr.,

at 116:4-118:2; 109:9-114:6; Walsh Tr., at 161:6-162:14; JX-0406C, Van Plew Tr.,

227:6-229:5, 230:18-233:12.) Moreover, the evidence is expected to show that

Regeneron would need between




 Regeneron’s Pre-Hearing Brief identifies these drugs and their indications at
65

RPreBr. at 256 n. 72.


 INV. NO. 337-TA-1207                                                          169
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 183 of 219
                               Public Version



                        (Grimaldi Tr., 112:1-10; RX-0775.0025-26.) For example,

Regeneron’s supply chain expert, Mr. George Serafin, is expected to testify that




                                                  (JX-0421C.0036-37.) Designated

deposition testimony from Ms. Walsh is also expected to explain that

                                                           (Walsh Tr., 161:6-16.)

Thus, even if Regeneron had

                    ,

in required drug supply in the U.S.

      In reply, Novartis asserts that because Regeneron supplied the market with

the vial only presentation “just 12 months ago,” it should have no trouble switching

back to the vial now. (CPreBr. at 206.) But that argument incorrectly assumes that



                                                        According to Regeneron’s

documents, Regeneron supplied approximately             PFS doses and

vial doses in 2019. (JX-0382C.) That is approximately               of drug

substance. Thus, even assuming for the sake of argument that Regeneron’s 2019

production levels



Moreover, the Staff notes that in the time period that Novartis points to (2019),

Regeneron experienced                             in demand for the drug substance



 INV. NO. 337-TA-1207                                                     170
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 184 of 219
                                Public Version



of approximately      (from 2018 to 2019) (JX-0384C; JX-0382C) and           from

2019 to 2020                (JX-0382C).66 In the Staff’s view, that supports

Regeneron’s assertion that it would                                              for

the drug substance in 2022, because the data does not provide any indication that

Regeneron has needed to meet that sort of spike in demand in recent years.

      Novartis also asserts that “Regeneron has publicly touted the speed and

flexibility of its drug manufacturing process for quickly re-tooling its manufacturing

lines,” quoting a news article in which a Regeneron executive touts the fact that the

company was able to shift its production to produce additional COVID-19 antibody

cocktail in response to the COVID-19 pandemic. (CPreBr. at 207; CX-1311; CX-

1272.) The Staff understands this argument to posit that because Regeneron could

quickly shift the capacity the Regeneron has developed over the last year to

manufacture the COVID-19 antibody cocktail, Regeneron would be able to shift

back to the production of EYLEA. The Staff disagrees that this argument, even if

true as a factual matter, negates the public interest concern.

           of the COVID-19 cocktail to                            seems, to the Staff,

to be facially bad for the public health and welfare given the scope and severity of

the COVID-19 pandemic.




66




 INV. NO. 337-TA-1207                                                      171
 STAFF’S PRE-HEARING BRIEF
       Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 185 of 219
                                  Public Version



         Novartis similarly characterizes the increase in production to supply

sufficient EYLEA vials as an “inconvenience” only (CPreBr. at 207), but the cited

testimony from Ms. Walsh of Regeneron merely explains that

                                                               (Walsh Tr., 160:17-

161:5.) In the Staff’s view, the cited testimony does not explain whether Regeneron

                                                                                  in

2022.

         The Staff understands Novartis’s position to be that it would not impact the

public health or welfare for Regeneron to

                       But Novartis presents no evidence to show that

              of the various other drugs that Regeneron sells, e.g. to treat COVID-19,

eczema, cardiovascular disease, and skin cancer,67 would not impact the public

health or welfare. Such an analysis would seem to invite a secondary inquiry into

whether sufficient replacements exist for those drugs. In the Staff’s view such a

secondary inquiry would be an unnecessary distraction (and there is insufficient

evidence regarding those questions in the record). Rather, the Staff’s view is that

Novartis effectively concedes that                                      that Regeneron

makes, Novartis has no affirmative evidence to show that Regeneron would be able

to                           EYLEA drug substance than it is currently planning to

make to supply the U.S. market in 2022 (and beyond).




67   RPreBr. at 256 n. 72.


 INV. NO. 337-TA-1207                                                       172
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 186 of 219
                               Public Version



                          (4)

      The evidence is expected to show that there is a reasonable risk that

Regeneron                                                 to replace the excluded

EYLEA PFS with the vial presentation. Testimony from Regeneron’s witnesses is

expected to show that Regeneron has



                                                                     (JX-0382C.) As

explained above, in 2022 when an exclusion order went into effect,




      Novartis’s “first” and “second” arguments regarding the                 are that

there is no global shortage of glass vials or evidence that COVID-19 has caused such

a shortage. (CPreBr. at 202-203.) The Staff agrees that the evidence put forward

by Novartis suggests that to the extent any shortage of glass vials exists currently

due to the pandemic, it will likely be resolved by 2022. (CPReBr. at 202 n. 104.)



 INV. NO. 337-TA-1207                                                     173
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 187 of 219
                               Public Version



The Staff notes, however, that some of evidence points to continued issues for mid-

sized companies like Regeneron. Specifically, an executive at Corning explained in a

September 2020 article regarding possible vial shortages due to the pandemic, that

large companies with glass contracts in place “should be fine” but “small-to-mid-

sized companies” would find it “much more difficult” to secure glass vials if “they

don’t have existing supply agreements.” (CX-1271.0007.) But the executive noted

that any supply constraints should be resolved within “12 to 18 months.” i.e. by the

end of 2021, and that increases in capacity at vial manufactures might lead to an

excess of supply. (Id. at 0011.)

      Novartis’s “third” argument is that

                        in the event of an exclusion order. (CPreBr. at 203-204.) In

the Staff’s view, this argument is contrary to Commission case law because it

assumes either (or both) that (a) a respondent named in a section 337 investigation

is under a legal duty to remediate the effect of a potential exclusion order during

the pendency of an investigation, and/or (b) that the actions of a respondent during

the pendency of an investigation are relevant to whether the Commission’s issuance

of an exclusion order will impact the public health and welfare.

      As to (a), Novartis argues several times that there will be no public interest

concerns if Regeneron takes action now to                              (CPreBr. at

204, 210-215.) But the Staff is not aware of any statute, Commission rule, or

caselaw that requires a respondent named in a section 337 section investigation to

remediate the negative impact of a potential exclusion order on the public interest



 INV. NO. 337-TA-1207                                                      174
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 188 of 219
                                Public Version



prior to the finding of a violation by the Commission. By statute, the obligation of

considering whether an exclusion order will impact the public interest falls on the

Commission, and it is only required to make that determination after it has

determined that a violation has occurred. See 19 U.S.C. § 1337(d)(1) (“If the

Commission determines … that there is a violation of this section, it shall direct

that the articles concerned … be excluded from entry into the United States, unless,

after considering the [public interest factors], it finds that such articles should not

be excluded from entry.”)68 Nothing in the statute requires a respondent to take

action to address potential public interest impacts prior to the finding of a violation.

Similarly, a respondent named in a section 337 investigation is not assumed to be in

violation merely by being named as a respondent, and thus is not required to take

action to remediate the impact of a potential exclusion order prior to the conclusion

of the Commission’s investigation. Although taking such action might be a prudent

business decision, it is not a legal requirement for respondents appearing in section

337 investigations at the Commission.




68 The legislative history regarding the addition of the “public interest” factors also
shows that the obligation falls on the Commission to consider the public interest
before issuing exclusion order. See S. REP. 93-1298, 1974 U.S.C.C.A.N. 7186, 7326
(“However, before ordering exclusion or issuing a cease and desist order, the
Commission would be required to consider the effect of such action upon the public
health and welfare, competitive conditions in the U.S. economy, the production of
like or directly competitive articles in the United States, and U.S. consumers. The
Committee feels that the public interest must be paramount in the administration
of this statute.”)


 INV. NO. 337-TA-1207                                                        175
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 189 of 219
                                Public Version



      As to (b), Novartis’s argument also implies that the Commission should

decline to delay the exclusion order here if the Commission finds that Regeneron



       In the Staff’s view, that is both contrary to the letter and spirit of the statue.

Under the statute the Commission must “consider[] the effect of [an exclusion order]

upon the public health and welfare” (see 19 U.S.C. § 1337(d)) and determine

whether it should decline to issue such an order based on that consideration.

Nothing in the text suggests the Commission should or must include in that inquiry

a determination of what actions the respondents took during the pendency of the

investigation to remediate any public interest concerns. Moreover, the Staff

believes it would be contrary to the spirit of the statute for the Commission to

determine, for example, that an exclusion order would have a severe negative

impact on the public health and welfare but that the exclusion order should issue

anyway because a respondent failed to take remedial action during the pendency of

the investigation. That would in effect make the public health and welfare pay the

price for some perceived failure of a respondent.

      Novartis’s “fourth” argument is that Regeneron’s contention regarding a

                          orders is not substantially different than the normal

                  (CPreBr. at 204.) But whether the lead time is

(and Novartis does not appear to dispute the               figure), when an exclusion

order goes into effect Regeneron will be at least               away from being able

to                         Novartis again repeats the argument that Regeneron



 INV. NO. 337-TA-1207                                                         176
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 190 of 219
                               Public Version



                                                                       shortly after

the complaint in this Investigation was filed.” (CPreBr. at 206.) But as explained

above, Regeneron was under no obligation to do so.

                          (5)   Filling capacity

      The evidence is expected to show that there is a reasonable risk that

Regeneron will




 INV. NO. 337-TA-1207                                                    177
 STAFF’S PRE-HEARING BRIEF
  Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 191 of 219
                             Public Version




INV. NO. 337-TA-1207                                           178
STAFF’S PRE-HEARING BRIEF
       Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 192 of 219
                                  Public Version



(CPreBR. at 208-209.)



                                                       2.



                                                                                      .

(CPreBr. at 209-210.) In the Staff’s view, this argument first appears to confuse the

relevant dates because the                  assumes that Regeneron could have

manufactured more vials in 2020. But as noted above, Regeneron has not been

found in violation of section 337, and the impact of an exclusion order would not

begin until 2022. Second, Novartis’s argument appears to concede that there will be

a            if Regeneron                                                                 . As

the chart from CX-1239C (Fig. 12) shows, the “% Change from 2019 Vials” 71 for

2022 when the exclusion order goes into effect would be         . In other words,

Regeneron would need                                              . But as explained

above, the evidence shows that           and



         Novartis also argues that internal Regeneron documents show that

                                               . (CPreBr. at 211-212.) This again

appears to assume that Regeneron is under an obligation to remediate the public

interest concerns during the pendency of the investigation                                .



71   I.e. the percent change from the 2019 level of vial supply if Regeneron had to
supply all EYLEA in the vial.


 INV. NO. 337-TA-1207                                                        179
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 193 of 219
                               Public Version



As explained above, that is not correct. Moreover, Novartis does not dispute that

the PFS presentation of the VEGF-antagonist drugs at issue here is more popular,

i.e. the PFS sells better than the vial presentation.



                                                                         The Staff does

not believe such evidence is relevant to the public interest issues.

         Novartis also argues that Regeneron



                                          (CPreBr. at 214-215.) But as explained

above,                                                  as reflected in the document that

Novartis cites. (RX-0834C.)




 INV. NO. 337-TA-1207                                                         180
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 194 of 219
                                Public Version




      Finally, Novartis argues that Regeneron’s SEC filings do not reflect any

concern about a potential exclusion order. (CPreBr. at 216.) As the Staff

understands it, Novartis is arguing that Regeneron’s arguments about

           lack credibility because if the arguments are true, Regeneron would have

reported them to the SEC. In response, the Staff points out three things. First, the

investigation is still in the pre-hearing phase, and any potential exclusion order is

nearly a year away. Second, there is good reason to believe (as the Staff does) that

the asserted patent is invalid and therefore Regeneron is not in violation of section

337. And third, the Staff notes that Regeneron has publicly asserted in response to

the filing of the Complaint that supply issues with EYLEA in the vial would pose a




72




 INV. NO. 337-TA-1207                                                       181
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 195 of 219
                               Public Version



potential threat to the public health and welfare should an exclusion order issue.

(EDIS Doc. ID 713947, Statement on the Public Interest by Proposed Respondent

Regeneron Pharmaceuticals, Inc. (Jul. 6, 2020), at 2-3.) Regeneron’s investors, no

less than any other member of the public, have access to that statement as well as

the Complaint, and thus are, or reasonably should be, aware of the potential issue.

                          (6)   Alternative supplies

      There are only two FDA-approved anti-VEGF alternatives to EYLEA:

BEOVU (i.e. Novartis’s domestic industry product) and Lucentis. The Staff is not

aware of any evidence that BEOVU could be provided in sufficient quantities to

                         caused by the exclusion of EYLEA. Novartis’s brief does

not argue that it could provide sufficient BEOVU, or that BEOVU is an alternative

to EYLEA, which the Staff takes as effectively a concession that BEOVU is not an

alternative. BEOVU is also only indicated for the treatment of wet AMD, and thus

has not been approved to treat DR, DME, or MEfRVO. (CX-0117C.0001.) BEOVU is

therefore not a substitute for EYLEA with respect to those conditions.

      Lucentis is manufactured by Genentech, comes in a PFS or vial presentation,

and is indicated for the same conditions as EYLEA. (JX-0062C.) According to sales

data produced by Genentech in this investigation, Lucentis sales in 2018, 2019, and

2020 (both vial and PFS) were respectively

               (JX-0014C.) The Staff expects the evidence to show that it is

                                                            for the EYLEA that is

excluded from the market.



 INV. NO. 337-TA-1207                                                     182
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 196 of 219
                                Public Version




      Third, even if Genentech could increase its production of Lucentis in response

to an exclusion order, it would be required to do so nearly immediately after the

exclusion order issues to                    given the evidence noted above about

how long it takes to make these sorts of biologic drugs. (Walsh Tr., 161:6-16.) Thus,




73Additional information may be forthcoming during Commission review in
response to a Commission notice seeking comments from the public on the public
interest issues.


 INV. NO. 337-TA-1207                                                     183
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 197 of 219
                                Public Version



assuming Genentech is aware of the potential              and assuming Genentech

has the capacity to increase the supply of Lucentis, there is a substantial risk that a

                      anyway because of the time-lag between deciding to increase

the supply and actually increasing the supply.74

      Novartis argues that there is no evidence that the supply of Lucentis would

be insufficient. (CPreBr. at 217.) As explained above however, the Staff believes

there is such evidence.

      Other possible alternatives include Avastin, Macugen, and non-anti-VEGF

treatments (such as lasers and steroids). (RPreBr.at at 263-264.) Avastin is not

approved by the FDA for the treatment of any eye diseases but is occasionally used

off label by ophthalmologists.75 (JX-0374.0002.) Avastin is made by Genentech, and

as with Lucentis, the record is currently devoid of any evidence regarding

Genentech’s ability to manufacture additional Avastin. Thus, the Staff does not

believe the evidence will show that Avastin is a proper substitute for the excluded

EYLEA. Moreover, the Staff believes there is a serious question about whether it

would be the proper institutional role for the Commission to make a determination



 The record contains no evidence regarding what Genentech’s inventory of
74

Lucentis will be as of 2022.
75Avastin must be repackaged from its normal larger dose form (for which it is
prescribed to treat certain cancers), to smaller doses for intravitreal injection by an
intermediate distributor called a “compounding pharmacy.” The FDA has
previously notified health care professionals about the dangers of this practice
based on a cluster of serious eye infections in the Miami, Florida area caused by
tainted Avastin, and noted that the FDA had approved (at the time) Lucentis to
treat wet AMD. (CX-0298C.)


 INV. NO. 337-TA-1207                                                       184
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 198 of 219
                               Public Version



about the safety and efficacy of Avastin (i.e. by finding that it would not impact the

public health if the excluded EYLEA was replaced by off-label Avastin) prior to the

FDA having done so.

      With respect to Macugen, the evidence will show that Macugen was judged to

be effective in preserving or reducing the loss of vision in patients. (JX-0372.) But

EYLEA (and Lucentis and BEOVU) are effective in potentially restoring sight.

Thus, even if sufficient Macugen were available, replacing the excluded EYLEA

with Macugen would impact the public health and welfare because former-EYLEA

patients would (at best) be forced to accept a treatment that did not restore lost

sight. Moreover, the evidence is devoid of any evidence that Macugen will be

available in sufficient quantities to replace the excluded EYLEA. The evidence will

show that Macugen is rarely considered as a treatment option by ophthalmologists

anymore. (JX-0391.0018; JX-0390.0015.) Indeed, the evidence appears to show that

Macugen’s makers have discontinued marketing Macugen in the U.S. (CX-0895.)

Given that, it is unlikely that Eyetech (which distributed Macugen in the U.S.) is

planning on increasing the supply from zero or a negligible amount to

doses in 2022.

      Lasers and steroids are also used to slow down vision loss in patients with

MEfRVO, DME, and DR, but the evidence is expected to show that such treatments

are far less effective than anti-VEGF therapy. (RX-0899.) Novartis does not assert

that such treatments are a reasonable alternative to EYLEA. Thus, in the Staff’s




 INV. NO. 337-TA-1207                                                      185
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 199 of 219
                               Public Version



view the evidence will not show that lasers or steroids are a reasonable substitute

for the excluded EYLEA.

                            (7)    The risks of a                 outweigh the
                                   benefits of immediately protecting Novartis’s
                                   intellectual property

      As explained above, the Staff does not agree with Novartis’s arguments

regarding what the evidence will show about the potential impact of an exclusion

order on the availability of anti-VEGF treatments. But assuming for the sake of

argument that Novartis is correct that

                                                                (CPreBr. at 201), the

Staff would still recommend a delay of the exclusion order for two reasons.

      First, Novartis addresses the discrete likelihood of a

                            Regeneron raises (                                        ),

and contends that                                       . But in the Staff’s view,

these issues are interrelated as the evidence identified above and testimony from

Mr. Serafin is expected to show. In particular, any




          (JX-0421C.0025.) Thus, the issue is not about the probability of Novartis

being correct about any                      , but rather, the probability that

Novartis is correct about                             the same time. Because



 INV. NO. 337-TA-1207                                                       186
 STAFF’S PRE-HEARING BRIEF
       Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 200 of 219
                                  Public Version



otherwise, i.e. if Novartis is wrong about                           , there is a

substantial risk that                      will occur.

         Second, and considering the first point above, the Staff believes that

Novartis’s arguments fail to appropriately weigh the consequences of being wrong

in its probability analysis.




                           . In the Staff’s view, the severity of that outcome needs to

be part of the balancing of factors that the Commission should consider. Or putting

it another way, if Novartis is correct (i.e. if there are no                ), and the

Commission delays an exclusion order by                   anyway, the harm will be that

Novartis will need to wait                           for Regeneron’s product to be

excluded from the market. But if Novartis is wrong (i.e. there are                       ),

and the Commission does not delay an exclusion order, the harm is likely to include

                                                         for patents that

                               . When weighed in that way, the Staff believes the

prudent course of action would be to delay the enforcement of an exclusion order by

             . And the fact that the domestic industry product is not yet on sale 76

further suggests that any delay in enforcement of the exclusion order would cause

only minimal harm to Novartis’s domestic industry.




76   See JX-0411C, Simms Tr., at 60:2-5; RX-2524C.


 INV. NO. 337-TA-1207                                                           187
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 201 of 219
                               Public Version



                       b. The alternatives argument

      Regeneron also argues that even if                                or Lucentis

               , certain health issues with those products should prevent the

Commission from granting any exclusion order. (RPreBr. at 268-278.)

      With respect to Lucentis, Regeneron primarily argues that it may be less

efficacious in treating certain indications as compared to EYLEA, and that it

requires injections more frequently than EYLEA. (RPreBr. at 269-274.) Novartis,

however, points out that any differences in effectiveness are minor, and data shows

that actual treatment frequency is the same with EYLEA and Lucentis. (CPreBr. at

197-198.) As explained above, there is no evidence that Lucentis is available in

sufficient quantities to make up the                     . But the Staff notes that

the FDA has approved Lucentis as safe and effective for the treatment of the same

conditions indicated for EYLEA, and it comes in the same presentation. It is thus

difficult to see, as a matter of relative institutional expertise, how the Commission

could conclude that Lucentis poses a threat to the public health and welfare.

      Regeneron also argues that

     because

                  (RPreBr. at 276.) Novartis points out, correctly, that EYLEA in

the vial has been approved by the FDA since 2011, and Regeneron continues to sell

it today, both of which are inconsistent with the idea that

                                   (CPreBr. at 198-199.) The Staff agrees with

Novartis that the FDA has approved EYLEA in the vial as safe and effective for



 INV. NO. 337-TA-1207                                                      188
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 202 of 219
                               Public Version



treating the indicated condition, and it is thus difficult to see how the Commission

could conclude to the contrary.

      But the parties do appear to agree that moving from the PFS to the vial

presentation




            In the Staff’s view, this reflects at least some evidence that, even with a

delay that allows Regeneron time to                                               ,

there may be an impact on the public health and welfare via some



   . The Commission has the option to decline to issue relief to the extent it

believes this harm outweighs the interest in protecting Novartis’s intellectual

property rights.

               2.   Effect on competitive conditions in the United States economy

      The Staff is not aware of any evidence to show that an exclusion order would

have any impact on competitive conditions in the U.S. economy.

               3.   Effect on production of like or directly competitive articles in the
                    United States

      As noted above, the record is lacking any evidence that Genentech and

Novartis (the only two Regeneron competitors that offer like or directly competitive




 INV. NO. 337-TA-1207                                                       189
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 203 of 219
                               Public Version



articles) would be able to increase the production of their respective drugs to make

up for a

      That being said, it seems logical to assume that if there is a nationwide

                                                                       , Genentech at

least would be incentivized to increase production of Lucentis. But the record does

not currently contain sufficient evidence to determine the extent to which Lucentis

is manufactured in the U.S. Similarly,                                            .

              4.    Effect on United States consumers

      As explained above, a                    carries a substantial risk of having

certain negative health impacts on U.S. consumers. (See Section VI.B.1.a.(2).)

      Although Novartis argues that Regeneron

                     (CPreBr. at 201), Novartis does not dispute that if left

untreated, wet AMD and other “retinal vascular diseases” can lead to “progressive

vision loss.” (CPreBr. at 7.) Indeed, Novartis’s press release regarding the FDA

approval of BEOVU explained about wet AMD (“a chronic, degenerative eye disease

caused by an excess of VEGF”) that:

           Wet AMD distorts central vision and ultimately causes blindness and
           loss of independence[11],[12]. Estimates suggest that in 2020, 1.75
           million people in the U.S. will be living with wet AMD[13]-[15],
           making it a growing public health concern. Early symptoms of wet
           AMD include blurry or wavy vision[8]. As the disease progresses,
           patients lose central vision so it becomes difficult to see objects
           directly in front of them[8].

(CX-0007.0004 (emphasis added).)




 INV. NO. 337-TA-1207                                                       190
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 204 of 219
                                Public Version



      The Staff also notes that Dr. Calman is expected to agree that a treatment

delay of three months or more has the potential to lead to irreversible vision loss.

Novartis also does not dispute the evidence that an interruption in treatment of as

low as 5-6 weeks may result in vision loss (though perhaps not irreversible vision

loss.) (JX-0389.0004 (“Conclusions: In patients requiring intravitreal injections, a

delay in care of 5.34 weeks resulted in vision loss”).)

      In the Staff’s view, the fact that U.S. patients may experience even

temporary vision loss because of an                                caused by an

exclusion order is evidence that an exclusion order would harm U.S. consumers. 77

The harm is far more severe if the vision loss is permanent, but even a temporary

loss of vision is clearly a harm. Thus, the evidence is expected to show that a

           has the potential to harm U.S. consumers currently being treated with

EYLEA PFS.

      C.      Conclusion

      In the Staff’s view, the evidence will support the ALJ recommending a

     delay of any exclusion order. Such a                 delay




77Even if temporary (i.e. reversible when treatment resumes), wet AMD (for
example) can lead to a patent being “unable to drive, read, recognize faces, or
perform day-to-day tasks.” (RX-0923.)


 INV. NO. 337-TA-1207                                                      191
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 205 of 219
                               Public Version



      In particular, the evidence shows that



                                            Thus, a             delay should give



     Certain Lithium Ion Batteries, at 77-79 (granting two- and four-year delay to

enforcement for certain third-party purchasers of excluded products); Certain

Strontium-Rubidium Radioisotope Infusion Sys., at *111 (recommending 12-month

delay to provide time for health care professionals to transition to non-infringing

alternative). Moreover,

                                               . If that ends up being the case,

Regeneron can always move for relief under Commission Rule 210.76, 19 C.F.R. §

210.76, and request an extension of the delay.

  VII. REMEDY AND BONDING

      The Staff is of the view that the evidence will not support a finding of a

violation of Section 337. Should a violation of Section 337 be found, however, the

Staff expects the evidence to support the following recommendations with respect to

remedy and bonding.

      A.     Limited Exclusion Orders

      Section 337 permits the Commission to issue either a limited exclusion order

(“LEO”), which is directed against infringing products manufactured or imported by

or on behalf of persons found in violation, or a general exclusion order, directed

against all infringing products. See 19 U.S.C. § 1337(d). Here, Novartis requests an



 INV. NO. 337-TA-1207                                                      192
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 206 of 219
                               Public Version



LEO against Regeneron. (CPreBr. at 220.) The Staff agrees that in the event a

violation is found, an LEO is the appropriate remedy. As noted in Section VI,

however, the Staff believes any such exclusion order should be delayed for

      to avoid the risk of a severe impact on the public health and welfare.

         The Staff also recommends including a certification provision. The

Commission now generally includes a certification provision in every exclusion

order because it is something that “CBP typically requests.” Certain Road

Construction Machines & Components Thereof, Inv. No. 337-TA-1088, Comm'n Op.,

2019 WL 6003332, at *27 (July 15, 2019); Certain Composite Aerogel Insulation

Materials and Methods for Manufacturing the Same , Inv. No. 337-1003, Comm’n

Op., at 62 (Feb. 22, 2018) (explaining that complainant’s request to depart from

standard certification provision was “contrary to the Commission’s standard

practice for the past several years to include certification provisions in exclusion

orders to aid CBP”).

               1.    Regeneron’s request for a reporting requirement

         Regeneron requests that Novartis be subject to a reporting requirement.

(RPreBr. at 285.) In the Staff’s view, the evidence will not show that such a

requirement is necessary. As explained above, the Staff does not agree that the

evidence shows that Novartis will                                 for BEOVU PFS.

(See Section V.B.3.c.) Indeed, BEOVU in the vial has already been approved. (CX-

0007.)




 INV. NO. 337-TA-1207                                                       193
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 207 of 219
                               Public Version



      In Non-Volatile Memory Devices, the Commission declined to impose a

reporting requirement on the complainant in light of “the substantial efforts and

expenditure so far expended by [the complainant] in establishing a domestic

industry in articles that practice the” asserted patent. See Non-Volatile Memory

Devices, 2018 WL 6012622, at *31. The Commission explained that if

circumstances changed, “for example, should [the complainant] cease its efforts to

establish such an industry, [the respondent] can petition the Commission to modify

the remedial orders under 19 C.F.R. § 210.76.” Id. at * 31 n. 15.

      Just as in Non-Volatile Memory Devices, the Staff believes the evidence

shows that Novartis has made significant investments related to BEOVU. ( See

Section V.B.) In light of those investments, the Staff does not believe a reporting

requirement would be appropriate. Moreover, if circumstances change (for example,

if BEOVU PFS is denied FDA approval or is taken off the market), Regeneron can

always petition the Commission to modify the remedial orders under 19 C.F.R. §

210.76.

             2.     Novartis’s requests for modifications to the exclusion order

      Novartis argues that while the public interest concerns do not require any

delay, if the Commission believes otherwise then it should “implement modified

provisions to the LEO and CDO that are sufficiently narrow to protect Novartis’s

patent rights while simultaneously eliminating the conjectured patient risk.”

(CPreBr. at 223.) In particular, Novartis argues that a six-month delay would be

appropriate. (Id.) For the reasons explained above, the evidence is expected to



 INV. NO. 337-TA-1207                                                      194
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 208 of 219
                                Public Version



show that Regeneron will need at least

                                                               . ( See Section

VI.B.1.a.)

      Novartis argues further that during the delay period Regeneron should be

required to (1) post a bond for each imported PFS at 100% of the value of the PFS,

(2) report monthly to the Commission and Novartis the details of PFS units

distributed, and (3) allow an independent monitor to oversee Regeneron’s transition

to the vial presentation.

      First, with respect to the bond, the Staff is not aware of any authority to

impose such a bond. Novartis analogizes its proposal to the bond set during the

Presidential review period, but the comparison is inapt. A respondent that posts a

bond for imports during the presidential review period can have that bond returned,

for example if the President vetoes an exclusion order. 19 U.S.C. § 1337(j)(3); 19

C.F.R. § 210.50(d).78 And if the respondent does not prevail then the bond may be

forfeited to the complainant. Id. Similar procedures exist for requiring a

complainant to post a bond during a temporary relief proceeding, 19 C.F.R. §




78Novartis points to the bond imposed by the Federal Circuit in the 1145
investigation, but that appears to be an extension of the Presidential review period
bond. Allergan Limited v. Intn’l Trade Comm’n, No. 21-1653, at 3 (Fed. Cir. Feb. 16,
2021) (“While the interim stay is in effect, Daewoong and Evolus must comply with
the same bond requirements set forth by the Commission in the Remedial Orders
governing the Presidential Review Period.”). In any event, whatever authority the
Federal Circuit may have to impose such a bond, Novartis points to no similar
statutory authority for the Commission to impose a bond beyond the bond provided
for during the Presidential review period.


 INV. NO. 337-TA-1207                                                        195
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 209 of 219
                               Public Version



210.68. That bond may be forfeited to the respondent(s) if the Commission

determines that a respondent covered by the temporary relief was not in violation of

section 337, and otherwise may be returned to the complainant. 19 C.F.R. § 210.70.

In both cases, the bond may revert back to one side or another depending on the

outcome of the investigation. Here, Novartis seems to be suggesting that the bond

would simply forfeit to Novartis at the end of the delay, i.e. unlike the Presidential

review period bond or temporary relief bond there is no chance that Regeneron can

recover the money. In the Staff’s view, that seems more akin to an award of

damages in the form of a reasonable royalty, not a bond. Thus, because the

Commission lacks statutory authority to impose a bond of the sort that Novartis

suggests, the Staff opposes that recommendation.

      Novartis’s second proposal, a reporting requirement, may be consistent with

the Commission’s rules depending on how the requirement is structured.

Commission Rule 210.71(a)(1), 19 C.F.R. § 210.71(a)(1) states that after a cease and

desist order issues, the Commission “may require any person to report facts

available to that person that will aid the Commission in determining whether and

to what extent there is compliance with the order or whether and to what extent the

conditions that led to the order are changed.” See also 19 C.F.R. § 210.71(a)(2) (“The

Commission may also include provisions that exercise any other information-

gathering power available to the Commission by law, regardless of whether the

order at issue is an exclusion order, a cease and desist order, or a consent order.”)




 INV. NO. 337-TA-1207                                                       196
 STAFF’S PRE-HEARING BRIEF
     Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 210 of 219
                                Public Version



      In the Staff’s view, the Commission has the authority to order Regeneron to

report on “the quantities of PFS and vial it sold in the United States during [the

report period] timeframe.” (CPreBr. at 225.) For example, the CDO issued in

Certain Microfluidic Devices, Inv. No. 337-TA-1068, Comm’n Op., at 46-48 (Jan. 10,

2020) contained a similar provision. See id. at 48 (reports must include

“accounting,” which must be supported by documentation, of “the number of chips

imported and/or sold”). Moreover, the rules would permit the Commission to order

Regeneron to report on whether the conditions that led to a delay of the CDO, 79 i.e.

                                            , have changed and to what extent the

conditions have changed. Changed conditions that Regeneron would be required to

report on might include, e.g                                            . The Staff

notes, however, that the Commission has no authority to order Regeneron to take

any steps to provide additional EYLEA in the vial. At best, the Commission could

cancel the delay by modifying the exclusion order under 19 C.F.R. § 210.76 upon a

petition from (presumably) Novartis.

      Thus, to the extent the Commission believes a reporting requirement would

assist it in monitoring the public interest conditions that led to the delay, in the

Staff’s view such a requirement would be permissible. But the Staff opposes

requiring that the reports be submitted monthly; that would be overly burdensome



79Although Novartis asks for a reporting requirement in the LEO, it is not clear to
the Staff that the Commission has that authority, as the reporting requirements for
an LEO relate to “assist[ing] the U.S. Customs Service in determining whether and
to what extent there is compliance with the order.” 19 C.F.R. § 210.71(a)(1)


 INV. NO. 337-TA-1207                                                        197
 STAFF’S PRE-HEARING BRIEF
       Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 211 of 219
                                  Public Version



to both Regeneron and the Commission. For a                 delay, the Staff believes

annual, or at bi-annual, reports would be sufficient (to the extent the Commission

believes any reporting requirement is necessary). See Certain Microfluidic Devices,

at 48 (noting that Commission’s standard required reporting period is yearly).

         Finally, Novartis requests that the Commission require an independent

monitor to oversee Regeneron’s transition from the accused PFS to the non-

infringing vial format. As with the bond proposal, the Staff is not aware of any

statute or rule that gives the Commission authority to impose such a requirement.

Novartis points to the Federal Trade Commission’s use of independent monitors.

(CPreBr. at 225.) But it is the Staff’s understanding that such monitors are either

agreed to as part of a consent order to resolve charges brought by the FTC, 80 or are

imposed by a court order.81 The Staff is not aware of any similar authority that the

Commission possess to require an independent monitor. Thus, the Staff does not

agree that the ALJ should recommend requiring an independent monitor oversee

Regeneron’s transition from the PFS to the vial.




80   See e.g., Decision and Order, In re Intel Corp., No. 9341, 2010 WL 4542454, at
*14-16 (F.T.C. Nov. 2, 2010).
81See e.g. United States v. Apple Inc., 992 F. Supp. 2d 263, 280 (S.D.N.Y. 2014),
aff'd, 787 F.3d 131 (2d Cir. 2015) (explaining that “external monitors have been
found to be appropriate where consensual methods of implementation of remedial
orders are ‘unreliable’ or where a party has proved resistant or intransigent to
complying with the remedial purpose of the injunction in question.”)


 INV. NO. 337-TA-1207                                                      198
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 212 of 219
                               Public Version



      B.     Cease and Desist Orders

      Section 337(f) authorizes the Commission to issue a cease and desist order

(“CDO”), in lieu of or in addition to an exclusion order, directing persons found to be

in violation of Section 337 “to cease and desist from engaging in the unfair methods

or acts involved.” 19 U.S.C. § 1337(f). The Commission has stated that a cease and

desist order is warranted when a respondent maintains a commercially significant

inventory of the infringing products in the United States or has significant domestic

operations that could undercut the remedy provided by the exclusion order that

could be sold to undercut the remedy provided by an exclusion order. Certain

Electric Skin Care Devices, Brushes and Chargers Therefor, and Kits Containing

the Same, 337-TA-959, Comm’n Op. at 26 (Feb. 13, 2017) (EDIS Doc. 603444).

      Novartis seeks a CDO against Regeneron. (CPreBr. at 220-222.) Regeneron

argues that no CDO should issue based on the public interest concerns but does not

otherwise dispute a CDO is appropriate based on the evidence. (RPreBr. at 283.)

The Staff agrees that a cease and desist order would be appropriate in the event

that a violation is found. The evidence will show that as of October 2020,

Regeneron maintained an inventory of approximately                units of EYLEA PFS

in the U.S. (JX-0044.0004; CX-0699C.0010.) The evidence will also show that

Regeneron’s projected sales of EYLEA PFS for 2020 and 2021 were, respectively,

                      (CX-0714C.0001.) Thus, it appears that Regeneron keeps in

inventory an amount of EYLEA PFS that is                                            .

The Staff believes such inventory is commercially significant.



 INV. NO. 337-TA-1207                                                       199
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 213 of 219
                               Public Version



      As with the LEO, the Staff believes the enforcement of any CDO should be

delayed by

                        . (See Section VI.) Delaying a CDO would also allow

Regeneron to use up stocks of the PFS while it switches its production over to the

vial format, thus ensuring                           of anti-VEGF drugs to patients

that rely on them.

      C.     Bond

      If the Commission enters an exclusion order, Respondents may continue to

import and sell their products during the pendency of the 60-day Presidential

review period under a bond in an amount determined by the Commission to be

“sufficient to protect the complainant from any injury.” 19 U.S.C. § 1337(j)(3); 19

C.F.R. § 210.50.

      The Commission frequently sets the bond based on the difference in sales

prices between the patented domestic product and the infringing product. See, e.g.,

Certain Microsphere Adhesives, Process for Making Same, and Products Containing

Same, Including Self-Stick Repositionable Notes, Inv. No. 337-TA-366, USITC Pub.

3949, Comm’n Op. at 24 (January 1996). In other instances where a direct

comparison between a patentee’s product and the accused product was not possible,

the Commission has set the bond at a reasonable royalty rate . See, e.g., Certain

Integrated Circuit Telecommunication Chips and Products Containing Same,

Including Dialing Apparatus, Inv. No. 337-TA-337, Comm. Op. at 41-43 (Aug. 3,

1993) (“Certain Integrated Circuit Telecommunication Chip ”). The Commission has



 INV. NO. 337-TA-1207                                                      200
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 214 of 219
                               Public Version



also declined to impose any bond where the complainant failed to put forth any

pricing evidence and argued instead that “the simple existence of a violation should

be sufficient to support a 100 percent bond, with respondents having the burden to

show that a lower bond is appropriate.” Certain Rubber Antidegradants,

Components Thereof, and Products Containing Same, Inv. No. 337-TA-533, Comm’n

Op. at 39-40 (July 21, 2006). Instead the Commission determined that the

complainant should not “benefit from its failure to provide evidence.” Id.

Conversely, “Commission precedent allows for a 100 percent bond when it is not

practical or possible to set the bond based on price differential.” Certain Voltage

Regulators, Components Thereof and Products Containing Same , Inv. No. 337-TA-

564, Comm’n Op. at 79 (Public Version Oct. 19, 2007).

      The Staff expects the evidence will show that no bond should be required in

this investigation. It is undisputed that the domestic industry product, BEOVU

PFS, is not on sale and does not compete with EYLEA PFS. (JX-0411C, Simms Tr.,

at 60:2-5; RX-2524C, Novartis Response To Regeneron Interrogatory No. 29

(“Novartis is awaiting FDA approval for BEOVU PFS and accordingly has yet to

launch the product in the United States”).) Thus, there is no quantifiable “injury”

to Novartis by Regeneron’s continued importation of EYLEA PFS during the

Presidential review period. Novartis asserts that a 100% bond rate is appropriate

because (1) Regeneron has conceded that a price comparison is not practical because

“EYLEA and BEOVU are not interchangeable due to safety concerns”, and (2) there

is no way to measure a price differential because BEOVU is not on the market.



 INV. NO. 337-TA-1207                                                        201
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 215 of 219
                               Public Version



(CPreBr. at 222.) In the Staff’s view, the fact that a price differential is not possible

does not end the inquiry. As explained above (and as Novartis concedes), a price

comparison is not possible because the domestic industry product does not compete

with the accused product. But that simply means the bond should be 0% because

there is no injury to the domestic industry product.

      The Staff notes, however, that BEOVU PFS may be approved for sale by the

time any exclusion orders are issued in this investigation. In the event that occurs,

the Staff believes the evidence will show that a                   the correct amount.

First, the evidence is expected to show that Novartis

                      (RX-2524C.0005.)                                         . (CX-

0637C.0001.) Given that the                                           is appropriate to

the extent BEOVU PFS is approved by the time any exclusion order issues.

Additionally, Novartis puts forward no affirmative evidence to support its request

for a 100% bond; the bond rate should also be set at       so that Novartis may not

“benefit from its failure to provide evidence.” See Certain Rubber Antidegradants,

at 39-40.

  VIII.         CONCLUSION

      Thus, for the reasons explained above, the Staff believes the ALJ should find:

            x   The Commission has subject matter jurisdiction over this
                investigation, personal jurisdiction over Regeneron, and in rem
                jurisdiction over the accused EYLEA PFS;

            x   EYLEA PFS infringes claims 1, 3-6, 11-13, 16, 17, and 21-25 of the ’631
                patent;




 INV. NO. 337-TA-1207                                                        202
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 216 of 219
                               Public Version



         x   BEOVU PFS practices claims 1, 3-7, 16-17, 22, and 23 of the ’631
             patent;

         x   Novartis has met the economic prong of the domestic industry
             requirement due to significant investments in labor and capital
             relating to articles protected by the ’631 patent;

         x   No violation of section 337 has occurred because the ’631 patent is
             invalid as obvious under 35 U.S.C. § 103 and invalid for failing to
             identify the correct inventors.

      The Staff also believes that if the Commission finds that a violation has

occurred, the ALJ should recommend the issuance of an LEO and a CDO directed to

Regeneron, but the enforcement of any such orders should be delayed by

       And finally, the rate of the bond for the Presidential review period should be

set at 0%.



                            CERTIFICATE OF WORD COUNT

      Pursuant to an agreement of the parties, the undersigned hereby certifies

that the foregoing contains 50,289 words, excluding words in the table of contents,

table of authorities, figures, signature block, this Certificate of Word Count, and the

Certificate of Service. In preparing this certificate, the undersigned relied on the

word count of the word-processing software used to prepare this brief.



                                        Respectfully submitted,

 March 26, 2021                         /s/W. Peter Guarnieri
                                        Margaret Macdonald, Director
                                        Anne Goalwin, Supervisory Attorney
                                        W. Peter Guarnieri, Investigative Attorney
                                        U.S. International Trade Commission

 INV. NO. 337-TA-1207                                                      203
 STAFF’S PRE-HEARING BRIEF
  Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 217 of 219
                             Public Version



                                 The Office of Unfair Import Investigations
                                 500 E Street, S.W., Suite 401
                                 Washington, D.C. 20436
                                 Phone: (202)-731-0016
                                 Email: Peter.Guarnieri@usitc.gov




INV. NO. 337-TA-1207                                              204
STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 218 of 219
                               Public Version



                          CERTIFICATE OF SERVICE

The undersigned certifies that on March 26, 2021, he caused the foregoing
COMMISSION INVESTIGATIVE STAFF’S PRE-HEARING BRIEF to be served
via email upon Administrative Law Judge Clark S. Cheney (an electronic copy to
Cheney337@usitc.gov), and served upon the parties in the manner indicated below:


 Counsel For Complainants Novartis Pharma AG, Novartis Pharmaceuticals
 Corporation, and Novartis Technology LLC
 Elizabeth J. Holland                                             ; Via
 Goodwin Procter LLP
                                                                  Electronic
 The New York Time Building
                                                                  Mail
 620 Eighth Avenue
 New York, NY 10018-1405
 DG-NovartisPFS@goodwinlaw.com

 Counsel For Respondent Regeneron Pharmaceuticals, Inc.
 Anish R. Desai                                                   ; Via
 Weil, Gotshal & Manges LLP
                                                                  Electronic
 767 5th Avenue
                                                                  Mail
 New York, NY 10153
 Regeneron_337ITC_Service@weil.com


                            /s/W. Peter Guarnieri
                        W. Peter Guarnieri, Investigative Attorney
                        OFFICE OF UNFAIR IMPORT INVESTIGATIONS
                        U.S. International Trade Commission
                        500 E Street, S.W., Suite 401
                        Washington, D.C. 20436
                        Tel: (202)-731-0016




 INV. NO. 337-TA-1207                                                 205
 STAFF’S PRE-HEARING BRIEF
    Case 1:20-cv-05502-AJN Document 112-1 Filed 04/12/21 Page 219 of 219




                          CERTIFICATE OF SERVICE

The undersigned certifies that on April 9, 2021, he caused the foregoing public
version of the COMMISSION INVESTIGATIVE STAFF’S PRE-HEARING BRIEF
to be served via email upon Administrative Law Judge Clark S. Cheney (an
electronic copy to Cheney337@usitc.gov), and served upon the parties in the manner
indicated below:


 Counsel For Complainants Novartis Pharma AG, Novartis Pharmaceuticals
 Corporation, and Novartis Technology LLC
 Elizabeth J. Holland                                              ; Via
 Goodwin Procter LLP                                               Electronic
 The New York Time Building                                        Mail
 620 Eighth Avenue
 New York, NY 10018-1405
 DG-NovartisPFS@goodwinlaw.com

 Counsel For Respondent Regeneron Pharmaceuticals, Inc.
 Anish R. Desai                                                    ; Via
 Weil, Gotshal & Manges LLP                                        Electronic
 767 5th Avenue                                                    Mail
 New York, NY 10153
 Regeneron_337ITC_Service@weil.com


                            /s/W. Peter Guarnieri
                         W. Peter Guarnieri, Investigative Attorney
                         OFFICE OF UNFAIR IMPORT INVESTIGATIONS
                         U.S. International Trade Commission
                         500 E Street, S.W., Suite 401
                         Washington, D.C. 20436
                         Tel: (202)-731-0016
